Case 1:15-cr-00381-RJD-RER Document 359 Filed 10/26/18 Page 1 of 201 PageID #: 3149


                                                                           2775


   1                       UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF NEW YORK
   2
       - - - - - - - - - - - - - - X
   3   UNITED STATES OF AMERICA,            :   15-CR-00381 (RJD)
                                            :
   4                                        :
                                            :
   5             -against-                  :
                                            :   United States Courthouse
   6                                        :   Brooklyn, New York
                                            :
   7                                        :
        VITALY KORCHEVSKY and               :
   8    VLADISLAV KHALUPSKY,                :
                                            :   Monday, July 2, 2018
   9             Defendants.                :   9:00 a.m.
       - - - - - - - - - - - - - - X
  10

  11
                 TRANSCRIPT OF CRIMINAL CAUSE FOR JURY TRIAL
  12            BEFORE THE HONORABLE RAYMOND J. DEARIE AND JURY
                     UNITED STATES SENIOR DISTRICT JUDGE
  13

  14
                               A P P E A R A N C E S:
  15
       For the Government:      RICHARD P. DONOGHUE, ESQ.
  16                            United States Attorney
                                Eastern District of New York
  17                            271 Cadman Plaza East
                                Brooklyn, New York 11201
  18                            BY: JULIA NESTOR, ESQ.
                                     RICHARD M. TUCKER, ESQ.
  19                                 DAVID N. GOPSTEIN, ESQ.
                                     Assistant United States Attorneys
  20

  21    For the Defendant          SULLIVAN & BRILL, LLP
        Vitaly Korchevsky          115 Broadway
  22                               17th Floor
                                   New York, New York 10006
  23                               BY: STEVEN G. BRILL, ESQ.
                                        JAMES LEE HEALY, ESQ.
  24                                    YOUNGJIN CHOI, ESQ.

  25                                      AND



                               David R. Roy, RPR, CSR, CCR
                                  Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 359 Filed 10/26/18 Page 2 of 201 PageID #: 3150


                                           Proceedings                           2776


   1                   A P P E A R A N C E S:           (Continued)

   2
        For the Defendant             RACHEL BRILL, ESQ.
   3    Vitaly Korchevsky             Mercantil Plaza Building
                                      263 Domenech Avenue
   4                                  San Juan, Puerto Rico 00918
                                      BY: RACHEL BRILL, ESQ.
   5

   6    For the Defendant             FEDERAL DEFENDERS OF NEW YORK, INC.
        Vladislav Khalupsky           One Pierrepont Plaza
   7                                  16th Floor
                                      Brooklyn, New York 11201
   8                                  BY: MILDRED M. WHALEN, ESQ.
                                           LaKEYTRIA W. FELDER, ESQ.
   9

  10               Court Reporter:              DAVID R. ROY, RPR
                                                225 Cadman Plaza East
  11                                            Brooklyn, New York 11201
                                                drroyofcr@gmail.com
  12
       Proceedings recorded by Stenographic machine shorthand,
  13   transcript produced by Computer-Assisted Transcription.

  14

  15                     P   R    O    C    E   E   D   I   N    G   S

  16                                       --oo0oo--

  17               THE COURTROOM DEPUTY:            It's my understanding --

  18    good morning, Mr. Korchevsky.           It's my understanding that

  19    the Government would like to put something on the record.

  20               MS. NESTOR:        No, Your Honor, we were just

  21    discussing.    It sounds like we will be done by noon today.

  22               THE COURT:      Done, including as well?

  23               MS. NESTOR:        Yes, Your Honor.          We just have a

  24    stipulation to read into the record.

  25               THE COURT:      Okay.



                                 David R. Roy, RPR, CSR, CCR
                                    Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 359 Filed 10/26/18 Page 3 of 201 PageID #: 3151


                                      Proceedings                            2777


   1               MS. NESTOR:     We obviously have to discuss the

   2    Charge, Your Honor.      I assume you would want to discuss a

   3    Charge in the advance of the closing arguments.

   4               THE COURT:     Of course.    I assume you want to.

   5               MS. NESTOR:     Of course, Your Honor.

   6               THE COURT:     This is catching me by surprise.

   7    Well, we will discuss the Charge after the -- I was going to

   8    take a moment this morning to broach the subject, broach a

   9    couple issues regarding the Charge.        As I started to fine

  10    tune, if you will, a Charge over the weekend a couple things

  11    occurring to me:     Number 1, and we will discuss it later,

  12    that introduction which goes on for about a week and a half

  13    if I were to read it.      I'm not inclined to read it.       It

  14    is -- I will keep -- it will be in written Charge that goes

  15    to the jury, but I am not going to read it.           Does anybody

  16    have any contrary feelings?

  17               MR. TUCKER:     No, Your Honor, we agree.

  18               MR. BRILL:     Which one, which introduction are you

  19    talking about?

  20               THE COURT:     The introduction to the Indictment

  21    which goes on for pages and pages.

  22               MS. BRILL:     So what is the intention with respect

  23    to the Indictment?

  24               THE COURT:     What do you mean?     In terms of whether

  25    or not to give it to them?



                                David R. Roy, RPR, CSR, CCR
                                   Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 359 Filed 10/26/18 Page 4 of 201 PageID #: 3152


                                         Proceedings                      2778


   1               MS. BRILL:     Yes.

   2               THE COURT:     The charges are in the written

   3    instructions as will be the introduction.         I will let them

   4    know there is an introduction.         I will invite their careful

   5    perusal within the Charge, but I am not going to read it

   6    here in open court during the Charge.          It will put

   7    everybody, including yours truly, to sleep.           Think about it

   8    you don't have to decide anything right now.

   9               MS. BRILL:     Well, certainly not about the -- no

  10    problem with not reading the introduction, but I have a

  11    bigger concern about the actual Indictment going to the

  12    jury, and that's what I was alluding to.

  13               THE COURT:     I generally do not send it back to the

  14    jury because there is no reason to send it back to the jury

  15    because everything that is in the Indictment is in my

  16    written instruction, including in this case the introduction

  17    that I would prefer not to have to read in open court during

  18    my Charge.    That is issue one.

  19               Issue two was there are a lot of requested Charge

  20    that focus on issues that may or may not be the focus of the

  21    lawyers in their summation.         I will give you an example:

  22    What do you call it, punishment, not an appropriate subject

  23    generally for discussion during summation and therefore I do

  24    not believe the jury needs to be instructed on it unless a

  25    lawyer starts to cross the line, in which case I will give



                                David R. Roy, RPR, CSR, CCR
                                   Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 359 Filed 10/26/18 Page 5 of 201 PageID #: 3153


                                      Proceedings                            2779


   1    them the usual instruction, the punishment is my business

   2    and not theirs.

   3               There are a number of others, investigative

   4    techniques.    If no lawyer is going to make an issue that

   5    the Government did not use this technique or that technique,

   6    I do not see the point in giving the jury an instruction.

   7    It is just crowding up this otherwise lengthy Charge.           We

   8    have an obligation to keep it as simple as we possibly can.

   9    I put the word "simple" in quotes because if I remove the

  10    quotes, I could charge the jury in two minutes.          If the

  11    Government has not proven beyond a reasonable doubt that a

  12    defendant did not knowingly trade on stolen press releases

  13    that contain material nonpublic information, acquit the

  14    defendant.    Nobody could really quarrel with that.        I

  15    realize I am obligated to instruct them on all the elements

  16    but let's say that's the case.       So unless arguments are

  17    made, and this afternoon I will go through them one by one,

  18    I do not intend to include these instructions.          We will keep

  19    it as short as we possibly can and as palatable as we

  20    possibly can, and if you have any different feelings, you

  21    will let me know.

  22               In terms of the substance of it, there is one

  23    charge in particular that confounds me as I was thinking

  24    over the weekend, multiple conspiracy.        Ordinarily I would

  25    not hesitate to throw in a short multiple conspiracy



                               David R. Roy, RPR, CSR, CCR
                                  Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 359 Filed 10/26/18 Page 6 of 201 PageID #: 3154


                                      Proceedings                         2780


   1    instruction, but in this case we have three specific

   2    conspirators.    As I sit there and trigger my imagination or

   3    at least try to and yours is, no doubt, more fertile than

   4    mine, I cannot come up with a different sort of conspiracy

   5    that the Government could prove, all right, that the

   6    defendant was a member of but not a member of the charged

   7    conspiracy.    I am concerned that the multiple conspiracy

   8    charge in the context of this case is, A, confusing; B,

   9    substantive unjustified; and 2A, is substantively wrong.           So

  10    I would like you to think about that.         Ordinarily I get it,

  11    it is no big deal, I give a very short one, make sure they

  12    have proven the charged conspiracy or records to that

  13    effect.

  14               But in this case, an obligation to the jury not to

  15    confuse them, and I can't imagine how the jury could

  16    conclude that a defendant is a member of the conspiracy as I

  17    define the term but not a member of the charged conspiracy.

  18    So think about that one as well.

  19               Ellie, how are we doing?

  20               THE COURTROOM DEPUTY:       I'm going to double-check.

  21    We're down one hopefully.

  22               THE COURT:     Who is up first, Mr. Mayer?

  23               MR. HEALY:     That's correct, Your Honor.

  24               THE COURT:     And then all right picking up your

  25    subject, so scheduling, so what are you thoughts on



                                David R. Roy, RPR, CSR, CCR
                                   Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 359 Filed 10/26/18 Page 7 of 201 PageID #: 3155


                                        Proceedings                       2781


   1    scheduling?

   2               MS. NESTOR:     Tomorrow morning at 9:00, Your Honor,

   3    the Government will be ready to close.

   4               THE COURT:     You are going to finish today, right?

   5               MS. NESTOR:     Yes.

   6               THE COURT:     You better be.

   7               MS. NESTOR:     Yes.    I assume Your Honor didn't want

   8    to start this afternoon.

   9               THE COURT:     No.   I assume you don't want to start.

  10               MS. NESTOR:     I do not, but I'll do whatever the

  11    Court instructs me to do.         I think tomorrow morning at 9:00

  12    if we start, Your Honor will be dismissing the jury at 4:00

  13    and I think you gave the jury an option.         I don't think it's

  14    confirmed.

  15               THE COURT:     Yes, I haven't confirmed.

  16               MR. BRILL:     Hi.   Could the Government give us an

  17    idea at this point as to how long they believe their

  18    summation will be tomorrow?

  19               MS. NESTOR:     Three hours, Your Honor.

  20               THE COURT:     Three hours.

  21               MR. BRILL:     So --

  22               THE COURT:     So why wouldn't you likely have the

  23    last word?

  24               MR. BRILL:     Right.

  25               THE COURT:     I do not know if we will get you and



                                David R. Roy, RPR, CSR, CCR
                                   Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 359 Filed 10/26/18 Page 8 of 201 PageID #: 3156


                                         Proceedings                      2782


   1    rebuttal in one day.

   2               MR. BRILL:     I think you're right.

   3               THE COURT:     I wish that we could.

   4               MR. BRILL:     Yeah, right.

   5               MS. NESTOR:     But, Your Honor, there is that

   6    chance.   Of course, I say three hours.        I don't want to

   7    promise three hours, it might be two and a half, it might be

   8    three, maybe I'll do it in two.

   9               THE COURT:     Well, make sure you do not -- make

  10    sure you maintain your pace so we have a record.

  11               MS. NESTOR:     Of course, Your Honor.     I'm not

  12    saying I'll --

  13               THE COURT:     A couple of you can speak very quickly

  14    so we will see.

  15               Go ahead.

  16               MR. BRILL:     Yes.    So is it your intention to treat

  17    tomorrow, aside from the fact that we start at 9:00 and we

  18    end at 4:00, otherwise normally, we get an hour free for

  19    lunch?

  20               THE COURT:     Yeah, we will get a modest hour break

  21    for lunch.

  22               MR. BRILL:     Okay.

  23               THE COURT:     58 minutes, something like that.

  24               MR. BRILL:     Right.

  25               Okay.   I mean, I will certainly wrap up tomorrow



                                David R. Roy, RPR, CSR, CCR
                                   Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 359 Filed 10/26/18 Page 9 of 201 PageID #: 3157


                                      Proceedings                          2783


   1    you, but I agree with you, I don't think everything will be

   2    done or I guess the only question is what could be done

   3    after me, but maybe we just play it by ear.

   4               THE COURT:     We will play it by ear.

   5               MS. NESTOR:     Mr. Brill, how long do you believe

   6    your summation will take?

   7               MR. BRILL:     So, like I had said on Friday or

   8    Thursday, not more than two hours is my goal.

   9               MS. NESTOR:     Okay.

  10               MR. BRILL:     But like Ms. Nestor, there's a lot of

  11    material and I want to live up to that promise, but I'm not

  12    entirely clear.     But I'm going to do my very best to keep it

  13    under that.

  14               THE COURT:     Well, do not promise.

  15               MR. BRILL:     Right.

  16               THE COURT:     How about Ms. Whalen, are you summing

  17    up?

  18               MS. WHALEN:     Yes.

  19               THE COURT:     Any idea how long?

  20               MS. WHALEN:     I think probably about two hours, two

  21    and a half.

  22               THE COURT:     All right.    So this afternoon I will

  23    take our lunch and then come back and discuss the Charge.

  24    Stay where you are, not anybody move.         Is Mr. Mayer here?

  25               MR. BRILL:     Yes, Your Honor.



                                David R. Roy, RPR, CSR, CCR
                                   Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 359 Filed 10/26/18 Page 10 of 201 PageID #: 3158


                                         Proceedings                       2784


    1               (Pause in proceedings.)

    2               THE COURT:     We are waiting for a gentleman from

    3   Hicksville, which brings me to another subject, our jurors.

    4   Do you recall I mentioned on Thursday that we have Juror

    5   Number, I believe, it is 8, who is committed to a trip.            I

    6   believe he departs on the 8th, which is Friday.          I think he

    7   is the only -- or, excuse me, I have the wrong month here,

    8   hold on.    He departs on the 8th, which is next Sunday.          So I

    9   am not entirely sure what your collective views are but it

   10   does not make sense, at least to me, keep him on here for

   11   now, it does not make sense to start deliberations with -- I

   12   think he is the only immediate issue.          So can we have an

   13   agreement that we will discharge him.

   14               MR. BRILL:     We agree, Your Honor.

   15               MS. WHALEN:     Yes, Your Honor.

   16               MR. TUCKER:     Your Honor, I think we should see

   17   where we are when the jury addresses are complete.           If there

   18   are two days for him to deliberate if we happen -- even a

   19   day and a half, that's a substantial amount of deliberation

   20   time.   I think we should see where we are -- he can -- he

   21   can sit on Friday.       So --

   22               THE COURT:     The jury has agreed to commit and be

   23   ready to work at 9:00 until 5:30 tomorrow.

   24               MR. TUCKER:     Oh, they have, to 5:30?     Then, Judge,

   25   I think we'll be able to finish the jury addresses tomorrow,



                                 David R. Roy, RPR, CSR, CCR
                                    Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 359 Filed 10/26/18 Page 11 of 201 PageID #: 3159


                                          Proceedings                         2785


    1   maybe and then Your Honor will Charge on Thursday morning

    2   and they could have the case for a day and a half.

    3               THE COURT:     I would hope.    You are really

    4   surprising with all these sudden developments, but I will

    5   try to get a draft to you sometime this morning.           We will

    6   see where we are.

    7               MR. TUCKER:     That seems fair, Your Honor.

    8               MS. BRILL:     Your Honor, there was also just not a

    9   regular juror but Alternate Juror Number 6 who had the issue

   10   on July 6th, which is Friday.          So I'm not sure what message,

   11   how the message would be conveyed to that juror that if the

   12   one that was leaving on the 8th was excused and --

   13               THE COURT:     Both of them at six.

   14               MS. BRILL:     Yeah, final alternate.

   15               THE COURT:     I suggest we excuse her.

   16               MS. BRILL:     Him.

   17               THE COURT:     Or him.

   18               MS. BRILL:     But he was very clear about that day

   19   him not being available.

   20               MR. TUCKER:     I don't have an objection to that.         I

   21   don't -- I'm sure counsel's correct.            Standing here right

   22   now I don't have a specific memory that Alternate 6 had an

   23   issue on the 6th.     If, in fact, that is true, then the

   24   Government doesn't object to that.

   25               THE COURT:     We will check the transcript.



                                 David R. Roy, RPR, CSR, CCR
                                    Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 359 Filed 10/26/18 Page 12 of 201 PageID #: 3160


                                       Proceedings                          2786


    1               MR. TUCKER:     Thank you, Your Honor.

    2               THE COURT:     What else can we argue about?       Might

    3   as well make use of the time.        We called the gentleman's

    4   cell phone and it went immediately to voicemail.            So --

    5               But way of some further examples of these optional

    6   charges:    Other persons not on trial in the case, if someone

    7   is going to make an issue of it, I will include an

    8   instruction.

    9               MS. WHALEN:     Your Honor, we can't hear you.       I'm

   10   sorry, we can't hear you.

   11               THE COURT:     Oh, I'm sorry.    No wonder.     Sometimes

   12   it is better if you can't hear me, better for everybody.

   13               One of the other -- an example of one of the

   14   optional charges, this, I think is a Government request, the

   15   instruction regarding other persons not on trial in this

   16   case.   You know, unless somebody is going to make a big deal

   17   about it, you can argue anything you want.             I do not see any

   18   need for an instruction unless it becomes an issue.

   19   Uncalled witness equally available, I cannot -- I am not

   20   sure that that would rear its head.

   21               MR. TUCKER:     Your Honor, with respect to those two

   22   charges, the Government doesn't disagree shortening the

   23   Charge is a great idea, I just know that during this trial

   24   what immediately comes to mind is Mr. Brill's line of

   25   cross-examination of Arkadiy Dubovoy about Pavel Dubovoy, so



                                 David R. Roy, RPR, CSR, CCR
                                    Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 359 Filed 10/26/18 Page 13 of 201 PageID #: 3161


                                       Proceedings                          2787


    1   if that's not going to be an argument in summation, we can

    2   probably live without it.

    3               THE COURT:     That is my point.

    4               MR. TUCKER:     Yeah.

    5               THE COURT:     If an argument is going to be made

    6   about it, which is certainly conceivable, then I will -- and

    7   I think an instruction is appropriate, I will include it.

    8               I just do not want you to tell me in the final

    9   draft of the Charge that I am sandbagging you.           I do not

   10   want that.    I am open to giving the instruction but only if

   11   it becomes an issue.       Pavel Dubovoy is equally unavailable

   12   on both sides, I assume.

   13               THE COURTROOM DEPUTY:       We're all set.

   14               THE COURT:     We are all set.     All right.   We will

   15   come back to all of this fun and games.          We will Get the

   16   jury going.

   17               THE COURTROOM DEPUTY:       Yes, we'll line them up.

   18               (Pause in proceedings.)

   19               THE COURTROOM DEPUTY:       All rise.

   20               (Jury enters the courtroom.)

   21               (Jury present.)

   22               THE COURT:     Good morning, everyone.     Please be

   23   seated.

   24               THE JURY:     Good morning.

   25               THE COURT:     Nice to take you out of the heat for



                                 David R. Roy, RPR, CSR, CCR
                                    Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 359 Filed 10/26/18 Page 14 of 201 PageID #: 3162


                                 Mayer - Direct - Healy                    2788


    1   the day.    Your next witness.

    2               MR. HEALY:     Your Honor, Mr. Korchevsky calls

    3   Michael Mayer.

    4               (The Witness Takes the Stand.)

    5               THE COURTROOM DEPUTY:       Mr. Mayer, I'm going to ask

    6   you please to stand and raise your right hand.

    7   M I C H A E L      M A Y E R,

    8               called as a witness having been

    9               first duly sworn/affirmed, was examined and

   10               testified as follows:

   11               THE COURTROOM DEPUTY:       Please have a seat.    State

   12   and spell your name for the record.

   13               THE WITNESS:     Michael George Mayer, M-A-Y-E-R.

   14               THE COURT:     Mr. Healy?

   15               MR. HEALY:     Thank you, Your Honor.

   16   DIRECT EXAMINATION

   17   BY MR. HEALY:

   18   Q     Good morning, Mr. Mayer.

   19   A     Good morning.

   20   Q     How are you?

   21   A     I'm good.

   22   Q     Mr. Mayer, what do you do for a living?

   23   A     I'm a financial consultant.

   24   Q     And where do you work?

   25   A     I work for a firm called Charles River Associates,



                                 David R. Roy, RPR, CSR, CCR
                                    Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 359 Filed 10/26/18 Page 15 of 201 PageID #: 3163


                                Mayer - Direct - Healy                     2789


    1   Inc., which has headquarters in Boston but my office is in

    2   Chicago.

    3   Q     And how long have you been worked for Charles River

    4   Associates?

    5   A     Well, my seniority, they treat me as if I've been there

    6   since 1988 because I started a firm in 1988 that was

    7   subsequently acquired by Charles River Associates in 2004.

    8   Q     And were you doing the same sort of work in your other

    9   firm?

   10   A     Yes.

   11   Q     So it's fair to say you've been doing this for about 30

   12   years?

   13   A     A little more.

   14   Q     And can you tell the jury about your educational

   15   background?

   16   A     Yes.    I have an undergraduate degree in business from

   17   Indiana University's School of Business in marketing and

   18   management policy.

   19                 And then I have a Master's of business

   20   administration from Northwestern University's Kellogg

   21   Graduate School of Management in finance.

   22   Q     Do you hold any certifications?

   23   A     I do.

   24   Q     And can you tell us what those are?

   25   A     I'm a charter financial analyst and a certified fraud



                                David R. Roy, RPR, CSR, CCR
                                   Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 359 Filed 10/26/18 Page 16 of 201 PageID #: 3164


                                Mayer - Direct - Healy                     2790


    1   examiner.

    2               THE COURTROOM DEPUTY:      Excuse me just one second,

    3   sir.    I'm going to ask you to speak into the mic.

    4               THE WITNESS:    Okay.

    5               THE COURTROOM DEPUTY:      Okay.   Thank you.

    6   Q      You just told us you are a charter financial analyst,

    7   right, or advisor?

    8   A      Charter financial analyst.

    9   Q      And can you tell us what is that?

   10   A      That's the designation that people in basically the

   11   money management world seek.        It's an accreditation that

   12   basically takes three year to get.        You have to pass three

   13   exams on a what they call the body of knowledge, which would

   14   include things like stock analysis, fixed income analysis

   15   which are bonds; portfolio management, how to manage money,

   16   affects, statistics, things like that.

   17   Q      And how many people have that certification?

   18   A      I think right now it's about 100,000 worldwide, but

   19   that's a rough estimate.

   20   Q      And when you say 100,000, do you have any idea of what

   21   percentage of people in your field that would encompass?

   22   A      It's a very small percentage.

   23   Q      Why is that?

   24   A      Of the people who decide they're going to try to get

   25   the designation, only about 20 percent actually start the



                                David R. Roy, RPR, CSR, CCR
                                   Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 359 Filed 10/26/18 Page 17 of 201 PageID #: 3165


                                Mayer - Direct - Healy                      2791


    1   program and then see it all the way through and get

    2   certification.

    3   Q     Now you told us that you worked for Charles River

    4   Associates.    Can you just tell us generally what does

    5   Charles River Associates do?

    6   A     Charles River Associates is a consulting firm that has

    7   about 800 employees.      It's a public company itself.       And

    8   it's focused on basically helping lawyers in complex

    9   commercial litigation with the financial aspects, figuring

   10   out, you know, things related to transactions and -- and how

   11   money passes through various entities and things like that.

   12               It's made up of people with economics, finance and

   13   accounting background.

   14   Q     So simply speaking, your company analyzes finances for

   15   lawyers in litigation?

   16   A     That's one of our main areas of business, yes.

   17   Q     And when you say lawyers, what sides you work for?

   18   A     I work for both plaintiffs and defendants and the

   19   plaintiffs would include frequently the Government.

   20   Q     When you say the Government, is this an organization

   21   you can tell us about?

   22   A     I work for the Department of Justice, the Securities

   23   and Exchange Commission, the Federal Deposit Insurance

   24   Corporation, which regulates banks, Resolution Trust

   25   Corporation, which is the one, the organization that cleaned



                                David R. Roy, RPR, CSR, CCR
                                   Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 359 Filed 10/26/18 Page 18 of 201 PageID #: 3166


                                  Mayer - Direct - Healy                   2792


    1   up the savings and loan crisis.

    2                THE COURT:     Mr. Mayer, may I interrupt just a

    3   second.      Our microphones are out.      We're working on it, as

    4   you can see, so I would ask you to keep your voice up good

    5   and loud.

    6                THE WITNESS:     I'll try.    Can you guys -- is this

    7   loud enough?

    8                THE JURY:     Yes.

    9                THE WITNESS:     Okay.   Thank you.

   10                THE COURT:     And I certainly will try as well.      We

   11   should be listening.

   12   Q     You said you worked for both sides, both the Government

   13   and defendants.     Do you have any idea of what the breakdown

   14   is between that?

   15   A     It's about 50/50.

   16   Q     Mr. Mayer, are you being paid for your time to be here

   17   today?

   18   A     My company is.

   19   Q     And was your company also paid to do the work, the

   20   analysis that you're going to tell us about?

   21   A     Yes.

   22   Q     And to date -- well, strike that.

   23                How much has your company been paid?

   24   A     Our firm has been paid $650,000.

   25   Q     And when you say that, can you explain what that



                                  David R. Roy, RPR, CSR, CCR
                                     Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 359 Filed 10/26/18 Page 19 of 201 PageID #: 3167


                                Mayer - Direct - Healy                     2793


    1   encompasses, what did that include?

    2   A     Hundreds and hundreds of hours of my team digging

    3   through financial records and assembling databases and

    4   looking at the materials that Dr. Canjels, who I understand

    5   has already testified, has prepared and it's basically

    6   working with counsel as well.

    7   Q     When you say your team, how many people have been

    8   working on this?

    9   A     I think probably eight total people have put some time

   10   into this case, but the core team is really four.

   11   Q     And over what period of time have you been working on

   12   it?

   13   A     In varying levels of effort, about a year.

   14   Q     And why so many people and so long?

   15   A     Well, the record in this case is enormous.         There's a

   16   lot of accounts.     There's a lot of individual lines that

   17   constitute an individual trade.        All of that has to be

   18   assembled and analyzed and there's just a big record in the

   19   case.

   20   Q     Now, you said that there -- about half the time you're

   21   working for the Government, the prosecution, the if

   22   plaintiff however you want to characterize it, correct?

   23   A     Yes.

   24   Q     When you work for the Government, are you also paid,

   25   your company?



                                David R. Roy, RPR, CSR, CCR
                                   Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 359 Filed 10/26/18 Page 20 of 201 PageID #: 3168


                                Mayer - Direct - Healy                     2794


    1   A     Yes.

    2   Q     And when you're paid by the Government is it similar or

    3   even sometimes more than what you were paid in this case?

    4   A     Yes.

    5   Q     So, Mr. Mayer, have you ever taught or lectured in you

    6   field?

    7   A     I have.

    8   Q     Can you give the jury maybe an example or two of what

    9   that would be?

   10   A     Sure.    One example is I used to teach a regular seminar

   11   called White Collar Crime seminar for the FDIC and the Board

   12   of Governors, the Feds, the Federal Reserve Board for bank

   13   examiners, basically, helping them understand

   14   securities-related frauds and investigation techniques

   15   related to that.

   16                 I've also given a seminar or two to the SEC on how

   17   to use IDENTA study, which is a technique to look at the

   18   materiality of information being released by a company and

   19   how that impacts market pricing.

   20   Q     And in your 30 years as a consultant in the securities

   21   industry, have you ever had occasion to give sworn

   22   testimony?

   23   A     Many times.

   24   Q     Can you estimate how many times?

   25   A     Over a hundred.



                                David R. Roy, RPR, CSR, CCR
                                   Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 359 Filed 10/26/18 Page 21 of 201 PageID #: 3169


                                Mayer - Direct - Healy                     2795


    1   Q     Now, in that approximately 100 times you've given

    2   testimony, were there times that you gave testimony about

    3   statistical analysis?

    4   A     Yes.

    5   Q     And were there times you gave testimony about stock

    6   trading?

    7   A     I have.

    8   Q     And of that 100 times, how many times would you say

    9   you've given testimony about securities trading?

   10   A     Oh, out of 100, probably half.

   11   Q     And of that half, which would be somewhere in the

   12   vicinity of 50 times, correct?

   13   A     Right.

   14   Q     About how many of those times involve testimony about

   15   improper trading?

   16   A     More than half of those.

   17   Q     And to clear when we say given testimony, what would

   18   that include; what types of testimony -- sworn testimony

   19   would you have given?

   20   A     Sure.    In what I do there's frequently a need to give a

   21   deposition, which is sworn testimony, but it's not in a

   22   courtroom, it's in conference room and it's still recorded

   23   by a court reporter.      So it's got the same importance in a

   24   sworn nature as trial testimony, but not every case goes to

   25   trial.



                                David R. Roy, RPR, CSR, CCR
                                   Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 359 Filed 10/26/18 Page 22 of 201 PageID #: 3170


                                   Mayer - Direct - Healy                  2796


    1   Q     And --

    2   A     So --

    3   Q     -- have there been times that you've given testimony in

    4   a federal courtroom like this?

    5   A     Yes.

    6   Q     How many?

    7   A     At least ten.

    8   Q     And in those ten times do you know the breakdown

    9   between the times you've testified for the prosecution

   10   versus the defense?

   11   A     I think it's slightly more for the prosecution.

   12   Q     And in those times that you've testified in a federal

   13   court, were you qualified as an expert or opinion witness in

   14   those cases?

   15   A     Yes.

   16   Q     And have you ever been excluded as an expert or an

   17   opinion witness when you were offered to testify?

   18   A     No.

   19                 MR. HEALY:     Your Honor, at this time we would like

   20   the offer Mr. Mayer as an opinion witness in the areas of

   21   finance, statistical analysis and securities trading.

   22                 THE COURT:     Do you wish to inquire?

   23                 MR. GOPSTEIN:     No objection.

   24                 THE COURT:     Please proceed.

   25   Q     Mr. Mayer, what were you asked to do in this case?



                                   David R. Roy, RPR, CSR, CCR
                                      Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 359 Filed 10/26/18 Page 23 of 201 PageID #: 3171


                                Mayer - Direct - Healy                     2797


    1   A     Well, I talked a little bit about the massive record.

    2   I was asked to review the record in this case and that would

    3   include voluminous -- a huge number of trades, 46,000 lines

    4   of trading.    And also review Dr. Canjels' materials and

    5   basically offer opinions relating to Mr. Korchevsky's

    6   trading.

    7   Q     And, Mr. Mayer, I'm going to ask, I apologize, I'm just

    8   having a little trouble hearing you, so if you could speak

    9   up just a bit more for me.

   10   A     I'll try.

   11   Q     I think the jury may be hearing you.

   12               I think I heard you say you reviewed the trading

   13   data that was very voluminous.        Is that the word you used?

   14   A     I did.

   15   Q     Did you also review any spreadsheets relating to press

   16   releases?

   17   A     I did.

   18   Q     And, again, how would you describe those records?

   19   A     They were basically data dumps from a service that

   20   keeps track of all the press releases and basically lists

   21   the headlines for the press releases.         Companies put out new

   22   information about themselves, you know, basically in an

   23   effort to promote some new activity that they're undertaking

   24   or they're recording earnings or something like that.           And

   25   so this database would have the information relating to the



                                David R. Roy, RPR, CSR, CCR
                                   Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 359 Filed 10/26/18 Page 24 of 201 PageID #: 3172


                                  Mayer - Direct - Healy                   2798


    1   headline of the press releases.

    2   Q     Is it fair to say -- characterize those spreadsheets

    3   for the news releases as voluminous as well?

    4   A     Yes.

    5   Q     And did you also review any industry literature with

    6   respect to your analysis?

    7   A     I did.   Well, I'm generally familiar with literature

    8   relating to earnings trading and insider trading, but I

    9   specifically reviewed some articles that relates to this

   10   case.

   11   Q     Now, after you did all of that review, did you come to

   12   any conclusions?

   13   A     I did.

   14   Q     And can you tell the jury what were those conclusions?

   15   A     Well, Number 1, that Mr. Korchevsky's trades were

   16   largely earnings trades.

   17                THE COURT:     I'm sorry?

   18                THE WITNESS:     Largely earnings trades.

   19   A     Number 2, is that there is substantial similarity in

   20   the types of trading that Mr. Korchevsky undertook in a

   21   period where he's not accused to have been trading on stolen

   22   information versus the period where he is accused of having

   23   traded on stolen information.

   24                And then Number 3 is there are categories of

   25   trades that are inconsistent with the notion that



                                  David R. Roy, RPR, CSR, CCR
                                     Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 359 Filed 10/26/18 Page 25 of 201 PageID #: 3173


                                  Mayer - Direct - Healy                   2799


    1   Mr. Korchevsky knowingly traded on stolen information.

    2                MR. HEALY:     Ms. Mulqueen, we're working from

    3   voting in HTMI.

    4                THE COURTROOM DEPUTY:       Okay.

    5                MR. HEALY:     And this is for the witness only.

    6                THE COURTROOM DEPUTY:       Witness only.   Okay.

    7   Q     Mr. Mayer, I'm showing you what has been premarked as

    8   Defendant's Exhibit H.        Do you recognize this?

    9   A     Yes.   This is a set of slides that I prepared for this

   10   matter.

   11   Q     And were these slides prepared from those voluminous

   12   materials you told us about a few moments ago?

   13   A     Yes.

   14   Q     And would these slides be helpful in explaining your

   15   conclusions to the jury?

   16   A     Yes, they would.

   17                MR. HEALY:     Your Honor, at this point we would

   18   offer into evidence, Subject to Rule 10006, Defendant's

   19   Exhibit H.

   20                THE COURT:     Any objection?

   21                MR. GOPSTEIN:     No objection, Your Honor.

   22                THE COURT:     Proceed.

   23                (Defendants' Exhibit Number H so marked and

   24   received in evidence.)

   25                THE WITNESS:     Excuse me, Your Honor, apparently



                                  David R. Roy, RPR, CSR, CCR
                                     Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 359 Filed 10/26/18 Page 26 of 201 PageID #: 3174


                                   Mayer - Direct - Healy                     2800


    1   the microphones are working now.

    2                 THE COURT:     They are.

    3                 THE WITNESS:     I'll stop yelling.

    4                 THE COURTROOM DEPUTY:       Yes.

    5   Q     The microphones are working but my hearing may not be,

    6   so just keep your voice up for me.

    7   A     Okay.    I'll do that.

    8   Q     So to begin kind of at the very beginning, let's --

    9                 MR. HEALY:     Why don't we pull that down just for

   10   the moment.

   11                 THE COURTROOM DEPUTY:       I'm sorry.     Okay.

   12   Q     To begin at the very beginning, Mr. Mayer, just tell

   13   the jury in very simple terms what's a stock trade?

   14   A     So basically when a company is publicly traded they

   15   have shares of stock.         So -- and a share of stock is simply

   16   a proportional interest in the overall ownership of the

   17   company.      So let's say we're talking about IBM.          I'm showing

   18   my age because that's an old company -- but IBM, if you

   19   owned one share of IBM and they have 1 billion shares

   20   outstanding you are the owner of one one-billionth of IBM.

   21   And if you want to buy that share you would, you know, go to

   22   a broker and they would execute the trade for you.               And all

   23   the trade really means is that you're buying or selling

   24   something, some security.          There's nothing fancy in the

   25   notion of being a trader or what the trade is.              It's just a



                                   David R. Roy, RPR, CSR, CCR
                                      Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 359 Filed 10/26/18 Page 27 of 201 PageID #: 3175


                                   Mayer - Direct - Healy                   2801


    1   purchase or a sale.

    2   Q     Okay.

    3                 MR. HEALY:     If we can show the jury Slide 1 which

    4   is in evidence.      It's up on the monitor here.

    5   Q     So you talked a moment ago what a stock trade is.           You

    6   said that -- you used the term earnings trade.           Can you tell

    7   us what is an earnings trade?

    8   A     Sure.    So first we should talk about how earnings

    9   information comes out to the marketplace.            So companies that

   10   are public have to tell the public how much money they're

   11   making, how much revenue they had, and how much money

   12   they're making every quarter, every quarter a year.           And

   13   they do that through a press release and through filing

   14   reports with the SEC.         So there are -- that -- every quarter

   15   you get this new information about how that company's doing.

   16   And people who are buying and selling the company or

   17   following the company, want to know how they're -- how that

   18   company is going are playing close attention to those

   19   earnings reports because that's the new most recent

   20   information on how they've been performing.

   21                 So that creates an opportunity for people to

   22   anticipate what that report's going to look like.           And

   23   essentially bet on whether or not the company's going to

   24   have done better than people think on average or worse than

   25   they think on average.         And usually -- not usually -- but



                                   David R. Roy, RPR, CSR, CCR
                                      Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 359 Filed 10/26/18 Page 28 of 201 PageID #: 3176


                                Mayer - Direct - Healy                     2802


    1   frequently there are significant price changes in the stock

    2   price right after an earnings announcement and earnings

    3   traders seek to take advantage of those price changes.

    4   Q     And it may be a simple question, but why would somebody

    5   trade around that earnings analysis when the stock prices

    6   move?

    7   A     They're making a bet basically to see if they're right,

    8   then the stock price will go in the direction that they're

    9   betting.    And their big -- those are days where there's big

   10   movement.

   11   Q     To make money?

   12   A     To make money, yes.

   13   Q     Anything wrong with making money?

   14   A     Not that I -- well, not that I know of.

   15   Q     Now, Slide Number 2 talks about earnings trades.          How

   16   would someone go about making an earnings trade?           What would

   17   the process be?

   18   A     So these companies when they report these quarterly

   19   earnings, they announce ahead of time what day they're going

   20   to do that, so the market knows on July 15th IBM is going to

   21   announce how they did last quarter.

   22   Q     And I don't mean to interrupt, but when you say the

   23   market knows --

   24   A     The public.

   25   Q     -- that's just basically people buying stock?



                                David R. Roy, RPR, CSR, CCR
                                   Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 359 Filed 10/26/18 Page 29 of 201 PageID #: 3177


                                Mayer - Direct - Healy                     2803


    1   A     The people paying attention.

    2   Q     Yes.

    3   A     Yeah.    That's a good point.

    4                 So people know that they -- they announce ahead of

    5   time that they're going to tell everybody what the earnings

    6   are and that's a known date.       And so meanwhile, there are

    7   people who work at investment banks and research firms who

    8   are following the performance of the company over time and

    9   they're writing reports on what they think the outlook for

   10   that company's going to be going forward.         And they will

   11   actually make predictions of what the earnings are going to

   12   be on July 15th, and there are many of those people.           Let's

   13   say for IBM there might be 50 separate analysts who are

   14   following the can company.

   15                 And then there are other people who accumulate

   16   that information, those estimates, people like Zacks and

   17   they give what they call a consensus estimate.          And the

   18   price of the stock is usually reflective of what the

   19   consensus estimate of the performance of the company is

   20   going to be.      So if you know -- if you're an earnings trader

   21   you say, all right, the consensus estimate for July 15th

   22   announcement of earnings by IBM is going to be a dollar a

   23   share, and I personally, I'm an earnings trader, I

   24   personally think IBM is going way better than the consensus

   25   view, then I would go in and buy securities that would give



                                David R. Roy, RPR, CSR, CCR
                                   Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 359 Filed 10/26/18 Page 30 of 201 PageID #: 3178


                                Mayer - Direct - Healy                     2804


    1   me exposure to the price increase that I expect relative to

    2   what the market -- the rest of the people think.

    3   Q     So let's follow that a little bit along.         When you say

    4   you would buy the security, when might you buy it if you're

    5   an earnings trader?

    6   A     Well, on average earnings traders usually trade close

    7   to the announcement.      And the closer to announcement the

    8   better in general because --

    9   Q     Why is that?

   10   A     Because they're trying to avoid other things impacting

   11   the stock price.      If they're just trying to make a bet on

   12   whether or not they're right, that the stock price is going

   13   to go up because the company's doing better than the

   14   earnings -- the consensus that people think it's going to

   15   do, if they are just trying to make that bet, they don't

   16   want something coming out of left field like a tariff

   17   against, you know, the company or something like that, that

   18   could interfere with the movement of the stock price if

   19   they're just trying to capture related to earnings.

   20   Q     So you're going to wait until close to that date that

   21   you know because the company announced to buy it, is that

   22   what you're saying?

   23   A     That's right.

   24   Q     And when would you sell it?

   25   A     Well, again, you're trying to just capture that price



                                David R. Roy, RPR, CSR, CCR
                                   Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 359 Filed 10/26/18 Page 31 of 201 PageID #: 3179


                                Mayer - Direct - Healy                     2805


    1   change related to the announcement so you would want to sell

    2   it at basically as close in time as you can to when the

    3   announcement closes, so first thing after the announcement.

    4   Q     So very shortly?

    5   A     Typically.

    6   Q     Maybe three days?

    7   A     Or less.

    8   Q     Is there anything inherently improper about selling a

    9   stroke quickly?

   10   A     No.

   11   Q     And you kind of alluded you to it, but I would like the

   12   jury to hear a little bit more about, we'll use your example

   13   of yourself buy a share of IBM on earnings, but why would

   14   you make a bet in one direction versus another direction?

   15   A     So this --

   16   Q     Is there a flip of a coin or something else?

   17   A     No, it's based on your view of how you think the

   18   company's doing versus what the consensus view is.           If all

   19   those analysts say, well, we think that the company is going

   20   to only make a dollar a share and that's what they'll report

   21   this quarter and I think, wow, you know, I think IBM's doing

   22   even better and the economy is good or whatever, I would

   23   make a decision that I'm going to buy those securities.            If

   24   I think the company's going to underperform the way

   25   everybody else is thinking, I would sell securities.



                                David R. Roy, RPR, CSR, CCR
                                   Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 359 Filed 10/26/18 Page 32 of 201 PageID #: 3180


                                Mayer - Direct - Healy                     2806


    1   Q     So you mentioned using the services of a financial

    2   analyst that gathers a lot of those individual estimates

    3   together in one place?

    4   A     Yes.   There's services like Zacks.

    5   Q     Right.   Zacks is on your slide, so can you just tell

    6   the jury what Zacks is?

    7   A     So Zacks is a research company that publishes

    8   information about stocks.       They have their own analysts as

    9   well.   But -- and they give you market commentary meaning

   10   like well, we're worried about the tariffs that Mr. Trump or

   11   President Trump is currently, you know, putting on trade and

   12   that could impact Harley Davidson or something like that.

   13   So that would be a stock that, you know, would be effected

   14   in those circumstances that Zacks might report on.

   15   Q     And are there companies in addition to Zacks that do

   16   this?

   17   A     Yes.   IBS is one.

   18   Q     What about brazing.com, is that another one of these --

   19   A     I would need to check to make sure that they have the

   20   consensus data, but they do offer market commentary, for

   21   sure.

   22   Q     And do some of these services offer ratings systems on

   23   particular stocks?

   24   A     Yes.   Zacks in particular have a 1 to 5 rating system.

   25   Q     What does that mean?



                                David R. Roy, RPR, CSR, CCR
                                   Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 359 Filed 10/26/18 Page 33 of 201 PageID #: 3181


                                Mayer - Direct - Healy                     2807


    1   A     The strong buy to stroke sell.

    2   Q     So one is buy it, one is --

    3   A     Yeah, this is our best recommendation and five is run

    4   away.

    5   Q     So having explained to the jury about what an earnings

    6   trade is, and how they are accomplish generally speaking, in

    7   looking at Mr. Korchevsky's trading history, did you come to

    8   any conclusion about his trading?

    9   A     Yes.    I would characterize Mr. Korchevsky as an

   10   earnings trader.      Most of his trading is around earnings.

   11   Q     And, again, is there anything inherently improper about

   12   trading around earnings?

   13   A     No.    It's a common strategy that people employ.

   14   Q     All right.    I'm going to call up Slide Number 3.

   15                 So can you just explain to the jury what's this

   16   slide about?

   17   A     So this is a slide and I do this across several of the

   18   slides you'll see where I'm comparing two time periods.

   19   Q     Well, maybe why are you comparing two time periods?

   20   A     Yeah.    So there's the period that Dr. Canjels is

   21   focused on, which is 2011 to 2015.        That's the accused, the

   22   period where Mr. Korchevsky is accused to have traded on

   23   stolen information.      And in 2009 and 2010 he's not accused

   24   of trading on stolen information so I wanted to look at were

   25   there similarities between the trading in the unaccused



                                David R. Roy, RPR, CSR, CCR
                                   Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 359 Filed 10/26/18 Page 34 of 201 PageID #: 3182


                                Mayer - Direct - Healy                     2808


    1   period, as I call it, versus the accused period.

    2   Q     And just to be clear, the unaccused period is 2009 to

    3   2010, correct?

    4   A     That's right.

    5   Q     And you had the trading data for that period of time?

    6   A     Yes.

    7   Q     And then the accused trading period is the period

    8   that's reflected in the majority of Dr. Canjels' slides

    9   which is 2011 to 2015, right?

   10   A     That's right.

   11   Q     And you had the trading data for that period as well?

   12   A     Right.

   13   Q     All right.    So what did this particular slide tell us?

   14   A     So this slide tells us that most of Mr. -- the majority

   15   of Mr. Korchevsky's earnings trades, these are trades where

   16   he held a position going into the announcement of earnings

   17   were made on the very last day that the earnings release was

   18   made public.

   19   Q     And so connecting that to what you just told us a few

   20   minutes ago, he's waiting until the last day for the more

   21   than 90 percent of the time to make his earnings trades at

   22   best?

   23   A     That's right.    And it's 92 percent for the unaccused

   24   period 97 percent for the accused period, and I think those

   25   are substantially similar.



                                David R. Roy, RPR, CSR, CCR
                                   Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 359 Filed 10/26/18 Page 35 of 201 PageID #: 3183


                                  Mayer - Direct - Healy                       2809


    1   Q     And just as an aside, you told the jury that the dates

    2   of the earnings announcement is publicized.             You said the

    3   market, everybody who's following knows what the date is.

    4   Is it fair to say?

    5   A     Right.

    6   Q     What happens, if anything, to the volume of trading as

    7   we approach the time that the earnings are going to be

    8   announced?

    9   A     Typically you see volume of trading increase as you get

   10   closer to the announcement day.          The day before an

   11   announcement is usually a big volume day.

   12   Q     More and more people are trading?

   13   A     Yes.

   14   Q     All right.      I'm going to show you Slide 4.

   15                Now --

   16                THE COURT:     Mr. Healy, how many pages is it to the

   17   exhibit just so we have a record.

   18                MR. HEALY:     Yes, Your Honor.     There are 15 slides.

   19                THE COURT:     Thank you.

   20   Q     Tell us how does Slide 4 relate to the time of his

   21   trades?

   22   A     So again, we're comparing the unaccused period to the

   23   accused period, so here I'm simply looking at -- the trades

   24   that occurred the day before the earnings announcement --

   25   excuse me, how many of those trades are late in the day



                                  David R. Roy, RPR, CSR, CCR
                                     Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 359 Filed 10/26/18 Page 36 of 201 PageID #: 3184


                                  Mayer - Direct - Healy                     2810


    1   versus earlier in the day.         And I defined late in the day is

    2   just after 2:00 p.m. so the markets close at 4:00 and they

    3   open at 9:30 and they close at 4:00, so to 2:00 to 4:00 I

    4   define as late in the day.

    5                And 87 percent of Mr. Korchevsky's trading in the

    6   unaccused periods was after 2:00 p.m. and 79 percent of

    7   Mr. Korchevsky's trading in the accused period is after

    8   2:00 p.m. and I think chose are generally pretty close.

    9   Q     And, again, that relates back to what you told us about

   10   minimizing other things that could affect the stock trades?

   11   A     Right.   It makes sense for an earnings trader to trade

   12   shortly before the announcement.

   13                MR. HEALY:     I'm actually going to jump for a

   14   moment to Slide 6.

   15   Q     What is this slide about?

   16   A     So this is a summary of, again, the two periods, the

   17   accused period and the unaccused period.           But this is how

   18   many of Mr. Korchevsky's trades were in stocks that were

   19   using the three news wires Business Wire, Market Wire and PR

   20   Newswire as their vehicle to get their press releases out.

   21   Q     And you chose -- well, strike that.

   22                Are there more than just those three Newswire

   23   services to your knowledge?

   24   A     Yes.   There are others.       Globe is another one.

   25   Q     What was the reason that you chose those three?



                                  David R. Roy, RPR, CSR, CCR
                                     Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 359 Filed 10/26/18 Page 37 of 201 PageID #: 3185


                                Mayer - Direct - Healy                     2811


    1   A     Those are the ones that Mr. Canjels, Dr. Canjels used

    2   in his chart.

    3   Q     Basically keeping apples to apples?

    4   A     Yes.

    5   Q     And what does this chart tell you about the consistency

    6   or lack of consistency?

    7   A     That 90 percent or more of his trades were made in

    8   companies that employed these three Newswire services in

    9   both periods.

   10   Q     Between the period '09 and '10 when he's not in an

   11   accused trading period and '11 through '15 when he is

   12   accused of trading improperly?

   13   A     That's right.

   14   Q     And then staying with the theme of consistency or lack

   15   of consistency, what is this slide about?         What is this

   16   telling us?

   17   A     So this slide gives us a picture of how big a bet is

   18   Mr. Korchevsky making relative to his wealth, basically, how

   19   much money he had in his account over the two time periods.

   20   So the left part of this, the blue part, I didn't think

   21   about this, I hope nobody's color blind.         I shouldn't have

   22   used blue and green.

   23                But the left side is the unaccused trading period

   24   2009 and '10 and what this reflects is -- what that line

   25   reflects is how much of his account value was he betting



                                David R. Roy, RPR, CSR, CCR
                                   Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 359 Filed 10/26/18 Page 38 of 201 PageID #: 3186


                                Mayer - Direct - Healy                       2812


    1   over that time period, and then the green part is the same

    2   analysis for the accused timeframe.

    3               And when I look at that I see one big spike, but I

    4   generally see that the bets, if anything, were bigger in the

    5   unaccused period relative to his wealth than they were in

    6   the accused period, but generally looks similar.

    7   Q     There's two things I would like to maybe unpack in

    8   that.   The first question is assume with me for a moment

    9   that the jury's been told that he was making significantly

   10   large bets in the accused period sometimes in excess of a

   11   million to $2 million.      Are you saying that he was making

   12   the same size bets in '09 and '10?

   13   A     The difference is -- he was making those large bets in

   14   the later time period but he had much more money.           And so

   15   what I'm doing is scaling it for how much money he had.            If

   16   he had $500,000 in this account in 2009 and he bet $500,000,

   17   that would be 100 percent bet.        If he had $5 million in his

   18   account in 2011 and he bet $100,000 it would be only 100,000

   19   of out of that $5 million.       It's a much lower percentage.

   20   Q     Okay, that makes sense.

   21               Now, on the left side you've got that large spike,

   22   goes all the way up to 1800 percent.         How was he betting

   23   1800 -- 180 times more money that he had?

   24   A     So the simple answer there is all I'm doing is adding

   25   up all the trades that he makes.        The value of the trades



                                David R. Roy, RPR, CSR, CCR
                                   Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 359 Filed 10/26/18 Page 39 of 201 PageID #: 3187


                                Mayer - Direct - Healy                     2813


    1   he's making, the bets.      And so if has $2 million that he is

    2   betting three times, that would be counted as $6 million

    3   worth of bets.     So it's the same money being recycled.

    4   Essentially he's buying 2 million, selling 2 million; buying

    5   2 million, selling 2 million accounts multiple times and so

    6   that is how you can get that.

    7               And the other reason is the use of margin plays

    8   into that as well.

    9   Q     And just very briefly what does margin mean?

   10   A     Margin is borrowing against your account value so that

   11   you can buy more stock.      So it would be like instead of

   12   owning you house outright if you had a $100,000 house and

   13   you owned it outright you would only be able to -- you

   14   wouldn't be able to do anything else with that money.

   15               But if you have a hundred thousand-dollar house

   16   and you borrow $50,000 against it, you can use that $50,000

   17   to buy another house or do something else with it.

   18   Q     So excluding that rather large spike, which you just

   19   explained, what this chart shows is that whatever money is

   20   in his pocket before '11 and after '11 he's betting about

   21   the same proportion both times?

   22   A     That's my interpretation.

   23   Q     What does Slide 7 show?

   24   A     So this is a -- just a table that shows how much

   25   return.    This is percent return for each year from 2009 to



                                David R. Roy, RPR, CSR, CCR
                                   Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 359 Filed 10/26/18 Page 40 of 201 PageID #: 3188


                                Mayer - Direct - Healy                     2814


    1   2015.

    2   Q     So --

    3   A     And I should point out that in 2015 it's a partial year

    4   because it only goes through May.

    5   Q     Before you explain this, I just want to refresh the

    6   jury's recollection that Dr. Canjels had a slide that showed

    7   profit which is another word for rate of return, isn't it?

    8   A     No.    Rate of return is a percentage and profit is a

    9   dollar amount.

   10   Q     But it would reflect essentially the same?

   11   A     They relate.

   12   Q     Yeah.

   13   A     They clearly relate, but they're +not the same.

   14   Q     So this slide shows a huge run time between January of

   15   '11 and January of '12.      Do you agree with that?

   16   A     A significant increase, yes.

   17   Q     And it doesn't show much of an increase at all prior to

   18   that, correct?

   19   A     Yes.    And I think that's the function of scaling.

   20   Q     Well, that's -- when you say a function of scaling I'm

   21   going to go back to your slide.        Can you explain how this

   22   slide might capture that in a different way?

   23   A     So if you look at 2009, Mr. Korchevsky got 103 percent

   24   return on his account.      And if we could go back to that

   25   other chart.



                                David R. Roy, RPR, CSR, CCR
                                   Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 359 Filed 10/26/18 Page 41 of 201 PageID #: 3189


                                Mayer - Direct - Healy                     2815


    1                 In 2009 you can see that there -- the green area

    2   does go up but that 109 percent because it's on a smaller

    3   base just is kind of buried in there.         So it's -- you don't

    4   really see that 100 -- I'm sorry, 103.         You don't really see

    5   that 103 percent increase as starkly because it's on a

    6   smaller amount of investment dollars.

    7   Q     So --

    8   A     There's nothing wrong with the other chart, it's just

    9   that you can't pull that kind of information out of it.

   10   Q     And your chart is essentially consistent with the chart

   11   in that 2011 was the banner year?

   12   A     Yes.

   13   Q     But his second best rate of return nearly doubled his

   14   money was 2009?

   15   A     That's right.

   16   Q     In some other years he lost, some other years he made.

   17   Is it fair to say?

   18   A     That's fair.

   19   Q     And while we're on the subject of profits and so forth

   20   Dr. Canjels over a number of slides of individual trades

   21   with the jury where Mr. Korchevsky was making 5, 6 and 7

   22   percent a day on a single position.        Is that unusual for an

   23   earnings trader?

   24   A     Those are not extraordinary returns, really, on any

   25   given day 5, 6, 7 percent.       The stock price itself can move



                                David R. Roy, RPR, CSR, CCR
                                   Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 359 Filed 10/26/18 Page 42 of 201 PageID #: 3190


                                Mayer - Direct - Healy                     2816


    1   that much on an earnings day.

    2   Q     Is it possible that sometimes you would loss on an

    3   earnings trade in a single today?

    4   A     Yes.

    5   Q     And is it possible that you might even make a lot more

    6   than 5 percent on a given trade?

    7   A     Depending on how you position, yes.

    8   Q     Going back -- back to your analysis of the consistency

    9   or inconsistency of the two periods, can you describe to the

   10   jury what this slide is?

   11   A     So this is a slide that is really just a recast of

   12   Dr. Canjels' scatter clatch slide that I know he testified

   13   about to the jury earlier.       And the only difference here is

   14   we started the time period at the very beginning of the day,

   15   at midnight that night before.

   16   Q     And just remind the jury when did Dr. Canjels start his

   17   slide?

   18   A     At 9:30 in the morning.

   19   Q     And is that why your red area is -- I don't know, a

   20   rhombus or a polygon rather than a triangle?

   21   A     Yes.   It's -- it's basically just including trades that

   22   where essentially the upload time was very early in the

   23   morning, 1 o'clock in the morning or something like that and

   24   then it was trading on -- it just includes more data.

   25   Q     And by recasting this did you conclude that there was



                                David R. Roy, RPR, CSR, CCR
                                   Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 359 Filed 10/26/18 Page 43 of 201 PageID #: 3191


                                Mayer - Direct - Healy                     2817


    1   anything wrong with Dr. Canjels' correlation?

    2   A     No.   The statistical analysis holds.       There's nothing

    3   inherently wrong with the way Dr. Canjels presented it, it's

    4   just that I'm trying to include more data.

    5   Q     And then if we look at Slide 9, what is this with that

    6   same shape?

    7   A     Yeah.    So this is -- so the last one that we looked at

    8   was the period that Dr. Canjels focused on, the 2011 to

    9   2015.   And I'm trying to compare it to the unaccused period,

   10   which is 2009 to 2010, and trying to understand whether or

   11   not that same statistical relationship exists that

   12   Dr. Canjels was pointing out.

   13   Q     And can you tell the jury what you found when you did

   14   that?

   15   A     That it does.    And so in the unaccused period there's

   16   some relationship going on between the upload time and the

   17   first order time just as there is in the accused period.

   18   Q     And what's the significance of that?

   19   A     It calls into question in my mind what is the reason

   20   for that nonrandom relationship, and I don't know the answer

   21   to that.      But I know that if that relationship exists in the

   22   unaccused period that there's question in my mind as to, you

   23   know, is it just because Mr. Korchevsky had access to upload

   24   data, if that doesn't make sense.

   25   Q     So if I could reframe my question, I guess, is based or



                                David R. Roy, RPR, CSR, CCR
                                   Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 359 Filed 10/26/18 Page 44 of 201 PageID #: 3192


                                 Mayer - Direct - Healy                    2818


    1   the similarity that you found -- the significance similarity

    2   between those two charts, the difference being one is a

    3   period of time when there's not an accusation that he was

    4   trading on stolen press releases and the time when he is

    5   accused of trading on stolen press releases, is it -- what

    6   you're saying is that you cannot determine what causes that

    7   statistical correlation?

    8               MR. GOPSTEIN:     Objection to form.

    9               THE COURT:     Sustained as to form.

   10   Q      Do you have an opinion as to what causes this

   11   statistical correlation?

   12               MR. GOPSTEIN:     Objection, Your Honor.

   13               THE COURT:     No, I'll permit that.       Go ahead.

   14   A      I don't know.   I have -- I think it had something to do

   15   with the fact that Mr. Korchevsky traded late in the day but

   16   I don't know -- I haven't been able to figure out exactly

   17   why.    It looks the same in the unaccused period as it does

   18   in the accused period.

   19   Q      But it does look the same?

   20   A      The statistics are the same basically.

   21   Q      So going back and just talking about the idea that his

   22   trading time appears in your Slide 4 and 5 and that his

   23   amount of money relative to what he possesses at any given

   24   time, which is reflected, I believe, in Slide 7 and the

   25   number of trades made on the same Newswires, did you come to



                                 David R. Roy, RPR, CSR, CCR
                                    Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 359 Filed 10/26/18 Page 45 of 201 PageID #: 3193


                                 Mayer - Direct - Healy                      2819


    1   any conclusion regarding his trade?

    2               MR. GOPSTEIN:     Objection to form.

    3               THE COURT:     To be honest with you, you lost me

    4   about halfway through the question.

    5               MR. HEALY:     I can certainly rephrase, Your Honor.

    6   Q     Talking about previous few slides you discussed with

    7   the jury, did you make any conclusion regarding

    8   Mr. Korchevsky's trading pattern?

    9   A     That he's an earnings trader and that there's

   10   substantial similarities between the trading in the

   11   unaccused period as to what he did in the accused period.

   12   Q     Now, I want to shift to Slide 11, and talk a little

   13   bit, you mentioned earlier your third conclusion was some

   14   inconsistencies that you noticed with respect to the

   15   assumptions that Mr. Korchevsky was trading on nonpublic

   16   information or stolen press releases.          What does Slide 11 do

   17   to help us understand that?

   18   A     So this is just focusing on the accused timeframe now

   19   and what I'm highlighting here is that a substantial number

   20   of, or 13 percent of the number of trades that

   21   Mr. Korchevsky entered into were not trades.           So he is an

   22   earnings trader, you know, most of the time, 87 percent but

   23   for 13 percent of the trades he was not trading on earnings.

   24   Q     And why do you find that inconsistent with somebody

   25   trading on stolen press releases?



                                 David R. Roy, RPR, CSR, CCR
                                    Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 359 Filed 10/26/18 Page 46 of 201 PageID #: 3194


                                Mayer - Direct - Healy                     2820


    1   A     Well, if you essentially could read the paper ahead of

    2   time and you knew what the future was going to bring with

    3   respect to these earnings reports you would expect somebody

    4   to really trade almost exclusively doing that.

    5   Q     Now --

    6               MR. GOPSTEIN:    Your Honor, objection.      I

    7   apologize.     Could we have a very brief sidebar?

    8               (Continued on next page.)

    9

   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25



                                David R. Roy, RPR, CSR, CCR
                                   Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 359 Filed 10/26/18 Page 47 of 201 PageID #: 3195


                                   Sidebar Conference                      2821


    1               (The following occurred at sidebar.)

    2               MR. GOPSTEIN:     So this is my concern.     We did this

    3   before.    He had a substantial briefing about the scope of

    4   Mr. Mayer's argument.       We had argued that original exposures

    5   were insufficient, and so it was offered in the most recent

    6   disclosure, "It is expected that Mr. Mayer will opine that

    7   Mr. Korchevsky typically traded late in the day prior to

    8   earnings events, and that this strategy takes advantage of

    9   the increased volatility that surrounds..." --

   10               THE COURT:     Hold on a second.

   11               (Pause in proceedings.)

   12               MR. GOPSTEIN:     "...and that this strategy takes

   13   advantage of the increased volatility that surrounds

   14   earnings announcements.       We have an objection to that as to

   15   time.

   16               The next section:      "Further based on his review of

   17   the trading records contained in the Government's production

   18   in this case and the Government's list of accused trades,

   19   Mr. Mayer will offer his opinion regarding the similarities

   20   between the unaccused trades to the accused trades in terms

   21   of size, frequency, and profitability.          Moreover, Mr. Mayer

   22   may also opine about instances of purchases and sales that

   23   are inconsistent with trading on material, nonpublic

   24   information."

   25               That now is a subject matter, and we have a number



                                 David R. Roy, RPR, CSR, CCR
                                    Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 359 Filed 10/26/18 Page 48 of 201 PageID #: 3196


                                   Sidebar Conference                       2822


    1   of slides that appear to be the basis of opinion, but these

    2   opinions have not yet been disclosed, and so we don't know

    3   what they are.     So as he just testified and as we go down a

    4   whole row of slides and the slides themselves are a summary

    5   of data, and if you find that the whole payment of -- was if

    6   you know exactly what his opinion is going off of.           And at

    7   this point, I don't think that that opinion has been

    8   disclosed.    So we're about to go into disciplinary option

    9   versus stock.     But as of now, no opinion on what the offer

   10   has been disclosed, and so that's our concern.          I trust the

   11   next slides are going to be leading to the opinion that the

   12   trading was inconsistent with trading, or material

   13   information was the opinion as to why that is.          Sitting here

   14   today, and I have had Mr. -- and correct me if I'm wrong --

   15   that opinion has never been disclosed to the Government.

   16               MR. HEALY:     Well, I think that the opinion is that

   17   it's inconsistent.       And I think to explain to the jury why

   18   he forms that opinion is the subject matter of his

   19   testimony.    I don't think it's particularly clouded or

   20   obtuse if you look at the slides.         And one of his arguments

   21   is that 35 percent of the trade resulted in losses.           I don't

   22   think it's --

   23               THE COURT:     All right.    At the risk of having the

   24   jury in part of this discussion, I understand your concern.

   25   We'll go forward.     Take it one at a time.       The opinion is



                                 David R. Roy, RPR, CSR, CCR
                                    Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 359 Filed 10/26/18 Page 49 of 201 PageID #: 3197


                                  Sidebar Conference                       2823


    1   the trading is inconsistent with somebody because of the

    2   similarity the one year period to another.            He's got slides

    3   to demonstrate that, then no problem.         If he starts getting

    4   beyond that, then we have a problem.

    5               (Continued on next page.)

    6

    7

    8

    9

   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25



                                David R. Roy, RPR, CSR, CCR
                                   Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 359 Filed 10/26/18 Page 50 of 201 PageID #: 3198


                                Mayer - Direct - Healy                       2824


    1                 (Sidebar ends; in open court.)

    2   BY MR. HEALY:

    3   Q     Before we move to the next slide, Mr. Mayer, I just

    4   wanted to ask you on the right side of your chart you have

    5   the amount that Mr. Korchevsky has invested as 448 million

    6   and change.      Does that mean he had $448 million in his

    7   account?

    8   A     No.   As we talked about a little while ago, that is

    9   simply a total of all the individual transactions he

   10   undertook.      So if he made 6, $2 million transactions that

   11   would be $6 million even if he only had two at that time.

   12   So that's just a total amount of those, the value of those

   13   transactions.

   14   Q     I think you said recycling the same money?

   15   A     That's right.

   16   Q     Same idea?

   17   A     Yeah.

   18   Q     I'm going to show you Slide Number 12.          This slide,

   19   which talks about his options versus stock purchases.

   20   Before you explain to the jury what this is, can you again

   21   very briefly generally explain what an option is?

   22   A     Sure.    I don't think we need to get into a lot of

   23   detail and they are complicated, but an option is basically

   24   a type of security that relates to a particular stock.              So

   25   if you have an option of IBM, if the price of that option



                                David R. Roy, RPR, CSR, CCR
                                   Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 359 Filed 10/26/18 Page 51 of 201 PageID #: 3199


                                Mayer - Direct - Healy                     2825


    1   would relate to the stock's price and it's like buying the

    2   stock sort of on steroids or owning the stock on steroids

    3   because you're getting -- for every individual option you

    4   get the price change impacts embedded in it for 100 shares

    5   of the underlying stock.       So it's more complicated than

    6   that, but just think of it in terms of more bang for your

    7   buck if you're trying to bet one way or the other using

    8   options.

    9   Q     So we understand.     Again --

   10   A     The risky, too.

   11   Q     -- without getting into too much technical detail, if

   12   you invested the same amount of money in an option as you

   13   would in the underlying stock, where would you have the

   14   potential to make more money?

   15   A     Well, if you're right on your bet, you'll make more

   16   money; if you're wrong, you'll lose more money.

   17   Q     On the option?

   18   A     Right.

   19   Q     Okay.    So now what does this slide show?

   20   A     So this slide indicates that 69 percent of

   21   Mr. Korchevsky's earnings trades were just in stock, that he

   22   didn't use these securities bets, give you more bang for

   23   your buck.

   24   Q     So expanding on what you just told the jury a moment

   25   ago, that the 69 percent of the money that he's invested in



                                David R. Roy, RPR, CSR, CCR
                                   Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 359 Filed 10/26/18 Page 52 of 201 PageID #: 3200


                                Mayer - Direct - Healy                      2826


    1   the stock, if he was right, had less potential to make money

    2   than the other -- yeah, 31 percent that he invested with the

    3   stock, of the stock option or options?

    4   A     I would phrase it a little differently.         I would say

    5   69 percent of his earnings trades were in stock only.           Had

    6   he instead bought options with that money in those similar

    7   companies, he could have made or lost that money, but been

    8   exposed to more price change.

    9   Q     Now, I want to show you a slide that -- and I'm going

   10   make that a little bigger.

   11   A     If I could suggest you hit the little X next to the

   12   bookmarks, it will make it bigger.

   13   Q     Then I'll have trouble finding it.

   14   A     Oh, I'm sorry.

   15   Q     This was a slide that was shown to the jury when

   16   Dr. Canjels was speaking with them.        It's a particular stock

   17   trade and the ticker, DNDN.       First, generally, are you

   18   familiar with this trade at all?

   19   A     Yes, I've looked at this.

   20   Q     And by the way, did your analysis go into individual

   21   trades?    Were you looking at specific individual trades?

   22   A     To some extent, yes, but on the whole in my office was

   23   more focused on his overall trading.         But Dr. Canjels called

   24   up certain individual trades, I looked at those and I looked

   25   at some others.



                                David R. Roy, RPR, CSR, CCR
                                   Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 359 Filed 10/26/18 Page 53 of 201 PageID #: 3201


                                Mayer - Direct - Healy                      2827


    1   Q     Okay.    So can you tell the jury how this particular

    2   trade might be illustrative of what you were explaining to

    3   them about stocks versus options?

    4   A     Sure.    This individual trade was a single largest

    5   profit trade that Mr. Korchevsky ever entered into.           And

    6   what he did is he invested about $200,000, I guess, it must

    7   be a little lower on the screen but I know that -- it must

    8   be a little lower.      Yeah, there it is.     $217,000 into the

    9   options of this company and ended up making $2.3 million on

   10   this individual trade, which is over 1,000 percent return,

   11   ten times his money.      So had he just bought the stock, he

   12   wouldn't have gotten anywhere near that kind of -- or just

   13   sold the stock he wouldn't have gotten anywhere near that

   14   kind of return.

   15   Q     What was the date he bought those options?

   16   A     On 8/3, on August 3rd of 2011.

   17                 (The continued on the next page.)

   18

   19

   20

   21

   22

   23

   24

   25



                                David R. Roy, RPR, CSR, CCR
                                   Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 359 Filed 10/26/18 Page 54 of 201 PageID #: 3202


                                  Mayer - Direct - Healy                      2828


    1   DIRECT EXAMINATION (Continued)

    2   BY MR. HEALY:

    3   Q     Did you review the database to see what his trading was

    4   on that day in general?

    5   A     Yes, I did.

    6   Q     What did you find?

    7   A     By the end of the day he had invested in $1.8 million

    8   worth of securities, of which $200,000 was in DNDN.

    9   Q     Out of a pool of 1.8 million he only invested $217,000 in

   10   the DNDN options?

   11   A     Yes.

   12   Q     Did you calculate what he would have earned had he

   13   invested the entire 1.8 million in DNDN options?

   14   A     Had he done that, he would have made somewhere between 15

   15   and $20 million on that trade instead of 2 million.

   16   Q     In your analysis did you have occasion to look at the

   17   Dubovoy accounts to see how much Mr. Dubovoy invested in DNDN?

   18   A     There was no trading in DNDN by the Dubovoys.

   19   Q     Going back to your slides, slide 13 seems to concern

   20   options as well in something that you list out of the money.

   21   Being very general, please, can you tell the jury what that

   22   means, out of the money in an option?

   23   A     Sure.    So trying to keep it simple again, again we talked

   24   about options being more bang for your buck, if you want to

   25   make a bet on a company.        There are flavors of options.        The



                      Rivka Teich, CSR, RPR, RMR - Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 359 Filed 10/26/18 Page 55 of 201 PageID #: 3203


                                   Mayer - Direct - Healy                          2829


    1   in the money, out of the money nature is basically relative to

    2   what is called a strike price.          We don't need to get into a

    3   lot of detail.      There you can get even more bang for your

    4   buck.    If you buy for a given amount of investment you can buy

    5   out of the money options.         If you're right, they are going to

    6   give you a higher return than in the money options.                  This is

    7   buying the more aggressive security.           In general the options

    8   versus stock within options, it's buying the kind of option

    9   that will give you the biggest return, higher risk.                  The

   10   highest risk options, but the one that can give you the

   11   highest potential return.

   12   Q       So if we put together essentially slides 12 and 13 which

   13   talk about options, is what you're telling the jury is that

   14   he's not maximizing his use of options to make the most money?

   15   A       That's the import of what I'm trying to get across here,

   16   that there are examples like this in categories of trades that

   17   he's making that show that he's not, it doesn't fit the idea

   18   that he knowingly was trading.

   19                 MR. GOPSTEIN:    Objection, your Honor.

   20                 THE COURT:    Sustained.

   21   Q       Without getting into what he might have known, just, is

   22   he maximizing his earning potential?

   23   A       No.

   24   Q       Slide 14, you have trades made in the opposite direction

   25   of earning surprises.        I'm sorry to keep asking to you



                      Rivka Teich, CSR, RPR, RMR - Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 359 Filed 10/26/18 Page 56 of 201 PageID #: 3204


                                Mayer - Direct - Healy                         2830


    1   explain, but explain what is an earning surprise?

    2   A     So an earning surprise is simply, remember we talked

    3   about the analyst consensus before the earnings are announced,

    4   that's where the analysts make their predictions what the

    5   earnings will be.     Then it's accumulated by somebody like

    6   Zacks.   Their consensus is a dollar a share for IBM.              If the

    7   earnings do come in in the actual world like a dollar ten,

    8   that's a ten percent or ten cent earning surprise.

    9               So what we've done here is out of all the earnings

   10   trades, there were 283, where Mr. Korchevsky's bet was

   11   opposite of the direction of the earnings surprise that came

   12   out in the press release, which is 30 percent of the time.

   13   Q     To add to that a little, you talked about for example

   14   Zack is giving a higher rating.        So Zacks is saying, this is

   15   what we expect; is that correct?

   16   A     Well, Zacks is providing two kinds of information.              One

   17   is sort of a general grade one through five; this is our best

   18   idea, this is our worse idea, a stock you want to get rid of.

   19   That's sort of separate from their earning consensus

   20   information.

   21               So what they'll do is they'll say the earnings

   22   consensus on this particular stock is based on the analysts we

   23   get data from is a dollar a share.

   24   Q     That consensus is before the company actually tells us

   25   what happened in the earning announcement?



                    Rivka Teich, CSR, RPR, RMR - Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 359 Filed 10/26/18 Page 57 of 201 PageID #: 3205


                                 Mayer - Direct - Healy                        2831


    1   A     As they are accumulating the data they update it, but

    2   going into the earning announcement they will have the latest

    3   version of it.

    4   Q     When the press release is made public, when that goes in

    5   the other -- well, when that relates to what everybody

    6   thought --

    7   A     Think of it as consensus versus actual.           You have the

    8   consensus of a dollar, if the actual comes out a dollar ten,

    9   it's a 10 percent earning surprise.

   10   Q     It's a surprise, no one expected it?

   11   A     Right.   It's better than they expected.          Surprises are

   12   characterized as meet, beat or miss.

   13                So a company like IBM, if they had a dollar ten when

   14   the expectation was a dollar, it would be a 10 percent

   15   earnings beat, and that would be a 10 percent surprise.             And

   16   if it was just the dollar, if it came actually at a dollar

   17   which the expectation was a dollar, it would be a meet.             And

   18   obviously, if only did 90 cents, it would be a miss.

   19   Q     So when there is, as you say, a beat, generally what

   20   happens to the stock price?

   21   A     The stock goes up.

   22   Q     And if you wanted to make a trade thinking it was going

   23   to be a beat, what kind of position would you take?

   24   A     You would take a long position, you would buy securities.

   25   Q     If you say that 30 percent of the time Mr. Korchevsky



                     Rivka Teich, CSR, RPR, RMR - Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 359 Filed 10/26/18 Page 58 of 201 PageID #: 3206


                                 Mayer - Direct - Healy                      2832


    1   traded in the opposite direction of the earnings surprise,

    2   what kind of position would he have taken in that example when

    3   a beat is what we're thinking is happening?

    4               MR. GOPSTEIN:    Objection to form.

    5               THE COURT:    Do you understand that question?

    6               THE WITNESS:    I think I do.

    7               THE COURT:    Go ahead.

    8   A     So I can answer with an example.         So 30 percent of the

    9   time it would be a situation where if the consensus estimate

   10   was a dollar, and it came in at a dollar ten for IBM,

   11   Mr. Korchevsky would actually have been short the stock.            He

   12   would be betting against the company and the earnings came in

   13   better than expected.

   14   Q     Zinged when he should have zanged?

   15   A     That's fair.

   16   Q     What does slide 15 tell us?

   17   A     Slide 15 is summary of during the accused time frame how

   18   many of Mr. Canjels' earnings trades had losses versus all

   19   trades.    I was just looking to see do the earnings trades look

   20   more successful on average versus, setting aside the dollar

   21   amount, focusing on wins or losses, were the earnings trades

   22   similar in terms of success to all his trading or not.             And my

   23   conclusion is that they were.

   24   Q     I know you're focused here primarily on just the number

   25   of wins versus losses, but you agree that he did make money



                    Rivka Teich, CSR, RPR, RMR - Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 359 Filed 10/26/18 Page 59 of 201 PageID #: 3207


                                    Mayer - Direct - Healy                    2833


    1   over this period of time?

    2   A       Yes.   He made a lot.

    3   Q       2011 he made a lot of money?

    4   A       Yes, he did.

    5   Q       He actually doubled his money in 2009, right?

    6   A       Yes, he did.

    7   Q       In 2011 in these losses, even though overall he gained,

    8   there was some significant losses, weren't there?

    9   A       Yes, several, many of them were in the hundreds of

   10   thousands of dollars.

   11   Q       I want to just tie this back to slide five, in terms of

   12   the amount he's betting in the accused period, is there

   13   anything about this slide that you find inconsistent?

   14                  MR. GOPSTEIN:    Objection, your Honor inconsistent

   15   with?

   16                  MR. HEALY:    With trading on non-public information,

   17   trading on stolen press releases.

   18                  MR. GOPSTEIN:    Objection for the reasons stated.

   19                  THE COURT:    Sustained.

   20   Q       In the period of time reflected on the right side of this

   21   chart, 2011, 2015, this is the accused trading period,

   22   correct?

   23   A       That's right.

   24   Q       Is Mr. Korchevsky betting heavier?

   25   A       No, it appears he's betting similarly sized to his



                       Rivka Teich, CSR, RPR, RMR - Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 359 Filed 10/26/18 Page 60 of 201 PageID #: 3208


                                 Mayer - Direct - Healy                      2834


    1   wealth.     His dollars are bigger, but relative to his account

    2   value they are actually smaller.         But I can eyeball it and say

    3   it is just similar.

    4   Q     I'm showing you Dr. Canjels' slide number 13, I'm drawing

    5   your attention to the top line of this chart.            Can you explain

    6   first just what that line is asserting?

    7   A     What Dr. Canjels is basically doing there is he's saying,

    8   out of the 67,000 earnings news announcements across all the

    9   stocks during the five year time frame -- that's how many

   10   because there are 5,000 stocks and they all report quarterly

   11   and there are is five years or something like that, those are

   12   the rough numbers -- there are 67,000 opportunities to trade

   13   on earnings.     766 of them were traded on by Mr. Korchevsky.

   14   499 of them were traded on by Mr. Dubovoy.            289 of those

   15   overlap, which is a 57 percent or 58 percent overlap

   16   percentage.

   17                And he's saying if there was just random trading

   18   between these two people, if they had no relationship, that

   19   you would expect to see 1.1 percent overlap.            And he's saying

   20   that's a statistically significant overlap.            Essentially there

   21   is clearly an overlap and it's meaningful.

   22   Q     Before we ask your opinion, is there anything wrong with

   23   that analysis?

   24   A     No.    Fundamentally it's correct.

   25   Q     Do you have an opinion as to that particular slide?



                     Rivka Teich, CSR, RPR, RMR - Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 359 Filed 10/26/18 Page 61 of 201 PageID #: 3209


                                 Mayer - Direct - Healy                     2835


    1   A     Well, it doesn't get at why.        And my understanding is

    2   that there is trading --

    3               MR. GOPSTEIN:    Objection, your Honor.

    4               THE COURT:    Go ahead.    Let me hear the answer.

    5   A     It doesn't get at the fact that there is trading by

    6   Mr. Korchevsky in Mr. Dubovoy's account and in his own

    7   account.    And so you would expect if somebody's trading in two

    8   accounts to trade similarly.

    9   Q     Does that result, does the overlap percentage of

   10   57.9 percent, surprise you?

   11   A     No, there is a reason.

   12   Q     Dr. Canjels' scatter chart also shows a statistically

   13   significant correlation; is that correct?

   14   A     It shows a non-random relationship between upload time

   15   and trade time.

   16   Q     Having looked at his scatter chart and recasting it as

   17   you did, and then doing your own analysis of the unaccused

   18   time, what opinion did you have?

   19               MR. GOPSTEIN:    Objections for the reasons stated at

   20   sidebar.

   21               THE COURT:    I'll permit it.      Go ahead.

   22   A     The fact that that same relationship exists in a period

   23   that's not accused to have been involved trading on stolen

   24   information, that would imply to me there is another

   25   explanation for why there is a relationship between the upload



                    Rivka Teich, CSR, RPR, RMR - Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 359 Filed 10/26/18 Page 62 of 201 PageID #: 3210


                               Mayer - Cross - Gopstein                     2836


    1   time and the trade time.

    2               MR. HEALY:    No further questions.

    3               THE COURT:    Cross-examination.

    4               MR. GOPSTEIN:    Thank you, your Honor.        May I

    5   proceed?

    6               THE COURT:    Yes, please.

    7   CROSS EXAMINATION

    8   BY MR. GOPSTEIN:

    9   Q     Good morning, Mr. Mayer.

   10   A     Good morning.

   11   Q     My name is David Gopstein.       I'm an Assistant United

   12   States Attorney in the Eastern District of New York.

   13   A     Nice to meet you.

   14   Q     You testified at the beginning of your direct about

   15   earnings information.      And your first two slides talked about

   16   how earnings information impacts stock price, correct?

   17   A     How they can, how earnings information could be used to

   18   trade on changes in stock price.

   19   Q     You agree that earnings information is material, correct,

   20   to investors?

   21   A     I think in general.     Normally I would expect to see event

   22   studies supporting that, but I agree that earnings reports are

   23   generally material.

   24   Q     You've previously opined that virtually every

   25   circumstance would be material to investment decision making?



                    Rivka Teich, CSR, RPR, RMR - Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 359 Filed 10/26/18 Page 63 of 201 PageID #: 3211


                               Mayer - Cross - Gopstein                     2837


    1   A     Yes.

    2   Q     Earnings information is not the only kind of information

    3   that's material to investors, right?

    4   A     No.

    5   Q     There is other kinds of information that investors

    6   consider important, correct?

    7   A     Yes.

    8   Q     Investors consider revenue important, for example?

    9   A     Yes.

   10   Q     Guidance is an important factor for investors?

   11   A     Yes.   But when I was talking about earnings I was just --

   12                THE COURT:    Wait for the question, please.

   13                Next question.

   14   Q     You testified on direct to a number of comparisons that

   15   you made between Mr. Korchevsky's trading in 2009, 2010 on the

   16   one hand; and his trading in 2011 through 2015 on the other

   17   hand, correct?

   18   A     Yes.

   19   Q     You called 2009, 2010 the unaccused period, and 2011

   20   through 2015 the accused period, correct?

   21   A     That's correct.

   22   Q     You made those comparisons, you and your team, by

   23   reviewing trading data and the spreadsheet that the

   24   Government's expert Dr. Canjels used, correct?

   25   A     Yes, we looked at that data using Dr. Canjels' materials.



                     Rivka Teich, CSR, RPR, RMR - Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 359 Filed 10/26/18 Page 64 of 201 PageID #: 3212


                                Mayer - Cross - Gopstein                     2838


    1   Q     You had access to trading accounts and trade blotters

    2   from the brokerage firms, correct?

    3   A     That's right.

    4   Q     Fair to say almost all of your slides rely, in part, on

    5   Dr. Canjels' analysis -- database, correct?

    6   A     That's correct.

    7   Q     You testified on direct about options trading, correct,

    8   you recall that?

    9   A     I do.

   10   Q     I believe you testified that during the accused period

   11   approximately 31 percent of Mr. Korchevsky's trades involved

   12   options; is that right?

   13   A     I'm trying to remember exactly, but I believe you.

   14   Q     Turning to Defendant's exhibit 4H, slide 12, that was

   15   your slide comparing the use of stock and options in the 2011

   16   to 2015 period, correct?

   17   A     I don't see anything.

   18                 COURTROOM DEPUTY:     Are you using the document camera

   19   or your computer?

   20                 MR. GOPSTEIN:    The document camera.

   21                 COURTROOM DEPUTY:     Okay.

   22   Q     This is slide 12 of your slide, this is showing

   23   14 percent, plus 17 percent of his trades during the accused

   24   period involved options; is that correct?

   25   A     That's correct.



                      Rivka Teich, CSR, RPR, RMR - Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 359 Filed 10/26/18 Page 65 of 201 PageID #: 3213


                               Mayer - Cross - Gopstein                      2839


    1   Q     That's 31 percent?

    2   A     Yes, thank you.

    3   Q     You're aware, Mr. Mayer, from your review of Dr. Canjels'

    4   database that Mr. Korchevsky had no option trading between

    5   2009 and 2010, correct?

    6   A     I don't recall that off the top of my head.

    7   Q     That data was -- in the database that you reviewed, that

    8   data is available, correct?

    9   A     Whether or not he traded in options or not?            Yes, that is

   10   available.

   11   Q     So you're not aware that his first option trade was in

   12   January 2011?

   13   A     Not off the top of my head, no.

   14   Q     In the comparisons you have here you have no comparisons

   15   during of the options trading during the accused period and

   16   options trading during the unaccused period, correct?

   17   A     That's correct.

   18   Q     I'd like to ask you about comparisons that you did make.

   19   If we turn to slide number three?

   20                THE COURT:    This is three Defendant's exhibit H?

   21                MR. GOPSTEIN:    Yes, your Honor.

   22                THE COURT:    H in evidence, I should say.

   23   Q     This slide, Mr. Mayer, if we look down at source, again

   24   you're relying on Dr. Canjels' trade database here?

   25   A     That's right.



                     Rivka Teich, CSR, RPR, RMR - Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 359 Filed 10/26/18 Page 66 of 201 PageID #: 3214


                               Mayer - Cross - Gopstein                      2840


    1   Q     When you're referring specifically to earnings trades in

    2   the title, it says down here in the derivation portion of your

    3   slide, that specifically what you're referring to are trades

    4   where earnings is listed in the news type column in

    5   Dr. Canjels' database, correct?

    6   A     Yes, earnings of the news type.        That's correct.

    7   Q     So having reviewed Dr. Canjels' database, Mr. Mayer,

    8   you're aware that between 2009 and 2010, the unaccused period,

    9   only approximately 19 percent of Mr. Korchevsky's trades were

   10   actually earnings trades, correct?

   11   A     I would need to go use the database to determine that.               I

   12   don't know that off the top of my head.

   13   Q     Are you aware that during the accused period

   14   approximately 86 percent of Mr. Korchevsky's trades were

   15   earnings trades?

   16   A     Again, I would need to use a database to test that.

   17   Q     I think you testified that the difference between

   18   92 percent and 97 percent wasn't that substantial.             Would you

   19   agree, the difference between 19 percent and 86 percent is

   20   substantial, correct?

   21               MR. HEALY:    Objection.

   22               THE COURT:    I think we know the answer.

   23               Mr. Mayer, do you want to answer that question?

   24   A     Yes, I would generally agree that's a difference.

   25   Q     I'm showing what is in evidence as slide number four of



                    Rivka Teich, CSR, RPR, RMR - Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 359 Filed 10/26/18 Page 67 of 201 PageID #: 3215


                               Mayer - Cross - Gopstein                        2841


    1   Defendant's exhibit Korch H, this is the slide you testified

    2   to on direct.     This is another comparison that a made between

    3   2009, 2010 and 2011, 2015, correct?

    4   A     Yes.

    5   Q     And here what you're comparing is trades entered into

    6   last day before earnings press releases were issued, correct?

    7   A     That's right.

    8   Q     Again, this slide also does not take into account how

    9   often Mr. Korchevsky was trading in earnings during the

   10   accused period as opposed to the unaccused period, correct?

   11   A     It's getting at a different point.

   12   Q     This slide doesn't show how many trades are reflected in

   13   each graph on the left and the right, correct?

   14   A     No, it's just giving percentages.

   15   Q     Again, you used Dr. Canjels' trade database for this

   16   chart?

   17   A     I did.

   18   Q     You're aware that database includes information about

   19   press release upload time, correct?

   20   A     Yes.

   21   Q     Just to be clear, this slide over here does not in any

   22   way take into account press release upload time, correct?

   23   A     That wasn't the point I was trying to make.            Just --

   24                THE COURT:    Just answer the question, please.

   25   A     No, it doesn't.



                     Rivka Teich, CSR, RPR, RMR - Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 359 Filed 10/26/18 Page 68 of 201 PageID #: 3216


                                Mayer - Cross - Gopstein                            2842


    1   Q     There is nothing on press release upload time in this

    2   slide, correct?

    3   A     Correct.

    4   Q     You testified you chose 2:00 p.m. as the cut off for this

    5   slide?

    6   A     I did.

    7   Q     You could have chosen 3:00 p.m.?

    8   A     Sure.

    9   Q     Had you chosen the 3:00 p.m., the 79 percent number in

   10   the accused trading period would have dropped to over just

   11   over 50 percent?

   12   A     I'm not aware.

   13   Q     You didn't conduct that analysis?

   14   A     I didn't.

   15   Q     I'm now showing you what is slide number eight of

   16   Defendant's exhibit Korch H, which is in evidence.               You

   17   testified about this slide on direct, correct?

   18   A     I did.

   19   Q     Now, the slide you we were just looking at with the two

   20   pie charts, that did not include upload time at all.                 This

   21   chart does have upload time on one of the axis, correct?

   22   A     Yes, the lower one.

   23   Q     Just to be clear, slide number nine, which is your chart

   24   for the unaccused time period trading period, also includes

   25   upload time on the axis, correct?



                      Rivka Teich, CSR, RPR, RMR - Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 359 Filed 10/26/18 Page 69 of 201 PageID #: 3217


                                Mayer - Cross - Gopstein                     2843


    1   A     It does.

    2   Q     Sticking with slide number nine --

    3   A     Is that the one you're showing?

    4   Q     Yes.    You testified that you chose 2:00 p.m. as the cut

    5   off time in the slide that we were just looking at, correct?

    6                 MR. HEALY:    Which slide?

    7   Q     Slide four with the two pie charts, 2:00 p.m. is the time

    8   you chose.     Do you recall your testimony about 2:00 p.m.?

    9   A     Relating to that E-Trades mostly late in the day?

   10   Q     Yes.

   11   A     Yes.

   12   Q     Now 2:00 p.m. on this chart that would be on the vertical

   13   access 14, correct, because that's military time?

   14   A     1400.

   15   Q     If I -- I'm going to use my pen, if we were to draw a

   16   line directly across at 2:00 p.m. in the unaccused trading

   17   period, would you agree that there are seven trades underneath

   18   that line?

   19   A     I count seven.

   20   Q     Now on your graph, four of those trades are outside of

   21   the window, correct?

   22   A     Yes.

   23   Q     Three of them are inside the window?

   24   A     Yes.

   25   Q     And this is the unaccused trading period?



                      Rivka Teich, CSR, RPR, RMR - Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 359 Filed 10/26/18 Page 70 of 201 PageID #: 3218


                                Mayer - Cross - Gopstein                     2844


    1   A      Right.   There was missing data.        Dr. Canjels' database

    2   doesn't have all the upload time.

    3   Q      Just answer the question.

    4   A      Yes.

    5                 THE COURT:    Don't volunteer, just answer the

    6   question.

    7                 THE WITNESS:    Yes, your Honor.

    8   Q      Turning to slide eight, this is the earnings, this is the

    9   window of opportunity slide for the accused period 2011 to

   10   2015, correct?

   11   A      Yes.

   12   Q      If we draw the same line at 14, which is 2:00 o'clock,

   13   based on your analysis would it surprise you that there are

   14   148 trades below that line?

   15   A      I'm not going to attempt to count them, but I'll believe

   16   you.

   17   Q      137 of them were before the upload time?

   18   A      That doesn't make sense to me.         Could you repeat the

   19   question?

   20   Q      I misspoke, thank you.       After the upload time.

   21                 THE COURT:    Repeat the whole question.

   22   Q      Would it surprise you that there are 137 of 148 trades

   23   that fall within the window?

   24   A      Of trades that are after 2:00 p.m.?

   25   Q      Before 2:00 p.m.



                      Rivka Teich, CSR, RPR, RMR - Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 359 Filed 10/26/18 Page 71 of 201 PageID #: 3219


                               Mayer - Cross - Gopstein                       2845


    1   A     Before 2:00 p.m.     Without counting them or running the

    2   database, I don't know for sure.        I can't say.

    3               THE COURT:    Do we need to take a morning break,

    4   unless your about to finish?

    5               MR. GOPSTEIN:    Yes, your Honor.

    6               THE COURT:    We'll take a mid-morning break.          Don't

    7   discuss the case.     We'll resume in ten minutes.

    8               COURTROOM DEPUTY:     All rise.

    9               (Jury exits.)

   10                    (Brief recess.)
                    (Jury enters the courtroom.)
   11               THE COURT: Please be seated everyone.

   12               Mr. Gopstein, when you're ready.

   13               MR. GOPSTEIN:    Thank you, your Honor.

   14   Q     Turning back to slide three, this was the comparison of

   15   earnings trades during the unaccused and the accused period,

   16   correct?

   17   A     That's right.

   18   Q     In slide four, this is also a comparison of earnings

   19   trades between the accused and the unaccused period, correct?

   20   A     That's right.

   21   Q     Slide five is titled Mr. Korchevsky's investments

   22   relative to his account value.        This is not a comparison in

   23   the earning trades in the accused time period and unaccused

   24   time period, correct?

   25   A     This is all of his trades.



                    Rivka Teich, CSR, RPR, RMR - Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 359 Filed 10/26/18 Page 72 of 201 PageID #: 3220


                               Mayer - Cross - Gopstein                     2846


    1   Q     All trades, correct?

    2   A     Yes.

    3   Q     You've reviewed the database underlying this slide,

    4   correct?

    5   A     Yes.

    6   Q     So you're aware you could have done a comparison of just

    7   earning trades as you did with the prior two slide, correct?

    8   A     Yes, I could have filtered it.

    9   Q     You're aware that had you done so, it would have shown

   10   the average size of Mr. Korchevsky's largest investment

   11   increased substantially during at excused period, correct?

   12   A     I don't know that.

   13   Q     Directing your attention to this spike up here, around

   14   the 1800 percent mark, you testified about that on direct,

   15   correct?

   16   A     I did.

   17   Q     That spike reflects trades that Mr. Korchevsky made in

   18   Bank of America stock, correct?

   19   A     I would need to go back to the database but I know he

   20   traded in Bank of America quite a bit.

   21   Q     In fact, he traded in Bank of America during the

   22   accounted period.      He made over 130 round trips in Bank of

   23   America, correct?

   24   A     I don't know the count.

   25   Q     He traded in it a lot?



                     Rivka Teich, CSR, RPR, RMR - Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 359 Filed 10/26/18 Page 73 of 201 PageID #: 3221


                               Mayer - Cross - Gopstein                     2847


    1   A     I agree with that.

    2   Q     Are you aware from your review of Mr. Korchevsky's

    3   trading activity in the accused period that he traded in the

    4   same stock over six times?

    5   A     In Bank of America?

    6   Q     During the accused period, Mr. Korchevsky traded in the

    7   same stock no more than six times.         You're aware of that from

    8   your review?

    9   A     I don't know the count.

   10   Q     That's not a comparison you made between the accused time

   11   period and the unaccused time period, correct?

   12   A     I didn't.

   13   Q     Going back to this spike up here in the accused time

   14   period.    Now this investment here is actually larger in terms

   15   of monetary value than the 1800 investment here, correct?

   16   A     I would need to run the database to be sure, but it

   17   wouldn't surprise me.

   18   Q     Showing you slide six in Defendant's exhibit Korch H in

   19   evidence, this is another slide you testified to on direct.

   20   And in this comparison we are back to comparing just earnings

   21   trades in the accused time period and the unaccused time

   22   period, correct?

   23   A     That's right.

   24   Q     Mr. Mayer, is it fair to say that what you're showing

   25   here is that most of Mr. Korchevsky's earnings trades were in



                    Rivka Teich, CSR, RPR, RMR - Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 359 Filed 10/26/18 Page 74 of 201 PageID #: 3222


                               Mayer - Cross - Gopstein                     2848


    1   companies where press releases were issued by the three news

    2   wires you have listed on the top Business Wire, Marketwired,

    3   and PR Newswire?

    4   A     Right.

    5   Q     That's not surprising because as you have at the bottom

    6   of your slide you say, note this is consistent with the top

    7   three news wire providers from 2009 to 2013, which were

    8   Business Wire, Marketwired, and PR Newswire, correct?

    9   A     That was kind of my point, right.

   10   Q     And just to be clear, this slide says nothing about when

   11   within the time periods Mr. Korchevsky was trading on any one

   12   particular news wire, correct?

   13   A     That's right.

   14   Q     So if Mr. Korchevsky traded on PR Newswire in 2012, and

   15   Marketwired in 2013, and Business Wire in 2015, your slide

   16   number six would look exactly the same, correct?

   17   A     That's right.

   18   Q     Turning to slide number seven.        This is your slide

   19   looking at Mr. Korchevsky's rate of return in the years 2009

   20   through 2015, correct?

   21   A     That's right.

   22   Q     Now this slide is not comparing earnings trading, this is

   23   back to comparing all tradings, correct?

   24   A     That's right.

   25   Q     And as you did for earlier slides, you could have made



                    Rivka Teich, CSR, RPR, RMR - Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 359 Filed 10/26/18 Page 75 of 201 PageID #: 3223


                               Mayer - Cross - Gopstein                     2849


    1   just an earnings-based comparison of Mr. Korchevsky's rate of

    2   return in the accused time period and the unaccused time

    3   period, correct?

    4   A     I could have filtered for that, yes.

    5   Q     You're aware from your review of the database that had

    6   you done that, numbers for 2010 and -- the numbers for 2009

    7   and 2010 would have both been negative?

    8   A     I'm not aware of that.

    9   Q     Now according to your slide, in 2011 Mr. Korchevsky had a

   10   1788 percent return on his investment; is that correct?

   11   A     Yes.

   12   Q     In 2012 you calculated a 31 percent return, correct?

   13   A     That's right.

   14   Q     You did that using the formula you have at the bottom,

   15   states of return was calculated as ending value minus

   16   withdrawals divided by starting value plus deposits, correct?

   17   A     Yes.

   18   Q     Withdrawals are money going out of the accounts, correct?

   19   A     That's right.

   20   Q     Deposits are monies going into the accounts?

   21   A     We wanted to account for that.

   22   Q     You would agree, the purposes of your chart here is money

   23   that goes from one Korchevsky account to another Korchevsky

   24   account is neither a deposit nor a withdrawal, correct?

   25   A     That's true, but it would be reflected on both sides of



                     Rivka Teich, CSR, RPR, RMR - Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 359 Filed 10/26/18 Page 76 of 201 PageID #: 3224


                               Mayer - Cross - Gopstein                       2850


    1   this equation then.      It would show up as a deposit in another

    2   account.

    3   Q     So if it's just moving around within the account, your

    4   testimony is that is both a deposit and a withdrawal.              If Mr.

    5   Korchevsky transferred $5 million from his E-Trade account to

    6   his JP Morgan account, your testimony is that $5 million, for

    7   the purposes of your calculations, is both a deposit and a

    8   withdrawal?

    9   A     That's how we should reflect it.         I would need to go back

   10   and look at work papers, but I'm pretty sure that that would

   11   be the case.

   12               (Continued on next page.)

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25



                    Rivka Teich, CSR, RPR, RMR - Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 359 Filed 10/26/18 Page 77 of 201 PageID #: 3225


                               Mayer - Cross - Gopstein                     2851


    1   CROSS EXAMINATION

    2   BY MR. GOPSTEIN: (Continued)

    3   Q     Just to be clear, when you are talking about rate of

    4   return here, that's a return on all of these accounts

    5   combined, correct?

    6   A     Yes.

    7   Q     So you are treating them as one single account.

    8   A     All of those accounts, correct.           Well, not treating them

    9   as one account; I'm calculating a return across all of them

   10   combined.

   11   Q     For example the 1,788 percent return is a return by

   12   looking at all of these accounts, correct?

   13   A     That's right.

   14   Q     Now, finally, here you have -- you testified, I believe,

   15   that this 45 percent return is just for the January through

   16   May period, correct?

   17   A     That's right.

   18   Q     So had you annualized that return to make it a full year,

   19   you agree that would have been somewhere over 100 percent,

   20   correct?

   21   A     If annualize it, it would be over a hundred.

   22                THE COURT:    Do you have water there, Mr. Mayer?

   23                THE WITNESS:    I do.    Thank you very much.

   24                THE COURT:    Okay.

   25   Q     I would like to go back to slide eight and nine.


                                  Denise Parisi, RPR, CRR
                                    Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 359 Filed 10/26/18 Page 78 of 201 PageID #: 3226


                               Mayer - Cross - Gopstein                     2852


    1                Now, and you testified to these on direct, and I

    2   believe your testimony was that there was some relationship

    3   between upload time and first order time in both of these,

    4   correct?

    5   A     In both periods, right.

    6   Q     Now, just to be clear, Mr. Mayer, this slide contains no

    7   p-value analysis of the relationship between upload time and

    8   trade time, correct?

    9   A     It doesn't show it, but it was statistically significant

   10   in both.

   11   Q     It's your testimony that you conducted a p-value analysis

   12   between -- during the un-accused trading period?

   13   A     Yes.   We ran the same statistical analysis and it came up

   14   as statistically significant.        That's why we extended the time

   15   period to capture more data and could get a statistically

   16   significant result.

   17   Q     Let's talk about extending the data.

   18                You chose the factors that set the parameters for

   19   this chart, correct?

   20   A     No.    Dr. Canjels chose them.       I made one alteration to

   21   the tame frame.

   22   Q     The alteration you made was to add the time period

   23   midnight to 9:30 a.m.; is that correct?

   24   A     Yes.

   25   Q     Now, turning down to the bottom of your slide where it


                                Denise Parisi, RPR, CRR
                                   Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 359 Filed 10/26/18 Page 79 of 201 PageID #: 3227


                               Mayer - Cross - Gopstein                     2853


    1   says derivation --

    2   A     Yes.

    3   Q     -- you write here:     The graph only includes earning

    4   trades that (1) were opened in 2009 and '10; (2) the opening

    5   trade was on the same day as the press release upload; (3) the

    6   opening trade occurred during regular trading hours between

    7   9:30 a.m. and 4:00 p.m., correct?

    8   A     Right.

    9   Q     And that is a parameter that you set for this chart, yes?

   10   Correct?

   11   A     That's the same parameter that Dr. Canjels used on his

   12   chart and I was adopting that.

   13   Q     Well, on your chart, having created a window here between

   14   zero and 9:30 a.m. on your chart, it's true, Mr. Mayer, that

   15   based on the fact that your graph only includes trades between

   16   9:30 and 4:00 p.m., it is literally impossible for there to be

   17   a trade anywhere between zero and 9:30 p.m., correct --

   18   9:30 a.m. based on what you chose for your chart, correct?

   19   A     During normal trading hours, it would be impossible.           You

   20   can trade before the market opens using -- there are -- you

   21   can do outside normal trading hour trades, but that's not --

   22   that wasn't my point.

   23   Q     That wasn't my question, Mr. Mayer.

   24                My question was:    Was the change that you made was

   25   to add zero to 9:30 a.m. on your chart?              Yes or no.


                                Denise Parisi, RPR, CRR
                                   Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 359 Filed 10/26/18 Page 80 of 201 PageID #: 3228


                               Mayer - Cross - Gopstein                     2854


    1   A     Yes.

    2   Q     And you agree that you actually can't have any trades

    3   below 9:30 a.m. because your chart shows trades starting at

    4   9:30 a.m.

    5   A     Yes, but you can have upload times, which is what I was

    6   trying to capture.

    7                (Short pause.)

    8   Q     Showing you slide 11 of your deck which you testified to

    9   on direct.

   10                So here you are looking at non-earnings trade during

   11   2011 to 2015 period; is that correct?

   12   A     Relative to all trades, yes.

   13   Q     On this slide, you are not drawing any comparison to the

   14   unaccused period of 2009 to 2010, correct?

   15   A     That's right.

   16   Q     But from your view of the data, you know that 81 percent

   17   of Mr. Korchevsky's trades during the unaccused period were

   18   non-earnings, correct?

   19   A     You asked me about that earlier.          I didn't run that, so I

   20   don't know.    I need the database to do it.

   21   Q     Showing you slide number 12 of your deck.         This is the

   22   slide where you show that Mr. Korchevsky's earnings trades

   23   more frequently use stocks than options during the accused

   24   period, correct?

   25   A     That's correct.


                                Denise Parisi, RPR, CRR
                                   Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 359 Filed 10/26/18 Page 81 of 201 PageID #: 3229


                               Mayer - Cross - Gopstein                     2855


    1   Q     And, again, you did not draw a comparison to the

    2   unaccused period for Mr. Korchevsky's option use, correct?

    3   A     I didn't.

    4   Q     Now, you would agree, Mr. Mayer, that if an investor

    5   knows earnings information before that information is public,

    6   he may not know for sure what direction the price will go,

    7   correct?

    8   A     That's true.

    9   Q     Sometimes a stock will go up even though an earnings

   10   surprise is in the negative direction, correct?

   11   A     It happens.    It's rare, but it happens.

   12   Q     Sometimes the opposite will happen, correct?

   13   A     It can, right.

   14   Q     And even if an investor is correct, and I think your term

   15   is "betting" which way the stock will go, he may not know by

   16   how much the stock will either increase or decrease, correct?

   17   A     Right.   That's true.

   18   Q     And you would agree that this determination, based on

   19   earnings information, is more complicated than, for example,

   20   if an investor had specific nonpublic information about a

   21   company's upcoming merger, correct?

   22   A     It's more complicated to interpret, you mean?

   23   Q     Just more variables, correct?

   24   A     I -- I can agree with that.

   25   Q     You would also agree that there are a lot of factors that


                                Denise Parisi, RPR, CRR
                                   Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 359 Filed 10/26/18 Page 82 of 201 PageID #: 3230


                                 Mayer - Cross - Gopstein                   2856


    1   go into whether an individual is going to buy stocks or

    2   options or other securities, correct?

    3   A       A lot of factors?

    4   Q       A lot of things to consider when deciding whether to buy

    5   a stock or an option or some other security.

    6   A       Yes.

    7   Q       So that decision could be influenced by how much

    8   information you actually have that's not public, correct?

    9   A       That can be one factor.

   10   Q       Another factor can be how much time you have to analyze

   11   that information, correct?

   12   A       Sure.

   13   Q       Another factor could be how many other trades you are

   14   trying to make at the same time, correct?

   15   A       If it's -- if it's late in the day, are you asking me,

   16   or --

   17   Q       Just in general.

   18                   If you are trying to make 12 trades, you may want to

   19   consider that as opposed to if you are just trying to make one

   20   trade, correct?

   21   A       I suppose it could be a factor.

   22   Q       You consider the expected profit that you would associate

   23   with each trade when deciding whether to buy a stock or an

   24   option or some other form of security, correct?

   25   A       Yeah.    I would characterize it as degree of profit


                                  Denise Parisi, RPR, CRR
                                     Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 359 Filed 10/26/18 Page 83 of 201 PageID #: 3231


                               Mayer - Cross - Gopstein                      2857


    1   probably, because it's very difficult to predict exactly what

    2   profit is unless you are doing certain kinds of option

    3   trading.

    4   Q     I think you testified that you testified in a number of

    5   cases involving allegations of trading on -- of a list of

    6   trading or trading on material of nonpublic information,

    7   correct?

    8   A     You are asking me if I have --

    9   Q     You have done that before --

   10   A     Yes, I have.    Yes.

   11   Q     And so you would agree that going from trading on

   12   non-options at all to solely options, if you were an

   13   individual who is trading on material nonpublic information,

   14   that's something you may not want to do, correct?

   15               MR. HEALY:    Objection.

   16               THE COURT:    Do you understand the question, Doctor?

   17               MR. GOPSTEIN:      I'll rephrase it.

   18   Q     Do you agree, much more simply -- I apologize.            If you

   19   understand the question, go ahead.

   20   A     No.   I'm sorry.    It would help if you can rephrase.

   21   Q     Based on your experience, individuals who are trading on

   22   material nonpublic information take steps to not be detected,

   23   correct?

   24   A     I -- I have said that, yes.          I agree with that.

   25   Q     And one way for individuals who are trading on material


                                 Denise Parisi, RPR, CRR
                                     Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 359 Filed 10/26/18 Page 84 of 201 PageID #: 3232


                               Mayer - Cross - Gopstein                      2858


    1   nonpublic information take steps to not be detected by

    2   sometimes not maximizing the investments they make, correct?

    3   A     That's true.

    4                (Short pause.)

    5   Q     Showing you slide 14 of your slide deck.         This is the

    6   slide titled:     Mr. Korchevsky made earnings trades in the

    7   opposite direction of the earnings surprise 2011 to 2015.

    8                This is where you noted that he traded in the

    9   opposite direction of an earnings surprise 30 percent of the

   10   time, correct?

   11   A     That's right.

   12   Q     So that means, according to your slide, that

   13   Mr. Korchevsky traded in the same direction as the earnings

   14   surprise seven out of ten times, correct?

   15   A     That's right.

   16   Q     Now, do you agree that the information in earnings

   17   surprise is not public until that information is announced,

   18   correct?

   19   A     Yes.

   20   Q     Again, just to be clear, in this slide, you have no

   21   statistical analysis of whether there's any correlation

   22   between Mr. Korchevsky trading seven out of ten times in the

   23   same direction as an earnings surprise, correct?

   24   A     I haven't done a statistical analysis.         I think it would

   25   be very difficult to do that.


                                Denise Parisi, RPR, CRR
                                   Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 359 Filed 10/26/18 Page 85 of 201 PageID #: 3233


                               Mayer - Cross - Gopstein                     2859


    1   Q     Now, this slide does not look at whether Mr. Korchevsky

    2   made money by trading against an earnings surprise, correct?

    3   A     It doesn't address whether he made money or not.

    4   Q     But that data is included in the database that you

    5   reviewed, correct?

    6   A     Um, I -- we could filter for the ones that are opposite

    7   and then look at the profitability.

    8   Q     That is not something that you did as part of your work

    9   in this case?

   10   A     No.

   11   Q     Turning to slide 15, this is the slide titled:          One-third

   12   of Mr. Korchevsky's earnings trades had losses 2011 to 2015.

   13                And so, Mr. Mayer, just like the last slide, this

   14   means that two out of every three trades for the

   15   four-and-a-half-year period that you reviewed were profits for

   16   Mr. Korchevsky, correct?

   17   A     Yes.

   18   Q     And that's 67 percent profit rate resulted in over

   19   $15 million, correct?

   20   A     Across all of this trading it did, yes.

   21   Q     And over 1600 percent return in just 4.5 years, correct?

   22   A     I have a problem with the way he calculated return.           That

   23   sixteen -- you are talking about that 1600 percent calculation

   24   is not really a rate of return per se because it's -- it

   25   doesn't take into account additions and withdrawals.


                                Denise Parisi, RPR, CRR
                                   Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 359 Filed 10/26/18 Page 86 of 201 PageID #: 3234


                               Mayer - Cross - Gopstein                     2860


    1   Q     Now, this slide does not compare Mr. Korchevsky's

    2   earnings trade losses to the unaccused period, correct?

    3   A     I'm sorry, could you repeat the question?

    4   Q     This slide does not compare the losses that

    5   Mr. Korchevsky had in the unaccused period to the accused

    6   period, correct?

    7   A     It's not comparing the periods, right.

    8   Q     Based on your review, you know that Mr. Korchevsky lost

    9   more than 50 percent of the time when trading on earnings

   10   during the unaccused period, correct?

   11   A     I don't know that.

   12   Q     I believe you testified that your company, Charles

   13   River & Associates has, to date, been paid $650,000 for its

   14   work on this case?

   15   A     Yes.

   16   Q     And is there work that Charles River & Associates has

   17   done that not yet has been paid?

   18   A     Yes.    It's been a busy month.

   19   Q     Approximately how much have you billed that has not yet

   20   been paid?    "You," being Charles River & Associates.

   21   A     I don't know.    We are in a billing cycle and I -- the

   22   time is in the system and when I get the report, then I'll

   23   bill it.     I don't know.     It's substantial, though.

   24   Q     It's substantial?

   25   A     It's substantial.


                                Denise Parisi, RPR, CRR
                                     Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 359 Filed 10/26/18 Page 87 of 201 PageID #: 3235


                               Mayer - Cross - Gopstein                     2861


    1   Q     You bill at an hourly rate, correct?

    2   A     I do.

    3   Q     What is your hourly rate in this case?

    4   A     $840 an hour is what my company bills for my time.

    5   Q     And that's the rate you are charging for your testimony

    6   here today, correct?

    7   A     Yes.

    8                 MR. GOPSTEIN:     Can I just have one moment, Your

    9   Honor?

   10                 THE COURT:    Yes, sir.

   11                 (Short pause.)

   12                 MR. GOPSTEIN:     Your Honor, can we have a very brief

   13   sidebar?

   14                 THE COURT:    All right.

   15                 (Sidebar.)

   16                 (Continued on next page.)

   17

   18

   19

   20

   21

   22

   23

   24

   25


                                   Denise Parisi, RPR, CRR
                                      Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 359 Filed 10/26/18 Page 88 of 201 PageID #: 3236


                                           Sidebar                             2862


    1               (Sidebar conference held on the record out of the

    2   hearing of the jury.)

    3                MR. GOPSTEIN:     Your Honor, during the cross

    4   examination, Mr. Mayer testified that he ran a p-value test

    5   comparing the upload time to the distribution time.           That

    6   analysis is not in his slide and has never been disclosed.

    7   All that is in his slide is showing that 93 percent of the

    8   trades happened within the window.            There has never been a

    9   disclosure with regard to a p-value test, the slide doesn't

   10   indicate it, so it is an entirely improper opinion based on

   11   the disclosures that we have.

   12                THE COURT:    Is there such a slide?

   13                MR. BRILL:    We are not in possession of it, that's

   14   for sure.

   15                MR. HEALY:    I think that there is some -- his

   16   initial testimony was that it was statistically significant.

   17   He has been qualified as an expert in statistical analysis.              I

   18   think the jury has been given a lot of information, so if

   19   Mr. Gopstein feels that it would be terribly helpful for the

   20   jury to know that the p-value was 1.2 versus what Mr. Canjels'

   21   is, 0.6, I'm not sure that's helpful, but the fact of the

   22   matter is, Your Honor, his testimony has been consistent with

   23   his opinions; it has not been inconsistent.

   24                MR. GOPSTEIN:     Your Honor, our expert did conduct a

   25   p-value analysis and he found that there was a statistically


                                  Denise Parisi, RPR, CRR
                                     Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 359 Filed 10/26/18 Page 89 of 201 PageID #: 3237


                                          Sidebar                               2863


    1   significant relationship during the accused time and that

    2   there was not a statistically significant relationship during

    3   the unaccused time.      We now have an opinion that that had been

    4   disclosed, and we don't have a basis to challenge it and we

    5   ask to put on a rebuttal case in order to call our expert to

    6   say that this is wrong.       There's no basis for the opinion.

    7   This is the same issue.

    8               THE COURT:    Just ask him.       He says he did the

    9   analysis, but he has no slide?

   10               MR. GOPSTEIN:     He has no slide.        Our expert went

   11   into detail on what the p-value test was, that is a

   12   complicated thing, it was disclosed months in advance, and we

   13   had the slides and there's -- all they show is that the

   14   time -- they don't -- there is no statistical analysis.

   15               THE COURT:    I understand what you're saying.         Why

   16   don't you elicit that and see if you can undermine what he's

   17   saying?

   18               MR. TUCKER:    Just before we go further, Judge,

   19   Mr. Healy just stated then a number --

   20               MR. GOPSTEIN:     Just for the record --

   21               MR. HEALY:    No, no.

   22               MR. TUCKER: -- this witnesses's conclusion as to the

   23   p-value?

   24               MR. HEALY:    No, not at all.        That was an example I

   25   was not -- I don't -- I'm not aware of --


                                 Denise Parisi, RPR, CRR
                                    Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 359 Filed 10/26/18 Page 90 of 201 PageID #: 3238


                                         Sidebar                             2864


    1               MR. TUCKER:    Nobody knows --

    2               MR. HEALY:    Your Honor, just to be clear, this was

    3   going on on cross-examination.        He did not state this on

    4   direct that he conducted a p-value test.             He actually said it

    5   was statistically significant.

    6               THE COURT:    I think you should limit your

    7   examination to the fact that he claims to have conducted a

    8   p-value, he's aware of Dr. Canjels' p-value -- maybe he

    9   isn't -- but he claims to have done one of his own, and leave

   10   it at that.

   11               MR. HEALY:    Your Honor, while we're here, we took

   12   the Court's ruling to heart --

   13               THE COURT:    I didn't make any ruling.

   14               MR. HEALY:    Earlier -- and did not ask what was the

   15   opinion you concluded by doing your comparison of the

   16   inconsistencies with the option trading.             I feel Mr. Gopstein

   17   has now opened the door.

   18               THE COURT:    Nonsense.     Let's go.

   19               (Sidebar concludes.)

   20               (Continued on next page.)

   21

   22

   23

   24

   25


                                 Denise Parisi, RPR, CRR
                                   Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 359 Filed 10/26/18 Page 91 of 201 PageID #: 3239


                               Mayer - Cross - Gopstein                        2865


    1                THE COURT:    The jurors are having trouble hearing

    2   you.   Please speak into the microphone.

    3                THE COURTROOM DEPUTY:        Project your voice.

    4                THE WITNESS:     I will do my best.         I'm sorry.

    5                THE COURTROOM DEPUTY:        And I'm going to ask the

    6   jurors, if you can't hear, just raise your hand so we'll know

    7   that you're having a problem hearing.

    8                Thank you.

    9                MR. GOPSTEIN:     May I proceed, Your Honor?

   10                THE COURT:    Go ahead.

   11   BY MR. GOPSTEIN:

   12   Q      You testified earlier on cross-examination that you ran a

   13   p-value analysis comparing upload times and trade times; is

   14   that correct?

   15   A      Well, I ran a statistical analysis.             I know it was

   16   statistically significant, so that means we had a p-value,

   17   yes.

   18   Q      Did you or did you not --

   19   A      I didn't personally run it.         My team ran the statistical

   20   analysis and found out it was statistically significant.               I

   21   didn't bother to look at the p-value, but that would have been

   22   an output.

   23   Q      Sitting here today, you don't know what the p-value is,

   24   correct?

   25   A      I know it's less than .05.


                                  Denise Parisi, RPR, CRR
                                     Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 359 Filed 10/26/18 Page 92 of 201 PageID #: 3240


                               Mayer - Cross - Gopstein                     2866


    1   Q     Did you ever share that with Mr. Korchevsky's counsel?

    2   A     I told him the results.

    3   Q     That's not included on your slide, correct?

    4   A     No.

    5               THE COURT:    What's that hum, Ali?

    6               THE COURTROOM DEPUTY:       I'm trying to figure it out.

    7   It sounds like it's coming from one of the speakers.

    8   Q     Just to be clear, you said that the relationship was less

    9   than.05?

   10   A     Well, 95 percent statistical significance.

   11   Q     That makes it statistically significant?

   12   A     Right.

   13   Q     Now, you testified that you have testified as an expert

   14   in a number of cases involving allegations of trading on

   15   material, nonpublic information, correct?

   16   A     I have.

   17   Q     And one of the things you have done in those cases is

   18   compare an individual's rate of return to other benchmarks,

   19   correct?

   20   A     I have done that.

   21   Q     So, for example, you have compared an individual's rate

   22   of return to the rate of return on the S & P 500, correct?

   23   A     I have.

   24   Q     You did not do that in this case, correct?

   25   A     I didn't.


                                 Denise Parisi, RPR, CRR
                                   Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 359 Filed 10/26/18 Page 93 of 201 PageID #: 3241


                               Mayer - Redirect - Healy                        2867


    1                 MR. GOPSTEIN:     No further questions.

    2                 THE COURT:    Any redirect?

    3                 MR. HEALY:    Briefly, Your Honor.

    4                 THE COURT:    All right.

    5   REDIRECT EXAMINATION

    6   BY MR. HEALY:

    7   Q     Hello again, Mr. Mayer.

    8   A     Hello.

    9   Q     Just a few questions to clarify some of the things you

   10   spoke with Mr. Gopstein about.

   11                 You were asked about a number of your slides,

   12   particular slides, whether you were filtering for earnings

   13   trades versus all trades and vice versa.

   14                 Do you remember that?

   15   A     Generally, yes.

   16   Q     And one of them in particular concerned the rate of

   17   return slide.

   18                 Do you remember that?        I can show you the slide.

   19   A     Yeah, the one by year.

   20   Q     It was this slide.        Do you remember answering some

   21   questions about this slide?

   22   A     I do.

   23   Q     And do you remember Mr. Gopstein saying this was his

   24   total rate of return, not his rate of return on earnings only,

   25   correct?


                                   Denise Parisi, RPR, CRR
                                      Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 359 Filed 10/26/18 Page 94 of 201 PageID #: 3242


                               Mayer - Redirect - Healy                     2868


    1   A     That's right.

    2   Q     And he asked you if you could have filtered for that,

    3   correct?

    4   A     Yes.

    5   Q     I'm going to show you Dr. Canjels' slide, which you

    6   discussed around your slide.

    7                 Do you remember that on direct testimony?

    8   A     I do.

    9   Q     Do you have an understanding as to whether or not this

   10   slide represents total rate of return or just on earnings?

   11   A     These are the cumulative profits on all trades, not just

   12   earnings.

   13   Q     You were asked a number of questions about your scatter

   14   charts on cross-examination.

   15                 Do you remember that?

   16   A     I do.

   17   Q     And you were asked questions about the number of trades

   18   that were made before two o'clock in the unaccused period.

   19                 Do you remember that?

   20   A     I do.

   21   Q     And do you remember testifying that there were only

   22   seven?

   23   A     On the chart.

   24   Q     Do you know how many data points there are on this chart,

   25   Mr. Mayer?


                                Denise Parisi, RPR, CRR
                                   Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 359 Filed 10/26/18 Page 95 of 201 PageID #: 3243


                               Mayer - Redirect - Healy                       2869


    1   A     Something in the fifties, I think.             I'm not exactly sure

    2   of the number.     Sixties?   I'm not sure.

    3   Q     Would it surprise you to know there's 57?

    4   A     That sounds about right.

    5   Q     And then on the scatter chart for the accused period of

    6   time, Mr. Gopstein pointed out that there were, I believe, 147

    7   trades before two o'clock.

    8                Do you remember that?

    9   A     He gave me those numbers, yes.

   10   Q     And would it surprise you to know that there are over 717

   11   trades reflected in this chart?

   12   A     There's more than that, but yes.

   13   Q     By the way, Mr. Mayer, did you plot all the earnings

   14   traded in the unaccused period on this?

   15   A     I plotted all the earnings trades for which we had upload

   16   times.

   17   Q     Were there trades that you didn't have upload times?

   18   A     Yes.   A large number in the database we were provided by

   19   the government did not have upload times, so I plotted

   20   everything that there was.

   21   Q     And those upload times refer to the press releases from

   22   those three newswires:      PR Newswire, Business Wire,

   23   Marketwired.

   24   A     That's right.

   25   Q     And how many of those three did you not have upload times


                                Denise Parisi, RPR, CRR
                                   Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 359 Filed 10/26/18 Page 96 of 201 PageID #: 3244


                                Mayer - Redirect - Healy                      2870


    1   for?

    2   A      I don't know the number off -- it was a lot.            There were

    3   a lot of trades that I didn't know.

    4   Q      Would it surprise you to know that there were almost 50

    5   trades that you did not have upload times for?

    6   A      That doesn't surprise me.

    7   Q      And none of those are reflected on this chart.

    8   A      That's right.

    9   Q      And, finally, you were asked about extending the time

   10   period back to midnight on the same day rather than 9:30 a.m.

   11                  Do you remember those questions?

   12   A      I do.

   13   Q      And did you compare your analysis of your scatter chart

   14   with Dr. Canjels' own scatter chart?

   15   A      I did.

   16   Q      And did it change his conclusion when you added those

   17   additional trades?

   18   A      No.   It was still highly statistically significant.

   19   Q      When you said to Mr. Gopstein that you extended it back

   20   to include more data, was part of the reason for that because

   21   you didn't have data on 49 trades?

   22   A      It -- I didn't have upload times in the '09, '10 period

   23   for a lot of data points and I wanted to capture as many data

   24   points as I could.

   25                  MR. HEALY:    Thank you.     Nothing further.


                                    Denise Parisi, RPR, CRR
                                      Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 359 Filed 10/26/18 Page 97 of 201 PageID #: 3245


                                        Proceedings                              2871


    1                THE COURT:    Anything else, Mr. Gopstein?

    2                MR. GOPSTEIN:     Nothing further.        Thank you, Your

    3   Honor.

    4                THE COURT:    The witness can step down.

    5                (Witness excused.)

    6                THE COURT:    Next witness.

    7                MS. BRILL:    The defense calls Alekander Sipko.

    8                (Short pause.)

    9                (The witness takes the stand.)

   10                THE COURTROOM DEPUTY:        Good morning, sir.

   11                THE WITNESS:     Good morning.

   12                THE COURTROOM DEPUTY:        Good afternoon.

   13                I'm going to ask you, sir, to please take the stand

   14   and raise your right hand.

   15   A L E K A N D E R       S I P K O,

   16                called as a witness, having been first duly

   17                sworn/affirmed, was examined and testified as.

   18                follows:

   19                THE WITNESS:     Yes, I promise.

   20                THE COURTROOM DEPUTY:        Thank you.    Please have a

   21   seat.

   22                State and spell your name for the record.

   23                THE WITNESS:     My name is Alekander, last name Sipko,

   24   S-I-P-K-O.

   25


                                  Denise Parisi, RPR, CRR
                                     Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 359 Filed 10/26/18 Page 98 of 201 PageID #: 3246


                                   Sipko - Direct - Brill                    2872


    1   DIRECT EXAMINATION

    2   BY MS. BRILL:

    3   Q     Mr. Sipko, I'm going to ask you a couple questions,

    4   first, about your background.

    5                 Where are you from?      Where were you born?

    6   A     I was born in Russia.        Siberia home city.

    7   Q     And how long did you stay in Siberia, Russia?

    8   A     Twenty-two years.

    9   Q     Thirty-two years?

   10                 THE COURT:    Twenty-two years.

   11   Q     Twenty-two years.

   12                 Forgive the question.       How old are you now?

   13   A     Sixty-eight.

   14   Q     And did you study in those 22 years in Siberia?            What did

   15   you study, if so?

   16   A     I'm study school and to medical institute.

   17   Q     And did you also work in Siberia?

   18   A     I work in some business that's fabric.

   19                 THE INTERPRETER:     Factory.

   20   A     A factory, yeah.

   21   Q     Would you rather testify all in Russian and have it

   22   translated?

   23   A     Okay.    Yes, better translation.

   24   Q     Did there come a time, I guess, when you were 22 years

   25   old that you moved from Siberia?


                                   Denise Parisi, RPR, CRR
                                     Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 359 Filed 10/26/18 Page 99 of 201 PageID #: 3247


                                  Sipko - Direct - Brill                      2873


    1   A     Yes.

    2   Q     Where did you go?

    3   A     I moved to Kazakhstan, Almaty.

    4   Q     And what did you do when you were in Kazakhstan?

    5   A     In Kazakhstan, I spent a little over a year, I got

    6   baptized there, and then I moved to Frunze where I met my

    7   future wife.

    8   Q     And is that also in Kazakhstan, or is that in Kyrgyzstan?

    9   A     Kyrgyzstan, Frunze.

   10   Q     You mentioned getting baptized.           Did you eventually

   11   obtain other positions in the church?

   12   A     In Frunze, I was actually invited to serve the church.

   13                MS. BRILL:    Can I ask the translator to speak more

   14   loudly, because I can hear the witness speaking in Russian,

   15   but I can't hear the translator speaking in English.

   16   A     In Frunze, I was invited to serve in the church.

   17   Q     Do you mean serve the church as a pastor?

   18   A     Further down the road in 1978, I was promoted to pastor.

   19                THE INTERPRETER:     Can you hear me?

   20                MS. BRILL:    I'm sorry, I can't hear the translation.

   21   It's not coming all the way back here.            Perhaps the Court can

   22   ask the jury as well.

   23                THE COURTROOM DEPUTY:       Try to keep it here.

   24                THE COURT:    Hold it up.      Hold it right there.     Right

   25   there.


                                  Denise Parisi, RPR, CRR
                                    Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 359 Filed 10/26/18 Page 100 of 201 PageID #:
                                    3248

                                Sipko - Direct - Brill                    2874


  1                THE INTERPRETER:     That's what I was doing.

  2                THE COURTROOM DEPUTY:       It's getting distorted.

  3                THE COURT:    Put a little gusto in it.

  4                MS. BRILL:    We are all going to speak with gusto.

  5   Q     So you became a pastor, you said, in 1976 or '77?

  6   A     '78.

  7   Q     And that would be in Kyrgyzstan?

  8   A     That was Bishkek, Kyrgyzstan.          It used to be Frunze, but

  9   then it became Bishkek.

 10   Q     And what church were you baptized in, and what church did

 11   you become a pastor for?

 12   A     The Baptist Church of Almaty.

 13   Q     And does the process of becoming a pastor require that

 14   you be accepted by the congregation?

 15   A     Undoubtedly, I have to be a member of that church.           The

 16   church vets me and then can offer for me to become pastor is

 17   decided by the church.

 18   Q     And "by the church" -- you said it's decided by the

 19   church.    You mean the congregation in the church.

 20   A     Yes.

 21   Q     And we see you are here today, Pastor Sipko, so did there

 22   come a time when you moved from Kyrgyzstan to the United

 23   States?

 24   A     In 1993.

 25   Q     So were you a pastor in Russia from 1978 to 1993?


                                Denise Parisi, RPR, CRR
                                  Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 359 Filed 10/26/18 Page 101 of 201 PageID #:
                                    3249

                                  Sipko - Direct - Brill                  2875


  1   A       Yes.

  2   Q       And when you came to the United States, where did you

  3   come to?

  4   A       My first place of residence in the U.S. was Kansas City,

  5   Missouri.

  6   Q       How long did you stay in Kansas City?

  7   A       One year.

  8   Q       And then where did you move to?

  9   A       Spokane, Washington.

 10   Q       Are you still in Spokane, Washington now?

 11   A       Yes.   That's where I live now.

 12   Q       Since about 1995?

 13   A       Yes.

 14   Q       Did you come all the way from Spokane, Washington here to

 15   Brooklyn today?

 16                  THE COURT:    As opposed to appearing in spirit or

 17   what?

 18   Q       Did you travel from Spokane to come to Brooklyn?

 19   A       Yes, traveled all the way from Spokane.

 20   Q       And at this time, do you do anything else besides -- are

 21   you a pastor in Spokane?

 22   A       Yes, I'm pastor of this church in Spokane, which actually

 23   lists 1,000 members in the congregation.

 24   Q       Do you hold any other position in the Slovak Baptist

 25   Church besides being the pastor of your church in Spokane?


                                  Denise Parisi, RPR, CRR
                                    Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 359 Filed 10/26/18 Page 102 of 201 PageID #:
                                    3250

                              Sipko - Direct - Brill                         2876


  1   A     I was president of the Northwestern Alliance.            A few

  2   years ago, I surrendered that position, but now I am president

  3   of the Alliance of the Slovak Churches of Canada and the U.S.

  4   Q     So I understand that you were president of the West Coast

  5   Alliance for some time; is that right?

  6   A     That's correct, yes.

  7   Q     And now you are the president of the alliance between the

  8   United States and Canada.

  9   A     That's correct.

 10   Q     And up until about -- when did you become the president

 11   of the alliance between the United States and Canada?

 12   A     Approximately ten or twelve years ago.

 13   Q     And when you became the president of that alliance

 14   between the United States and Canada, who was the vice

 15   president of that alliance?

 16   A     At one time, that used to be Vitaly Korchevsky.

 17   Q     Did that time end in 2015?

 18   A     Correct.

 19   Q     So we mentioned Vitaly Korchevsky.             How do you know

 20   Vitaly Korchevsky?

 21   A     I have known Vitaly Korchevsky since my time in

 22   Kyrgyzstan.    His parents were members of the church where I

 23   was pastor, I know his family very well, and then they moved

 24   away from Kyrgyzstan.

 25   Q     And was Mr. Korchevsky a boy when they moved away from


                              Denise Parisi, RPR, CRR
                                 Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 359 Filed 10/26/18 Page 103 of 201 PageID #:
                                    3251

                              Sipko - Direct - Brill                      2877


  1   Kyrgyzstan?

  2   A     He was about 11 years old when they moved.

  3   Q     And did you come to meet him again after he moved away

  4   from Kyrgyzstan and you moved away from Kyrgyzstan?

  5   A     Yes, we met here in America.

  6   Q     About when was that?

  7   A     We met in 2003 again, and after that, we had a period of

  8   cooperation.

  9   Q     And is it fair to say that you met in 2003 because you

 10   were the president of the West Coast chapter?

 11   A     Yes.

 12   Q     And when you met in 2003, Mr. Korchevsky became the

 13   president of the East Coast chapter?

 14   A     Yes, that's correct.

 15   Q     And is it also fair to say that in the years afterwards

 16   you also shared those -- you held those positions of president

 17   and vice president of the American/Canadian alliance as well,

 18   right?

 19   A     Yes, this is correct.

 20   Q     So when you came to know him over the course of the

 21   years -- came to meet with him together over the course of the

 22   years after that, about how many times a year would you meet

 23   together?

 24   A     The year differs from another year, but two, three times

 25   a year.


                              Denise Parisi, RPR, CRR
                                 Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 359 Filed 10/26/18 Page 104 of 201 PageID #:
                                    3252

                              Sipko - Direct - Brill                      2878


  1   Q     Two, three times a year.

  2                In the course of the two, three times a year, we are

  3   talking now from about approximately 2005 to 2015, right?

  4   A     Yes.

  5   Q     Did you come to know about Mr. Korchevsky's activities on

  6   behalf of the Slovak Baptist Church?

  7   A     Undoubtedly since we have been working together.

  8   Q     And did you also come to know of his travels on behalf of

  9   the Slovak Baptist Church?

 10   A     Yes.   I've known that he's been traveling a lot.

 11   Q     And in the course of those travels on behalf of the

 12   church, did he have occasion to travel to the republics of

 13   what we call the former Soviet Union?

 14   A     The former Soviet republics used to invite him.

 15   Q     I'm sorry, I didn't hear that.

 16   A     The former Soviet republics used to invite him over.

 17   Q     They used to invite him over.

 18                And he traveled there as well, right?

 19   A     Yes.   Upon invitations, he used to travel there to serve.

 20   Q     Do you know in the course of your relationship with him

 21   that he traveled to Moscow in order to do that?

 22   A     He used to be in Moscow for the same purposes.

 23   Q     And Kiev?

 24   A     Yes, in Kiev, I'm aware of that.

 25   Q     And other cities in what we call the former Soviet Union?


                              Denise Parisi, RPR, CRR
                                 Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 359 Filed 10/26/18 Page 105 of 201 PageID #:
                                    3253

                              Sipko - Direct - Brill                      2879


  1   A     That's correct, yes.

  2   Q     And did he also travel and speak to groups in the United

  3   States as well?

  4   A     Yes.   He was traveling around the United States to speak

  5   upon invitations from churches and alliances.

  6   Q     And last question about all of that.

  7                When he did all that traveling and all that

  8   speaking, did he also speak to youth groups?

  9   A     Yes.   He was invited a few times to speak in front of the

 10   youth audiences because he taught the young people, and I was

 11   witness to him saying to them that they should work, study,

 12   were good taxpayers, paid taxes so that nothing is withheld

 13   from the government, and for them to be obeying citizens.

 14   That's why we used to invite him.

 15   Q     I'm going to ask you some questions now about his

 16   reputation in that Slovak Baptist community that we have just

 17   been speaking about.

 18                Let me ask you a question:        First of all, it sounds

 19   like he's well known in that worldwide community, correct?

 20   A     Yes, he was well known because he used to be invited and

 21   he brought the good to the youth.

 22   Q     And you are familiar with his reputation in that

 23   worldwide community, right?

 24   A     Undoubtedly so, I know about his reputation.

 25   Q     And what is his reputation with respect to his honesty?


                              Denise Parisi, RPR, CRR
                                 Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 359 Filed 10/26/18 Page 106 of 201 PageID #:
                                    3254

                              Sipko - Direct - Brill                      2880


  1   A     To me, I have --

  2   Q     Not to you.    To the community.       I'm sorry.

  3   A     Same to the community.

  4   Q     Okay.

  5                 So in the community, what was his reputation for

  6   honesty?

  7   A     He has always been speaking in favor of being honest, and

  8   when he used to have speaking engagements, he was starting

  9   with a phrase that in the first place, we need to be honest in

 10   everything we do.

 11   Q     Does he also have a reputation in following the rules and

 12   following the laws?      You seem to have spoken to that already.

 13   A     Correct.

 14   Q     What is his reputation within the community for being

 15   accountable and transparent to the community?

 16   A     When he was traveling to the former Soviet republics and

 17   was coming back, he would almost always report or get

 18   debriefed at the committee about his trip, and I would always

 19   ask him to make a report at exactly what churches he went to

 20   and what he exactly did there.

 21   Q     And was he accountable to you and that alliance?

 22   A     Accountable to the alliance, to the committee, and

 23   certain things he personally conveyed to me.

 24   Q     And so I'm going to ask you your personal opinion of his

 25   honesty and trustworthiness and law-abidingness.


                              Denise Parisi, RPR, CRR
                                 Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 359 Filed 10/26/18 Page 107 of 201 PageID #:
                                    3255

                               Sipko - Direct - Brill                     2881


  1   A     My personal opinion is of highest esteem.         I have always

  2   considered and continue to consider him an honest man,

  3   truthful, and someone who has lived in this country, always

  4   paid taxes, and have always taught to the churches where he

  5   was invited during the course of that time.          I think it's the

  6   most important quality in any person, to be honest and to be

  7   truthful.

  8   Q     And what about his behavior towards others?

  9   A     Let me tell you, I think he's the man of great patience.

 10   He's never too fast to somehow give opinion about other people

 11   and he lives by the word of God; that is to live every

 12   person -- to love every person.         That's his quality too.

 13               MS. BRILL:    And I heard the second word, but I

 14   didn't hear the first word.       So something every person and to

 15   love every person.     What was the first --

 16               THE INTERPRETER:     To love every person.

 17               MS. BRILL:    Before that.

 18               THE INTERPRETER:     Scratch that.

 19               MS. BRILL:    Oh, okay.     Just to love every person and

 20   that means to be generous to every person.

 21               THE INTERPRETER:     Right.

 22   A     I can also add that Vitaly is also someone who is

 23   compassionate toward other people and he feels for people.            I

 24   know he has contributed a lot of his own personality into

 25   being a servant --


                               Denise Parisi, RPR, CRR
                                 Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 359 Filed 10/26/18 Page 108 of 201 PageID #:
                                    3256

                                Sipko - Cross - Nestor                    2882


  1                THE COURT:    Let's wait for it.

  2                Are there any other questions?

  3                MS. BRILL:    There are no other questions.

  4                THE COURT:    Thank you.

  5                MS. NESTOR:    Just briefly, Your Honor.

  6                THE COURT:    Okay.

  7   CROSS-EXAMINATION

  8   BY MS. NESTOR:

  9   A     Good afternoon.

 10   Q     My name is Julia Nestor and I'm an Assistant United

 11   States Attorney here in the Eastern District of New York.

 12                On direct examination, you had spoken about

 13   Mr. Korchevsky's taxes.

 14   A     Yes.

 15   Q     You have personally never reviewed Mr. Korchevsky's

 16   taxes, correct?

 17   A     I have not worked in organizations that can review taxes.

 18   I have always trusted him as I would trust myself.

 19                THE COURT:    Next question, please.

 20   Q     The answer is no?      The answer is no?

 21   A     No.

 22   Q     Would it surprise you to learn that Mr. Korchevsky didn't

 23   disclose some of the earnings on his taxes?

 24                MR. BRILL:    Objection.

 25                THE COURT:    I will allow it.


                                Denise Parisi, RPR, CRR
                                  Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 359 Filed 10/26/18 Page 109 of 201 PageID #:
                                    3257

                                Sipko - Cross - Nestor                         2883


  1   A     As of now, I'm quite confident that he has always settled

  2   his tax payments with the government and has always been a

  3   good taxpayer.

  4   Q     Would it surprise you to learn that Mr. Korchevsky had

  5   money outside of the United States that he didn't disclose?

  6                MR. BRILL:    Objection.

  7                THE COURT:    Overruled.

  8   A     I don't believe that that would be personal money that he

  9   would hold outside of the United States.              I know that he has

 10   helped people a lot outside of the United States --

 11   Q     I will ask you to answer my question, please.             Please

 12   answer my question.

 13                Would it surprise you to know -- would it surprise

 14   you to know that Mr. Korchevsky had money outside of the

 15   United States in bank accounts?

 16   A     I would be surprised.       I don't believe that.

 17   Q     So it would surprise you.

 18                Now, you have also talked about Mr. Korchevsky's

 19   activities on behalf of the church; is that correct?

 20   A     Yes.

 21   Q     You are not familiar with Mr. Korchevsky's activity in

 22   his trading businesses, correct?

 23   A     No, I'm not familiar with that.           I'm not aware.

 24   Q     You don't know what NTS Capital is, correct?

 25                THE INTERPRETER:     Can you repeat that?


                                Denise Parisi, RPR, CRR
                                  Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 359 Filed 10/26/18 Page 110 of 201 PageID #:
                                    3258

                               Sipko - Cross - Nestor                       2884


  1               MS. NESTOR:    Sure.

  2   Q     You don't know what NTS Capital is, correct?

  3   A     No.

  4   Q     You don't know what SNT Capital is, correct?

  5   A     I don't know.

  6   Q     You don't know what AWD is, correct?

  7   A     No.

  8               MS. NESTOR:    No further questions, Your Honor.

  9               THE COURT:    Anything else?

 10               MS. BRILL:    No, Your Honor.

 11               THE COURT:    Thank you, sir.       You may step down.

 12               (Witness excused.)

 13               MR. BRILL:    At this time, Vitaly Korchevsky rests.

 14               THE COURT:    Ladies and gentlemen, Mr. Korchevsky has

 15   concluded the presentation of evidence.              In his defense, we

 16   turn now to Ms. Whalen.

 17               Ms. Whalen?

 18               MS. WHALEN:    Thank you, Your Honor.

 19               Your Honor, at this time, we would like to read a

 20   stipulation into evidence.

 21               THE COURT:    Go ahead.

 22               MS. WHALEN:    It's Defense Exhibit KHAL-V KKK, and it

 23   reads:   It's hereby stipulated and agreed by and between the

 24   undersigned parties that if called as witnesses at trial,

 25   interpreters with expertise in translating Russian to English


                               Denise Parisi, RPR, CRR
                                 Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 359 Filed 10/26/18 Page 111 of 201 PageID #:
                                    3259

                                      Proceedings                             2885


  1   and Ukrainian to English would testify as follows:               The

  2   Khalupsky defense exhibits listed in Attachment A to this

  3   stipulation contain fair and accurate Russian to English and

  4   Ukrainian to English translations.            This stipulation and the

  5   English translations contained in the defense exhibits

  6   referenced in Attachment A are admissible as evidence at

  7   trial.

  8                And it's signed by all the parties.

  9                THE COURT:    So stipulated?

 10                MR. TUCKER:    Yes, Your Honor.

 11                THE COURT:    Mr. Brill?

 12                MR. BRILL:    Yes, Your Honor.

 13                THE COURT:    It is received in evidence.

 14                (Defendants' Exhibit KHAL-V KKK was received in

 15   evidence.)

 16                MS. WHALEN:    With that, Mr. Khalupsky rests.

 17                THE COURT:    Ladies and gentlemen, Mr. Khalupsky has

 18   concluded the presentation of evidence.                At this point, I need

 19   to recess for just a couple of minutes and speak with counsel.

 20   We will resume in just a few minutes.             Please step inside and

 21   do not discuss the case.

 22                THE COURTROOM DEPUTY:        All rise.

 23                (Jury exits.)

 24                (Continued on the following page.)

 25


                                Denise Parisi, RPR, CRR
                                   Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 359 Filed 10/26/18 Page 112 of 201 PageID #:
                                    3260

                                     Proceedings                         2886


  1               THE COURTROOM DEPUTY:       All rise.

  2               (Jury exits the courtroom.)

  3               (The following matters occurred outside the

  4   presence of the jury.)

  5               THE COURT:     Please be seated everyone.

  6               Counsel, I am going to inquire briefly of your

  7   clients.    Mr. Korchevsky, Mr. Khalupsky, I am sure you are

  8   well aware, the decision whether or not to testify is yours

  9   to make, not Counsels'.       You have an absolute right to

 10   testify in your own defense and the decision of whether or

 11   not to offer testimony is your personal decision, one,

 12   obviously, you make with the assistance and the guidance of

 13   counsel.

 14               Do you understand that, gentlemen?

 15               MR. KORCHEVSKY:      Yes.

 16               MR. KHALUPSKY:     Yes.

 17               THE COURT:     And you have had an opportunity to

 18   discuss this with your counsel?

 19               MR. KORCHEVSKY:

 20               MR. KHALUPSKY:     Yes.

 21               THE COURT:     And knowing that, it is your decision

 22   not to offer testimony in your defense --

 23               MR. KORCHEVSKY:      Yes.

 24               THE COURT:     -- am I correct?

 25               MR. KHALUPSKY:     Yes.



                               David R. Roy, RPR, CSR, CCR
                                  Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 359 Filed 10/26/18 Page 113 of 201 PageID #:
                                    3261

                                     Proceedings                         2887


  1               MR. KORCHEVSKY:      Yes, Your Honor.

  2               THE COURT:     All right.    We will momentarily have a

  3   draft charge for you.       Why don't you wait for that, and I

  4   then give you an opportunity to have some lunch.

  5               MR. TUCKER:     That makes sense, Your Honor.      Just

  6   one point:    The Government will seek the Court's leave to

  7   present about extraordinary brief rebuttal case.           That

  8   rebuttal case will be Dr. Canjels testifying specifically as

  9   to the P Value Analysis that he conducted during that

 10   unaccused period from 2009 to 2011.         We have estimate the

 11   testimony will take no more than five -- longer than ten

 12   minutes.

 13               THE COURT:     Did he not testify to it during his

 14   direct?

 15               MR. TUCKER:     No, Your Honor.

 16               THE COURT:     Okay.

 17               MR. TUCKER:     It will be extremely brief.      We'll be

 18   ready to go in a few minutes, Your Honor.           So we, obviously,

 19   want to try to do this today --

 20               THE COURT:     Do you have him here?

 21               MR. TUCKER:     Yes, Your Honor.

 22               MR. HEALY:     Just to be clear, we have not received

 23   that P Value Analysis on that period of time, so...

 24               THE COURT:     Well, understandably because it came

 25   up first during the course of your examination.



                               David R. Roy, RPR, CSR, CCR
                                  Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 359 Filed 10/26/18 Page 114 of 201 PageID #:
                                    3262

                                     Proceedings                         2888


  1               Do you have any paperwork to share with counsel?

  2               MR. TUCKER:     We're pulling it now, Your Honor.

  3               THE COURT:     Do that, and when you are ready, let

  4   Ellie know and we will assume with that.          In the meantime,

  5   we will get your charge.

  6               MR. TUCKER:     Thank you, Your Honor.

  7               (Pause in proceedings.)

  8               MR. BRILL:     Your Honor, just a couple of things,

  9   if you don't mind?

 10               I mean first of all, as Your Honor sees, it's

 11   12:55.    We're just getting this exhibit now.         Our expert who

 12   testified this morning has left the building, but we're

 13   trying to get him on the phone and deal with this exhibit

 14   with him.    And just in terms of fairness, given at this

 15   point, we're seeking the Court's approval to have -- if

 16   they're going to put on a rebuttal case, put it on at 2:00

 17   so we can discuss this new exhibit with our expert witness.

 18   That's number one.

 19               THE COURT:     I can't -- you use the word

 20   "fairness."    You know, I have been extending myself back and

 21   forth and back and forth.        I kind of resent it.

 22               MR. BRILL:     Well, there's no dispute on that,

 23   Your Honor.

 24               THE COURT:     Fairness?

 25               MR. BRILL:     I'm not speaking about Your Honor's



                               David R. Roy, RPR, CSR, CCR
                                  Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 359 Filed 10/26/18 Page 115 of 201 PageID #:
                                    3263

                                     Proceedings                         2889


  1   fairness.    I'm just speaking in terms of this, we're getting

  2   an exhibit now at five minutes 'til 1:00, and it seems to us

  3   that we should have an opportunity to have our expert --

  4               THE COURT:     Well, you let you expert go.

  5               MR. BRILL:     Well...

  6               THE COURT:     Where is he?

  7               MR. BRILL:     He's local but he left the building,

  8   and it's --

  9               THE COURT:     Well, I am not going to wait forever.

 10   So we'll take a lunch break, and he better be ready by

 11   2 o'clock.

 12               MR. BRILL:     Understood.

 13               The second thing, Your Honor.        We were told that

 14   Dr. Canjels' conducted -- we have an exhibit, but we were

 15   told that there is an underlying test that Dr. Canjels did,

 16   at least that is my understanding with respect to the

 17   P Value.    We don't have that.      So we request that as well,

 18   unless I'm not understanding.

 19               MS. NESTOR:     I don't -- I don't -- Your Honor, I'm

 20   speaking from my understanding, and I will confirm this, but

 21   my understanding is the text is actually reflected on the

 22   slide as it was in Dr. Canjels' initial slide for the

 23   "obtuse" period, as we've been calling it.

 24               MR. BRILL:     The Government made a big deal about

 25   what we had in terms of our preparation -- or what Mr. Mayer



                               David R. Roy, RPR, CSR, CCR
                                  Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 359 Filed 10/26/18 Page 116 of 201 PageID #:
                                    3264

                                     Proceedings                         2890


  1   had in terms of our preparation of the P Value test, and

  2   they made the request for that -- we didn't have it in our

  3   possession, but they made the request and then asked that

  4   the testimony be precluded with respect to that because they

  5   weren't provided with it, it seems what's good for the goose

  6   is good for the gander.       If they had possession of

  7   underlying work done by Dr. Canjels in order for him to come

  8   to this conclusion, we are now making that same request that

  9   they made of us.

 10               MS. NESTOR:     Just to be clear, Your Honor, you

 11   will be assured that any underlying work is produced, but

 12   our objection was the fact that we were never provided the

 13   actual P Value --

 14               THE COURT:     I understand.

 15               MS. NESTOR:     -- test.

 16               THE COURT:     I understand your objection.

 17   2 o'clock.

 18               MS. NESTOR:     Thank you, Your Honor.

 19               THE COURT:     You will give them whatever you have.

 20               MR. BRILL:     Would the Court mind if I bring up

 21   another issue at this point, or do you want to wait until

 22   2:00?

 23               THE COURT:     No, I would rather hear it now.

 24               MR. BRILL:     Okay.   So we will just reiterate our

 25   objection with respect to Ms. Nestor's questions of the last



                               David R. Roy, RPR, CSR, CCR
                                  Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 359 Filed 10/26/18 Page 117 of 201 PageID #:
                                    3265

                                     Proceedings                            2891


  1   character witness, and the reason is this:             We have -- I

  2   understand that's in general when one is questioning a

  3   character witness that there are certain questions that are

  4   permissible in order to explore the -- the testimony and the

  5   credibility of that character witness.          I don't dispute that

  6   rule.   What I'm disputing is that in this -- with respect to

  7   the nature of the question, essentially that are accusations

  8   that are -- serious acquisitions that are built into those

  9   questions that we are not aware of.         And so while the

 10   question in general might be in general --

 11               (Pause in proceedings.)

 12               THE COURT:     I'm sorry.    Go ahead.

 13               MR. BRILL:     That's okay.

 14               So in general, Your Honor, while a question like

 15   that in the entire universe may be permissible, we are

 16   seeking an offer of proof from the Government as to what is

 17   their basis to essentially within that question make an

 18   accusation that, indeed, there was some tax evasion issue or

 19   that Mr. Korchevsky had money in an overseas account.

 20   That's not part of this case, and I don't see it in the

 21   three to four 4 terabytes of information that we got from

 22   the Government.     So my request, respectfully, is that at

 23   this point, the Government should provide that offer of

 24   proof, or if they don't, then I would respectfully ask that

 25   the Court strike that particular testimony and instruct the



                               David R. Roy, RPR, CSR, CCR
                                  Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 359 Filed 10/26/18 Page 118 of 201 PageID #:
                                    3266

                                     Proceedings                          2892


  1   jury that they should disregard it in their evaluation of

  2   the credibility of the character witness.

  3               MR. TUCKER:    Sure, Your Honor, so the two points:

  4   First with respect to the tax evasion point, it is in the

  5   record for purposes of this trial already that

  6   Mr. Korchevsky never collected any wages, never reported, I

  7   should say, any wages during the 2011 to 2015 period.

  8   That's obviously significant because, as I understand the

  9   defendants' theory of the case, he was lawfully employed

 10   working for the Dubovoys, as far as he knew.          So the fact

 11   that he never reported any of those purportedly lawful

 12   earnings is certainly fair grounds for cross-examination,

 13   presumably since on direct examination, the witness kept

 14   volunteering that Mr. Korchevsky was honest in his tax

 15   returns, sort of in a nonsequitur and fully

 16   apropos-of-nothing way.

 17               With respect to the Mexican bank account, I think

 18   counsel is mistaken.      The Government disclosed a number of

 19   emails referencing a Mexican bank account, and just for the

 20   record I'll read a few of those:        Government's Exhibit 306,

 21   Government's Exhibit 344 are two examples of that.

 22               But also, Your Honor, in these emails, in

 23   Mr. Korchevsky's own emails, 307 is another example, in

 24   Mr. Korchevsky's own emails, there is reference to the fact

 25   that Mr. Korchevsky owned property in Mexico, and that he



                              David R. Roy, RPR, CSR, CCR
                                 Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 359 Filed 10/26/18 Page 119 of 201 PageID #:
                                    3267

                                     Proceedings                           2893


  1   was warned at one point that he had to -- I'll just read

  2   from the email.     This is an email dated September 7, 2013:

  3   Vitaly, there is a new law to prevent money laundering in

  4   Mexico that came into effect in September 2013.           It is very

  5   important that you get an accountant; otherwise, the Mexican

  6   IRS will expect you to pay 32 percent taxes on all income

  7   sitting in your account.

  8               So Mr. Korchevsky was warned by his tax accountant

  9   in the United States and by the property manager for his

 10   property in Mexico that he has a Mexican account that he

 11   would need to report, and he never reported that.           That's

 12   certainly a fair gain -- that's certainly a good-faith basis

 13   to ask the witness about that given that he volunteered all

 14   of this knowledge and opinion about Mr. Korchevsky's

 15   following tax laws.

 16               THE COURT:     The question, if I recall it

 17   correctly, was whether or not the witness was aware that

 18   Mr. Korchevsky had money outside the United States?             As to

 19   that question, I do not have any difficulty.

 20               As to the earlier, I realize I do.         You're

 21   heading --

 22               MR. TUCKER:     I'm sorry, Your Honor, I'm just

 23   listening.

 24               THE COURT:     Okay?   Because it involves a whole

 25   permutation about taxes and so forth that we did not declare



                               David R. Roy, RPR, CSR, CCR
                                  Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 359 Filed 10/26/18 Page 120 of 201 PageID #:
                                    3268

                                     Proceedings                          2894


  1   wages.    I don't like it.      It is risky business.    I do not

  2   think this is an unfair question.         I just do not think it

  3   should be in the record.        I am going to strike it.     End of

  4   discussion.

  5               MR. TUCKER:     Thank you, Your Honor.

  6               THE COURT:     Thank you.    2 o'clock.

  7               (Lunch recess AT 12:27 p.m.)

  8               (Continued on the next page.)

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25



                               David R. Roy, RPR, CSR, CCR
                                  Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 359 Filed 10/26/18 Page 121 of 201 PageID #:
                                    3269

                      Canjels - Direct Rebuttal - Gopstein                 2895


  1                    A F T E R N O O N        S E S S I O N

  2                                   --oo0oo--

  3               (Whereupon, the witness resumes the stand.)

  4               (Jury enters the courtroom.)

  5               THE COURT:     Please be seated, ladies and gentlemen.

  6   Before we proceed with what will be a very brief -- you were

  7   sworn in prior and you remain sworn.          Do you understand that?

  8               THE WITNESS:     Yes.

  9   E U G E N E      C A N J E L S,

 10         called as a witness, having been previously duly

 11         sworn, was examined and testified as follows:

 12               THE COURT:     Before we proceed with the brief

 13   rebuttal case from the Government.          I want to draw your

 14   attention to a question that was put by Ms. Nestor to our last

 15   witness concerning Mr. Korchevsky's income taxes, you may

 16   recall.    Disregard it.     Disregard the question.        Disregard the

 17   response.    I've stricken it from the record.          Put it out of

 18   your minds.    Understand?     I see a lot of faces nodding yes, I

 19   am relieved.

 20               Now, brief rebuttal case.        Mr. Gopstein.

 21               MR. GOPSTEIN:     Your Honor, may I inquire?

 22               THE COURT:     Yes, sir.

 23   DIRECT EXAMINATION (Rebuttal)

 24   BY MR. GOPSTEIN:

 25   Good afternoon, Dr. Canjels.



                   Rivka Teich, CSR, RPR, RMR - Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 359 Filed 10/26/18 Page 122 of 201 PageID #:
                                    3270

                       Canjels - Direct Rebuttal - Gopstein                  2896


  1   A     Good afternoon.

  2   Q     You testified earlier in this case about a P-value

  3   permutation test that you ran comparing press release upload

  4   time and first order time between January 2011 and May 2015,

  5   correct?

  6   A     Correct.

  7   Q     And those were for the accounts of Mr. Korchevsky?

  8   A     Yes, that's correct.

  9   Q     I'm showing you what is in evidence as page ten of

 10   Government's Exhibit 8003.        Directing your attention to the

 11   rectangle at the bottom right, is that the, are those the

 12   results of the P-value permutation test that you ran?

 13   A     That's correct.

 14   Q     What does it mean that the results of this P-value

 15   permutation test were 0.0000?

 16   A     So the conclusion of that test is that there is a

 17   statistically significant correlation between upload time and

 18   trade time.    P-value is typically compared to stand off cut

 19   off values.    So P-value smaller than 1 percent, or .01, would

 20   be normally considered very strong evidence.            A P-value of

 21   less than 5 percent, or .05, would be considered strong

 22   evidence.    Then a P-value of 10 percent, or .1, would be

 23   considered typically considered weak evidence.

 24               And so this P-value is essentially zero.            And done a

 25   million times, there was not one time that the simulation give



                   Rivka Teich, CSR, RPR, RMR - Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 359 Filed 10/26/18 Page 123 of 201 PageID #:
                                    3271

                       Canjels - Direct Rebuttal - Gopstein               2897


  1   a different result as extreme as this result.

  2               Also the P-value for this particular test is

  3   indistinguishable from zero.        It's a tiny little bit above

  4   zero, but far, far below one.

  5   Q     Did there come a time when you were asked to review a

  6   slide prepared by the defense expert Mr. Mayer?

  7   A     I did, yes.

  8   Q     Did that slide include data on upload time and order time

  9   during the time period 2009 to 2010?

 10   A     It did, yes.

 11   Q     Again, from Mr. Korchevsky's accounts?

 12   A     Correct.

 13   Q     After reviewing that slide did you and your team run a

 14   P-value permutation test comparing upload time and trade time

 15   for the period 2009 to 2010?

 16   A     We did.

 17   Q     Did you create a slide reflecting your findings?

 18   A     Yes, we did.

 19               MR. GOPSTEIN:     If I may show just for the witness?

 20               COURTROOM DEPUTY:      Witness only.

 21   Q     I'm showing just for the witness what is marked for

 22   identification as Government's Exhibit 8010.            Dr. Canjels, is

 23   this the slide that you created?

 24   A     Yes, that's correct.

 25   Q     Is this a true and accurate copy of that slide?



                   Rivka Teich, CSR, RPR, RMR - Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 359 Filed 10/26/18 Page 124 of 201 PageID #:
                                    3272

                      Canjels - Direct Rebuttal - Gopstein                    2898


  1   A     Yes.

  2                MR. GOPSTEIN:    The Government offers 8010 into

  3   evidence.

  4                THE COURT:    Any objection?

  5                MR. HEALY:    No objection.

  6                THE COURT:    Received.

  7                (Government's Exhibit Number 8010 so marked and

  8   received in evidence.)

  9                MR. GOPSTEIN:    Permission to publish?

 10                THE COURT:    Go ahead.

 11   Q     Now looking at Government's Exhibit 8010, not yet

 12   focusing on the paragraph on the bottom where it says P-value

 13   permutation test, the rest of the slide, the slide that you

 14   were asked to review as prepared by Mr. Mayer?

 15   A     Yes, everything except in the blue box, that's total

 16   number to the end of the permutation value, everything else is

 17   the slide.

 18   Q     Does the blue box reflect the results of the P-value

 19   permutation test that you ran comparing open time and press

 20   release upload time during the time period 2009 to 2010?

 21   A     Yes, it does.

 22   Q     What were the results of your test?

 23   A     So here I get a P-value of .2299, so that's

 24   22.99 percent, that's very far removed from even the

 25   10 percent value, which is considered weak evidence.                So there



                   Rivka Teich, CSR, RPR, RMR - Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 359 Filed 10/26/18 Page 125 of 201 PageID #:
                                    3273

                         Canjels - Cross Rebuttal - Healy                  2899


  1   is no statistical evidence here that upload time and the trade

  2   time are correlated.

  3                 MR. GOPSTEIN:    No further questions.

  4                 THE COURT:    Any questions for Dr. Canjels?

  5                 MR. HEALY:    Yes, your Honor.

  6   CROSS EXAMINATION (Rebuttal)

  7   BY MR. HEALY:

  8   Good afternoon, Dr. Canjels.

  9   A     Good afternoon.

 10   Q     I want to ask you about a P-value test with respect to

 11   the data reflected in Government's Exhibit 8010.

 12   A     Okay.

 13   Q     Would you agree with me that the underlying data that is

 14   reflected in that is the same data reflected in Mr. Mayer's

 15   chart?

 16   A     I believe so.      We tried to replicate the dots exactly

 17   from the footnotes.        And I believe that we were working with

 18   the same data.

 19   Q     Dr. Canjels, if one were going -- if a statistician were

 20   going to analyze, this would you agree with me that the first

 21   step would be to randomly assign trade time and upload time to

 22   the data?

 23   A     If a statistician, what would be -- it depends on the

 24   objective of the statistician.

 25   Q     Is that what you did, sir, in your chart?



                    Rivka Teich, CSR, RPR, RMR - Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 359 Filed 10/26/18 Page 126 of 201 PageID #:
                                    3274

                        Canjels - Cross Rebuttal - Healy                  2900


  1   A     When I wanted to compare the correlation, when I wanted

  2   to look at the correlation between upload time and trade time?

  3   Q     Yes.

  4   A     Then I would apply a permutation test.

  5   Q     But would you randomly assign trade times and upload

  6   time, yes or no?

  7   A     No, I use a permute so it's a random switching rather

  8   than a random assignment.        I don't know if this is important

  9   for you.

 10   Q     If I represented to you that Mr. Mayer randomly assigned

 11   a trade time and upload time, would you consider that to be an

 12   appropriate first step, yes or no?

 13   A     I don't know what Mr. Mayer did.          If the way --

 14   Q     That wasn't my question.        My question was, would that be

 15   an appropriate first step?

 16   A     The way you describe it, it's called, I think it's called

 17   a bootstrap test, very different from a permutation test.            I

 18   prefer a permutation test over bootstrap, but could you use

 19   bootstrap here as well.

 20   Q     Notwithstanding that would be a first step, yes?

 21   A     First step of what?

 22   Q     Running a statistical test on this data, sir?

 23   A     So every -- the way I did it is I want a simulation of a

 24   million times.     The first time you do this, the random

 25   assignment would be one simulation.



                   Rivka Teich, CSR, RPR, RMR - Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 359 Filed 10/26/18 Page 127 of 201 PageID #:
                                    3275

                          Canjels - Cross Rebuttal - Healy                2901


  1   Q       The second step would be to calculate the percent of

  2   trades in the window, would that be a second step, sir?

  3   A       You randomly assign, then you compare the total number of

  4   trades within the window for the total number of trades, yes.

  5   Q       Then would you repeat that test over and over, I think

  6   you said it you did a million times, correct?

  7   A       Correct.

  8   Q       But would you agree with me, that if you did that more

  9   than 5,000 times that would give you an appropriate sampling?

 10   A       So the more frequently you do it the more precise you get

 11   the P-value.       But 5,000 times would probably be enough, yes.

 12   It wouldn't as precise as million times, but probably be okay.

 13   Q       Then if Mr. Mayer averaged the results of those many

 14   thousands of random assignments, would that be appropriate?

 15   A       You would want to add up all the times, the number of

 16   times, that the test came out a certain way, yes.

 17   Q       Would it surprise you to know that Dr. Mayer -- Mr. Mayer

 18   did exactly those steps?

 19   A       No, I would think that that's a reasonable thing to do

 20   here.

 21   Q       Would it surprise you to know that when he did that his

 22   P-value was .01?

 23   A       Yes, that would surprise me.

 24   Q       But you do agree that .01 is statistically significant?

 25   A       .01 meaning 1 percent?



                   Rivka Teich, CSR, RPR, RMR - Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 359 Filed 10/26/18 Page 128 of 201 PageID #:
                                    3276

                        Canjels - Cross Rebuttal - Healy                  2902


  1   Q      Meaning 1 percent.

  2   A      1 percent would be statistically significant in normal

  3   values.

  4   Q      By the way, Dr. Canjels, you testified that you did this

  5   analysis only upon receiving Mr. Mayer's slide, correct?

  6   A      The analysis for 2009 and 2010 was, I did that after

  7   receiving the slides, yes.

  8   Q      That was in the last few weeks?

  9   A      Yes, about two weeks ago.

 10   Q      You actually produced this slide today just after hearing

 11   Mr. Mayer's testimony, I think you were sitting in the crowd,

 12   yes?

 13   A      No.   This slide, so what we do when we get the exhibits,

 14   the first thing you try to replicate there to see if it's

 15   accurate.    And then since we have the data, we ran permutation

 16   test at that time around that time.          It was not done today.

 17   Q      But it was done within the last two or three weeks?

 18   A      It was done after we received the slides, yes.

 19   Q      You had been working on this case for over a year,

 20   correct?

 21   A      That's correct.

 22   Q      And that was the first time that you ever actually

 23   analyzed the data from 2009, 2010 in this case?

 24   A      I don't think I ran a permutation test before for this

 25   time period.



                   Rivka Teich, CSR, RPR, RMR - Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 359 Filed 10/26/18 Page 129 of 201 PageID #:
                                    3277

                                      Proceedings                           2903


  1               MR. HEALY:     No further questions.

  2               THE COURT:     Anything else?

  3               MR. GOPSTEIN:     Nothing further.

  4               THE COURT:     You may step down, Doctor.

  5               (Whereupon, the witness was excused.)

  6               MR. TUCKER:     With that the Government rests.

  7               THE COURT:     Ladies and gentlemen, the Government has

  8   completed the presentation of its rebuttal case.             I believe we

  9   have completed the evidentiary phase of the case.             So let's

 10   tell you where we go from here.

 11               We are going to suspend for the day for a couple of

 12   reasons.    We begin first thing tomorrow morning with

 13   summations.    I think given the amount of the testimony we've

 14   heard, the records and so forth, it's a reasonable thing to do

 15   to permit counsel to catch their breath, get organized, and be

 16   ready to present to you as concisely and factually possible

 17   their concluding remarks to you.         We're going to suspended for

 18   the day.

 19               And we're going to suspend for another reason.

 20   We've gotten a dictate order, request, depends upon your

 21   interpretation of it, from Con Edison.           As of this moment we

 22   are not longer sitting in an air conditioned room.              I think

 23   we're all fortunate that the timing is just about right, so

 24   they've asked everybody, all the business community and so

 25   forth to turn it down because of the heat outside and the



                   Rivka Teich, CSR, RPR, RMR - Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 359 Filed 10/26/18 Page 130 of 201 PageID #:
                                    3278

                                      Proceedings                            2904


  1   concern for overload and so forth.          I promise you a chilled

  2   courtroom.    And I particularly thank you for your agreeing to

  3   start at 9:00 o'clock tomorrow morning.

  4                We have heard all the evidence.        You will hear no

  5   more evidence.     You're going to hear the summations of

  6   counsel, which of course will refer to the evidence, I'll have

  7   more to say about that in the morning.           It's absolutely

  8   critical at this point that you continue to abide by my

  9   instructions not to discuss the case.          The time will come soon

 10   enough when the deliberating jury will assemble in the jury

 11   room to begin deliberations.

 12                My compliments comments to counsel.         We've moved

 13   quickly and covered a lot of ground.          And we'll spend all day

 14   tomorrow on summations.       I don't know if we'll finish

 15   tomorrow, but we'll certainly finish on Thursday.             Then I'll

 16   give you my instructions.        I'm aware of promises I've made,

 17   I'm not going to break them, but we'll see exactly where we

 18   are come the end of the day tomorrow.          I think that covers it.

 19                Get some rest.    It's going be a long day, to say the

 20   least.    We're going to go, with your consent, 9:00 o'clock to

 21   5:30.    The only reward I can give you for that indulgence is

 22   to feed you.     Ellie will give you a menu, we'll have an

 23   abbreviated 45-minute lunch recess.

 24                Get your rest, you're going to need it.          Arrive home

 25   safely.    We'll see you in the morning.



                   Rivka Teich, CSR, RPR, RMR - Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 359 Filed 10/26/18 Page 131 of 201 PageID #:
                                    3279

                                      Proceedings                            2905


  1               COURTROOM DEPUTY:      All rise.

  2               (Jury exits the courtroom.)

  3               THE COURT:     This is a first draft, you caught me off

  4   guard here.    Take a careful look at it.         I'll be back in about

  5   half an hour or so, or sooner if you're ready.             I'll bring a

  6   couple of extra copies of the charge.          Fair enough?

  7               MR. TUCKER:     That sounds fair.      Is it possible to

  8   get electronic copies of the charge as well?

  9               THE COURT:     The powers that be say yes, there you

 10   go.    As long as we have your various addresses.           Remember it's

 11   a draft.

 12               (Brief recess.)

 13               THE COURT:     I can't say we removed all references to

 14   controlled substances out of the charge, but we're well on our

 15   way.   Let's see, shall we start with the requests, or would

 16   you just like to just jump right into the draft.             It is a

 17   very, as you can see, there is a lot of cleaning up that needs

 18   to be done.    And you will get another -- I can't believe, did

 19   I leave the charges downstairs?         No, I have them here.       You'll

 20   get another -- please, sit down everyone.           You'll get another

 21   draft later this evening.        There being no specific proposal --

 22               MS. BRILL:     Your Honor, perhaps a specific proposal,

 23   a place to start that's neither of those places that you

 24   mentioned, but with an overriding concern and request which

 25   refers to what your Honor mentioned this morning which is



                   Rivka Teich, CSR, RPR, RMR - Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 359 Filed 10/26/18 Page 132 of 201 PageID #:
                                    3280

                                      Proceedings                            2906


  1   reading, making the introduction to the Indictment part of

  2   this charge.     It comprises I want to say fully 13 pages, or

  3   almost 13 pages of this charge.         And with respect to smaller

  4   parts of it there are factual issues, evidentiary issues, we

  5   could go through it paragraph by paragraph, and we have gone

  6   through it paragraph by paragraph, but our overrule objection

  7   would be to -- and our overall request and objection to this

  8   draft charge is that that introduction not be part of the

  9   charge that is going to the jury.

 10               It amounts to essentially an assertion, a very

 11   prejudicial assertion, reargument if you will, of the

 12   Government's case.      It refers to victims.       It refers to the

 13   fraudulent conduct.

 14               THE COURT:     It's part of the Indictment.         It's

 15   specifically and expressly incorporated into each of the

 16   counts.    Whether the Government can prove it or not is another

 17   story, but that just makes them vulnerable, it seems to me, on

 18   summation if there is information here that is important that

 19   hasn't been proven.      How do I avoid that?

 20               MS. BRILL:     You don't send -- just as you don't send

 21   the Indictment to the jury, you don't send this introduction

 22   to the Indictment to the jury.

 23               THE COURT:     How do I legally avoid it?

 24               MS. BRILL:     Your Honor, as you'll --

 25               THE COURT:     -- the charge --



                   Rivka Teich, CSR, RPR, RMR - Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 359 Filed 10/26/18 Page 133 of 201 PageID #:
                                    3281

                                      Proceedings                           2907


  1               MS. BRILL:     There are sections of this introduction

  2   that were not proven at trial that cannot be put before the

  3   jury.   There is also -- your Honor doesn't, it says at the end

  4   of the charge you'll have the charge.          It's sort of what

  5   you're telling the jury.       It's not couched as these are the

  6   Government's allegations.

  7               THE COURT:     It certainly will be.       Make no mistake

  8   about that.

  9               MS. BRILL:     Well, not in these written instructions

 10   that are to be given to the jury, it's not couched that way.

 11               The inaccuracies, there is several problems.

 12               There is the overall problem, there is the things

 13   that weren't proven at trial problem.          There are inaccuracies

 14   problems.    There are some sections of this that are pure

 15   argument.

 16               It was crucial that the texts and e-mails between

 17   the defendants be perfectly timed in order to ensure that the

 18   fraudulent trading would take place, I'm paraphrasing, but not

 19   much, one of the sentences in this introduction.

 20               THE COURT:     Do you have any legal authority for me

 21   to keep it out?

 22               MS. BRILL:     Well, the legal authority that I have

 23   looked up and found is that it is a matter of discretion for a

 24   Court to give the Indictment or not give the Indictment to the

 25   jury in the jury room, and this is tantamount to that.              So the



                   Rivka Teich, CSR, RPR, RMR - Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 359 Filed 10/26/18 Page 134 of 201 PageID #:
                                    3282

                                      Proceedings                           2908


  1   legal authority is that at the moment what I found is that you

  2   have the discretion.

  3               THE COURT:     That's a different matter.        Whether I

  4   give the Indictment, I don't as a practice give the Indictment

  5   to the jury, because the charging language is reflected.

  6               MS. BRILL:     This is 13 pages, word for word, of the

  7   Indictment.

  8               THE COURT:     I fully understand your concern.         I'm

  9   simply saying, do you have any authority for the notion that

 10   when specific allegations -- and it's crystal clear to this

 11   jury these are allegations -- are incorporated into the

 12   charging counts that I'm at liberty to hold that back from the

 13   jury or that I even have the discretion to do so?

 14               MS. BRILL:     Well, I mean --

 15               THE COURT:     Frankly, I don't think it serves

 16   anybody's purpose.

 17               MS. BRILL:     I think that -- I respectfully disagree

 18   with who's served by these 13 pages being part of your

 19   instruction.     I do think that it does.        And that's why we're

 20   raising the objection.

 21               If I could bring up, my research is not complete but

 22   it's worthwhile to mention, that the cases that I've read have

 23   been cases where the -- for example, I haven't read a

 24   securities fraud case yet and I don't want to represent that I

 25   have, but a felon in possession charge includes in the



                   Rivka Teich, CSR, RPR, RMR - Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 359 Filed 10/26/18 Page 135 of 201 PageID #:
                                    3283

                                      Proceedings                            2909


  1   Indictment and in the allegations and to use your Honor's

  2   words, incorporated as part of the allegations in the

  3   Indictment, a defendant's prior convictions what they were for

  4   and the nature, arguably prejudicial nature of those charges.

  5   And so the request was that that not go to the jury.

  6               THE COURT:     That is specific Second Circuit law that

  7   would prevent that.      Those particular references to the nature

  8   of the underlying crime.

  9               MS. BRILL:     Well, again, I'm asking the Court to --

 10   the reason is, the reason I would surmise is that because it

 11   is prejudicial for the jury to read that someone in possession

 12   of a firearm, is also a convicted murderer, or bank robber, or

 13   serial bank robber.      And so that's the reason why there is

 14   this specific Second Circuit law, and that's the underlying.

 15               And perhaps if we go through it, conscious of our

 16   overall request, if we go through it maybe your Honor would

 17   see a little -- and what needs to be excised from it.               At the

 18   very least we contend your Honor would be a little more open

 19   to some sort of resolution that doesn't include well over

 20   10 percent of this charge that's going to be in the jury room

 21   as the judge's words comprising basically what the Government

 22   has written and will have had the chance to argue for three

 23   hours before the jury sees, that's the overall -- perhaps it's

 24   premature to discuss it now, but that was the --

 25               THE COURT:     It's hardly premature, you've had the



                   Rivka Teich, CSR, RPR, RMR - Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 359 Filed 10/26/18 Page 136 of 201 PageID #:
                                    3284

                                      Proceedings                          2910


  1   Indictment for a couple of years.

  2               MS. BRILL:     I meant in the terms of how order --

  3               THE COURT:     -- to the defense case and suddenly pull

  4   that rug out under me, and then hit me with this.

  5               MS. BRILL:     To be clear about something, we did make

  6   a motion to excise what we call the prejudicial words, like

  7   victim, news wire, target.

  8               THE COURT:     That's a different issue entirely.

  9               MR. BRILL:     We did bring that up months and months

 10   ago about the Indictment, just pointing that out.

 11               THE COURT:     Do you have any anything you want to

 12   offer?

 13               MS. WHALEN:     Judge, we join in that application,

 14   probably for different reasons, but I think Federal Rule of

 15   Criminal Procedure 7(c) requires the Indictment to be plain,

 16   concise, definite written statement of the essential facts

 17   constituting the evidence charged.          And 7(d) it need not

 18   contain a formal introduction or a conclusion.             7(d) permits

 19   the Court at its discretion to strike surplusage.             I think a

 20   large amount of this introduction is surplusage.

 21               For example in the charge in front of you, pages 11

 22   through the top of 16, those are all definitional terms.

 23   Those don't need to be included.         The jurors have heard the

 24   definition of who the individuals involved in this case were,

 25   they've heard definitions and evidence as to the targets,



                   Rivka Teich, CSR, RPR, RMR - Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 359 Filed 10/26/18 Page 137 of 201 PageID #:
                                    3285

                                      Proceedings                          2911


  1   entities.    They've heard definitions and evidence as to

  2   relevant terms like Internet protocol, malware, SQL script or

  3   inquiry.    I think at a minimum the Court can strike the

  4   definitional terms.

  5               Our real problem with the main body of the

  6   introduction is that this, as part of the charge, is going to

  7   be available for the jury to review in the jury room whether

  8   it helps or no.     But the problem is, they will be able to go

  9   and see in writing the inferences that the Government is going

 10   to be arguing that they follow in terms of the evidence, many

 11   of which is, I would consider, circumstantial because of the

 12   nature of this conspiracy.        The way you have to go from a

 13   hacker device, then to the server for the business wire, then

 14   to the Internet files, the e-mail files on the laptops.             And

 15   so this is going to provide the Government with a step by step

 16   instruction that the jury is going to be able to rely on.

 17               They are not going to have that same kind of -- even

 18   if we put in, even if we give you when we do give you -- and

 19   we will give you our theory in defense -- the inferences that

 20   we're going to be arguing in summation are not going to be

 21   readily available; in fact, won't be available at all.

 22               The jury is not allowed to look at the defense

 23   summation to show how we're arguing that certain inferences

 24   shouldn't be made or followed.         They will have the

 25   Government's roadmap of what inferences should be made and



                   Rivka Teich, CSR, RPR, RMR - Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 359 Filed 10/26/18 Page 138 of 201 PageID #:
                                    3286

                                      Proceedings                              2912


  1   what inferences should be followed.          So for that reason I

  2   don't believe that it's necessary.

  3               The jurors will have all of the evidence.               They've

  4   been paying attention.       They will have all of the testimony,

  5   all the physical evidence, all of the exhibits.             I don't think

  6   that this is, I don't think that this is a case where they

  7   wouldn't be able to put it together on their own as to what

  8   the Government is alleging here.         But to permit the Government

  9   to in effect have a roadmap of the inferences they want the

 10   jury to take and not to have similar roadmap from the defense,

 11   I think is what makes using the introduction in this case an

 12   issue that the Court can excise discretion in excising from

 13   the charge.

 14               THE COURT:     All right.    Anything you want to say on

 15   the subject?

 16               MR. TUCKER:     No, your Honor.      I think that at this

 17   point we believe it should be in the charge.            I think the

 18   definitions are useful.

 19               As your Honor suggested, the Government has no

 20   objection to the Court not reading that part aloud during the

 21   instructions.

 22               THE COURT:     I'll certainly take it under advisement,

 23   wish I had a little more time to consider it.

 24               MS. WHALEN:     As we go through the charge we'll cite

 25   specific paragraphs that need to be excised no matter what.



                   Rivka Teich, CSR, RPR, RMR - Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 359 Filed 10/26/18 Page 139 of 201 PageID #:
                                    3287

                                        Proceedings                       2913


  1                MS. BRILL:    Same here.

  2                THE COURT:    All right.    Let's start with the

  3   Government, bearing in mind, please, certain amount of

  4   repetition here, there are language that doesn't belong here,

  5   but more the substantial part of it.

  6                MS. BRILL:    I missed what your Honor is referring to

  7   right now.

  8                THE COURT:    I'm referring to the first draft of the

  9   charge.

 10                What would you like to bring up?

 11                MR. TUCKER:    How would you like us to proceed, your

 12   Honor, page by page?

 13                THE COURT:    Yes.

 14                MR. TUCKER:    Mr. Gopstein is going to lead us

 15   through.

 16                MR. GOPSTEIN:    First comment is a typo on page six,

 17   not substantive at all, just a bracket, if we're going page by

 18   page.

 19                THE COURT:    That bracket is out.

 20                MR. GOPSTEIN:    That was our --

 21                MS. BRILL:    No objection.

 22                MR. GOPSTEIN:    We have nothing until --

 23                THE COURT:    I have to add on the subject the

 24   stipulations.     Ms. Whalen closed with an if called

 25   stipulation, we'll be adding that language.



                   Rivka Teich, CSR, RPR, RMR - Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 359 Filed 10/26/18 Page 140 of 201 PageID #:
                                    3288

                                      Proceedings                         2914


  1                There is a certain amount of repetition, you'll get

  2   another charge.     And what I've taken out won't be necessarily

  3   indicated, although it's not going to be changed in substance.

  4   Any change in language will be highlighted for you.

  5                MR. GOPSTEIN:    I will skip for now the language from

  6   the Indictment so that the defendants can raise their

  7   objections paragraph by paragraph.

  8                Our next issue is on page 24 on the top the

  9   paragraph that starts with, as an initial matter let me focus

 10   on one element.     I think that all of this could be struck.

 11   Because at the beginning there is already a definition of

 12   knowingly at the beginning of the whole charge.

 13                THE COURT:    I've taken a few of them out.

 14                MR. GOPSTEIN:    So we suggest cutting everything here

 15   up until Count One, because there is also the initial

 16   definition of knowingly and also a subsequent definition of

 17   knowingly.

 18                THE COURT:    You're suggesting taking that whole

 19   first paragraph out?

 20                MR. GOPSTEIN:    Yes, your Honor.      And specifically,

 21   in addition, the reason for that we think there is already the

 22   initial definition, it's the second sentence, I think is

 23   substantively not accurate.

 24                THE COURT:    Hold on.    The paragraph that begins, as

 25   an initial matter, that's where we are now?



                   Rivka Teich, CSR, RPR, RMR - Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 359 Filed 10/26/18 Page 141 of 201 PageID #:
                                    3289

                                      Proceedings                          2915


  1                MR. GOPSTEIN:    Yes, your Honor.

  2                THE COURT:    Take me to where you want to take me.

  3                MR. GOPSTEIN:    Our proposal, as a general matter, is

  4   to cut that paragraph because there is already a definition of

  5   knowingly at the beginning of the charge.           Then there are

  6   additional definitions of knowingly within the particular

  7   counts.    If it's not going to be cut, we want to flag the

  8   sentence too which says, with respect to all charges the

  9   Government must prove that the defendant acted knowingly, that

 10   they knew they traded on or agreed to trade on stolen press

 11   releases that contained material, non-public information.

 12                I think that's not accurate with both the computer

 13   intrusion and the wire fraud counts.

 14                THE COURT:    That's correct.      What is next?

 15                MR. GOPSTEIN:    For the same reason we propose

 16   cutting the next paragraph about knowledge.            We propose going

 17   straight to Count One, conspiracy to commit wire fraud.

 18                THE COURT:    The point you just made is absolutely

 19   correct.

 20                MR. GOPSTEIN:    Page 25 is our next comment,

 21   definition of conspiracy, the last sentence of the first

 22   paragraph.    The defendant knowingly and willfully conspired

 23   with another or others, I think just with others.

 24                THE COURT:    Well, the definition of conspiracy is

 25   with at least another.



                   Rivka Teich, CSR, RPR, RMR - Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 359 Filed 10/26/18 Page 142 of 201 PageID #:
                                    3290

                                        Proceedings                        2916


  1               MR. GOPSTEIN:     Withdrawn, your Honor.

  2               THE COURT:     Okay.

  3               MR. GOPSTEIN:     Our next comment was on page 27 where

  4   we have, this is the next reference to knowingly that we were

  5   referring to.

  6               THE COURT:     I've taken a few out.       I'll look at it

  7   again.   There is no doubt there is some repetition here.

  8   Okay.

  9               MR. GOPSTEIN:     Our next comment was the controlled

 10   substance, which I understand is no longer --

 11               THE COURT:     I haven't seen any cases giving the

 12   authority to remove, but I will reluctantly remove it.

 13               It's repetition on page 29, giving them 1343 a

 14   second time, some word changes there.           But go ahead, I'm

 15   getting ahead of you.

 16               MR. GOPSTEIN:     On page 30, the first element,

 17   existence of a scheme to defraud.

 18               THE COURT:     The first sentence I've taken out.

 19               MR. GOPSTEIN:     The first sentence saying, the first

 20   element.

 21               THE COURT:     Yes.

 22               MR. GOPSTEIN:     We were going to flag that.

 23               Then in the second paragraph, a scheme or -- the

 24   second sentence, a scheme to defraud is any plan, device or

 25   course of the action to obtain money or property.             We suggest



                   Rivka Teich, CSR, RPR, RMR - Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 359 Filed 10/26/18 Page 143 of 201 PageID #:
                                    3291

                                      Proceedings                           2917


  1   replacing the intangible right of honest services with

  2   including the right to control the use of one's assets, which

  3   I think is one form of property under the wire fraud statute.

  4   I'm not sure honest services have come up here.

  5               THE COURT:     Honest services certainly has not come

  6   up.   I'll consider the other one.         I think obtain money or

  7   property is probably good enough.

  8               What else?

  9               MR. GOPSTEIN:     Moving down, still on page 30, the

 10   last sentence that says, this means that if you find a

 11   particular statement of fact to have been false you must

 12   determine whether that statement was one that a reasonable

 13   person or investor might have considered important in making

 14   his or her decision.      Because we're in the context of wire

 15   fraud, I don't believe the reference to investor fits here.

 16               THE COURT:     I lost you, where are you?

 17               MR. GOPSTEIN:     Page 30, the paragraph that starts

 18   with, thus a scheme or artifice to defraud.

 19               THE COURT:     Okay.

 20               MR. GOPSTEIN:     The final sentence reads, this means

 21   that if you find a particular statement of fact to have been

 22   false, you must determine whether that statement was.

 23               THE COURT:     Okay, I see it.

 24               MR. GOPSTEIN:     Then on page 31, right above number

 25   two, I think we would have the same point.            You said your



                   Rivka Teich, CSR, RPR, RMR - Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 359 Filed 10/26/18 Page 144 of 201 PageID #:
                                    3292

                                      Proceedings                          2918


  1   Honor struck the first sentence.         I think because we're in the

  2   context of the conspiracy we don't need this last sentence

  3   either, if you find that the Government has sustained its

  4   burden of proof that a scheme to defraud as charged did exist.

  5               THE COURT:     Okay.    Agreed.

  6               MR. GOPSTEIN:     Moving on we have the same comment on

  7   the first sentence of the second element.

  8               THE COURT:     I could simply, to make it more precise,

  9   simply add must prove beyond a reasonable doubt that the

 10   defendant agreed to participate.

 11               MR. GOPSTEIN:     That would work.      Or just the second

 12   element of wire fraud is that a defendant, either of those

 13   work.

 14               On page 32, in either, the second full paragraph, in

 15   either case the essential elements of the crime must be

 16   established beyond a reasonable doubt.           I think that here

 17   because we're talking about the elements of wire fraud as

 18   opposed to conspirators, that that would be confusing.

 19               We propose cutting that paragraph that says in

 20   either case the essential elements of the crime must be

 21   established beyond a reasonable doubt, because we're in the

 22   context of describing what substantive wire fraud is here.

 23   And obviously that elements of the conspiracy must be proven

 24   beyond a reasonable doubt.         Here we're in the substantive

 25   discussion.



                   Rivka Teich, CSR, RPR, RMR - Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 359 Filed 10/26/18 Page 145 of 201 PageID #:
                                    3293

                                       Proceedings                        2919


  1               THE COURT:     I'm just looking for it, for some reason

  2   I can't find it.

  3               MR. TUCKER:     Page 32, your Honor.

  4               THE COURT:     33?

  5               MR. TUCKER:     32, your Honor, is the page that

  6   Mr. Gopstein is on.

  7               MR. GOPSTEIN:     Page 32.

  8               MR. TUCKER:     In either case.

  9               THE COURT:     Ahh, you were right.

 10               MR. GOPSTEIN:     Then we have a similar comment on the

 11   next paragraph which is we're talking about sustaining a

 12   charge of substantive wire fraud, the Government must

 13   establish beyond a reasonable doubt.           Again what the

 14   Government must establish is the conspiracy, not the wire

 15   fraud.

 16               THE COURT:     Okay.

 17               MR. GOPSTEIN:     Then the same comment on the

 18   following paragraph, which again is referring to proving the

 19   substantive wire fraud.

 20               THE COURT:     I'm sorry, what paragraph?

 21               MR. GOPSTEIN:     It is the last paragraph on page 32,

 22   above the third element.

 23               It says, if you find the defendants were not knowing

 24   participants in this scheme or lacked the specific intent to

 25   deceive, you must find them not guilty.           On the other hand, if



                   Rivka Teich, CSR, RPR, RMR - Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 359 Filed 10/26/18 Page 146 of 201 PageID #:
                                    3294

                                      Proceedings                         2920


  1   you find that the Government has established beyond a

  2   reasonable doubt not only the first element, again we're still

  3   in the context of substantive wire fraud.

  4                THE COURT:    It's the reference to beyond a

  5   reasonable doubt that troubles you?

  6                MR. GOPSTEIN:    I think the paragraph is not

  7   necessary.    We're not proving the substantive elements of wire

  8   fraud.

  9                THE COURT:    I think you're right.       I want to read it

 10   when I'm not sitting in a 90-degree courtroom.

 11                MR. GOPSTEIN:    Our next comment is on page 33, the

 12   last sentence of the paragraph beginning, in this regard it is

 13   sufficient to establish.       And the last sentence says, to sum

 14   up if the Government fails to prove beyond a reasonable doubt

 15   that a defendant has conspired to commit wire fraud you must

 16   acquit.    On the other hand, if the Government has proved that

 17   a defendant has conspired to commit wire fraud beyond a

 18   reasonable doubt you should convict.          That's obviously an

 19   accurate statement of the law, but it's coming in middle of

 20   the section of the use of interstate wires in the substantive

 21   wire fraud.    Then both the preceding and following paragraphs

 22   are about --

 23                THE COURT:    It's out of place, you're right.

 24                MR. GOPSTEIN:    Also I think the last paragraph on

 25   this page should be struck because the dates of particular



                   Rivka Teich, CSR, RPR, RMR - Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 359 Filed 10/26/18 Page 147 of 201 PageID #:
                                    3295

                                      Proceedings                            2921


  1   wires only applies in a substantive wire count.             We don't

  2   allege any.    We don't have dates of wires.          We have a wire

  3   fraud conspiracy charge.

  4               THE COURT:     Continuing.

  5               MR. GOPSTEIN:     Our next comment is on page 36,

  6   securities fraud statutory purpose.

  7               THE COURT:     We took it out.

  8               MS. BRILL:     The whole thing?

  9               THE COURT:     No, just that three-line paragraph, even

 10   though the first act is 33 act.

 11               MR. GOPSTEIN:     Our next comment is just on page 40,

 12   last full paragraph, above the header securities fraud.             It's

 13   just missing the word the in the first sentence, but also the

 14   second element.

 15               THE COURT:     I'm sorry.    I have the paragraph, the

 16   paragraph begins on the other hand?

 17               MR. GOPSTEIN:     Yes, your Honor.      Then continuing

 18   that sentence it goes, if you find that the Government has

 19   established beyond a reasonable doubt not only as to the

 20   existence of a scheme to defraud but also, the or a, second

 21   element.

 22               THE COURT:     I see.

 23               MR. GOPSTEIN:     Just the missing word.

 24               THE COURT:     I got you.    Okay.

 25               MR. GOPSTEIN:     On page 41 the first sentence it is



                   Rivka Teich, CSR, RPR, RMR - Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 359 Filed 10/26/18 Page 148 of 201 PageID #:
                                    3296

                                        Proceedings                       2922


  1   not necessary that the defendants were directly or personally

  2   involved in the use of instrumentalities or interstate

  3   commerce, then it says in brackets or the mails.

  4               THE COURT:     It's out.

  5               MR. GOPSTEIN:     We would suggest language that I

  6   think was in our request, something to the effect of the

  7   Internet bank wire transfers, interstate or international

  8   travel, e-mail was sent over the Internet that traveled across

  9   state lines are all instrumentalities of interstate commerce,

 10   something to that effect.

 11               MR. TUCKER:     That was on page 22 of our charge.

 12               THE COURT:     I'll take a look.

 13               MR. GOPSTEIN:     Then I guess we would --

 14               THE COURT:     There is no dispute about that, I

 15   assume.

 16               MR. GOPSTEIN:     I assume you already have this, two

 17   additional references through the mails in the following two

 18   paragraphs.

 19               THE COURT:     Yes.

 20               MR. GOPSTEIN:     On page 42, which is in the aiding

 21   and abetting section, the last full paragraph that begins with

 22   if the Government fails to prove beyond a reasonable doubt, it

 23   says that a defendant has committed securities fraud.

 24               THE COURT:     What page?

 25               MR. GOPSTEIN:     Forty-two, last full paragraph



                   Rivka Teich, CSR, RPR, RMR - Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 359 Filed 10/26/18 Page 149 of 201 PageID #:
                                    3297

                                      Proceedings                         2923


  1   starting with, if the Government fails.           I think the reference

  2   to a defendant shall be another person because we're in the

  3   aiding and abetting context.

  4               THE COURT:     That concerns me.      I gave them an aiding

  5   and abetting charge.      The defendant or another person is

  6   committed securities fraud.         I'm reluctant to do that without

  7   referring to the aiding and abetting.

  8               MR. GOPSTEIN:     This is in the aiding and abetting

  9   instruction.

 10               THE COURT:     I'm sorry.

 11               MR. GOPSTEIN:     I think this instruction, because

 12   it's in the aiding and abetting section --

 13               THE COURT:     I got you.    I beg your pardon.

 14               MS. BRILL:     Is the request that that change be in

 15   both sentences in that paragraph?

 16               MR. GOPSTEIN:     No.    The following sentence would

 17   need some sort of additional as well because simply there

 18   can't be conviction just on another person.            But I think the

 19   first sentence should read, maybe start to make it clear in

 20   the context of aiding and abetting, if the Government fails to

 21   prove beyond a reasonable doubt that another person has

 22   committed securities fraud you must -- you can't convict on an

 23   aiding and abetting theory which -- that was not artfully

 24   said, but there should be a distinction.

 25               THE COURT:     Okay.



                   Rivka Teich, CSR, RPR, RMR - Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 359 Filed 10/26/18 Page 150 of 201 PageID #:
                                    3298

                                        Proceedings                         2924


  1               MR. GOPSTEIN:     Then in the final paragraph on that

  2   page, to prove that a defendant, there is an extra word

  3   participated before aiding and abetting.

  4               THE COURT:     Thank you.

  5               MR. GOPSTEIN:     On page 46, overt act D, should be

  6   struck because that was one of the layering e-mails that were

  7   not put into evidence, D as in David.

  8               THE COURT:     Okay.

  9               MR. GOPSTEIN:     On page 47 the last full sentence of

 10   the first paragraph that starts with, finally you must find.

 11               THE COURT:     Yes.

 12               MR. GOPSTEIN:     So that is a sentence that deals with

 13   venue.   And so I think as a preliminary matter I think it

 14   would make sense to move it because it's in the middle of a

 15   section that talks about overt acts that are necessary to

 16   prove the actual offense.         So I think if it's included at all

 17   in this section, I would suggest moving it to the end.              But

 18   more substantively, I think there should be an addition where

 19   it says, finally you must find that either the agreement was

 20   forged or that an overt act was committed.            I think after

 21   committed the language or caused to be committed needs to be

 22   added.   That comes from both Second Circuit case law and it's

 23   actually consistent with the overall venue instruction I

 24   believe that's at the end of the charge.

 25               THE COURT:     Certainly out of place, that's for sure.



                   Rivka Teich, CSR, RPR, RMR - Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 359 Filed 10/26/18 Page 151 of 201 PageID #:
                                    3299

                                      Proceedings                         2925


  1               MR. GOPSTEIN:     Page 50, I think this is a global

  2   comment that follows from the other substantive description of

  3   the substantive crimes that are the object of the

  4   conspiracies.     If you're is going to change the description of

  5   wire fraud elements, we would suggest making the same change

  6   here.   Instead of the first element that the Government must

  7   prove beyond a reasonable doubt, it could be something along

  8   the lines of the first element of computer fraud or the

  9   language that your Honor suggested with regard to the

 10   conspiracy.

 11               THE COURT:     Well, the first element that the

 12   Government must prove is that the defendant accessed a

 13   computer without authorization.

 14               MR. GOPSTEIN:     The only issue is that the defendants

 15   are charged with conspiring to commit computer intrusion.            So

 16   we actually don't have to prove that they did it, that's it.

 17   I know there is other language in the charge.

 18               THE COURT:     There are several times.

 19               MR. GOPSTEIN:     Several times but --

 20               (Continued on next page.)

 21

 22

 23

 24

 25



                   Rivka Teich, CSR, RPR, RMR - Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 359 Filed 10/26/18 Page 152 of 201 PageID #:
                                    3300

                                  Charge Conference                      2926


  1               (In open court.)

  2               THE COURT:    I know it's very awkward to give these

  3   kinds of instructions in the conspiracy context, but let me

  4   look at it.

  5               MR. GOPSTEIN:    So that comment would apply to

  6   elements one, two, three -- all of the elements of the

  7   substantive offense.

  8               THE COURT:    Yes.    Not, two.

  9               MR. GOPSTEIN:    Sorry, your Honor.

 10               THE COURT:    Not two.

 11               MR. GOPSTEIN:    I think it would apply to all of

 12   them, your Honor.     Because, again, it's not an element --

 13               THE COURT:    He conspired to act intentionally.

 14               MR. GOPSTEIN:    Second element, intentional conduct.

 15   Page 51, your Honor.

 16               THE COURT:    Oh, 51.    Oh, I see what you're saying.

 17   Okay.

 18               MR. GOPSTEIN:    Our next comment is just on Page 59.

 19   And I think for the reasons, I believe, it was this morning

 20   that your Honor raised with regards to multiple conspiracies,

 21   we don't think that that charge is necessary in this case.

 22               THE COURT:    Okay.   Anything after that?

 23               MR. GOPSTEIN:    Cooperating Witness Section, Page 65.

 24               The second sentence says that a copy of each

 25   agreement has been received in evidence.         I haven't confirmed.


                    Anthony D. Frisolone, FAPR, RDR, CRR, CRI, CSR
                                Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 359 Filed 10/26/18 Page 153 of 201 PageID #:
                                    3301

                                  Charge Conference                      2927


  1               THE COURT:    They haven't, that's wrong.       I think

  2   only one.

  3               MR. GOPSTEIN:    I think that's correct.

  4               THE COURT:    So I'm just going to delete the

  5   sentence.

  6               MR. TUCKER:    Your Honor.

  7               MR. GOPSTEIN:    Thank you, your Honor.

  8               THE COURT:    Okay.    Is that it?

  9               MR. GOPSTEIN:    I believe so, your Honor.

 10               THE COURT:    All right.    Thank you.

 11               MR. GOPSTEIN:    Thank you.

 12               THE COURT:    All right.    Let's go back to the

 13   beginning.

 14               You put the issue of the introduction aside for a

 15   moment, let's just deal with the body of the charge.

 16               MS. BRILL:    Should I go forward?

 17               THE COURT:    Sure.

 18               MS. BRILL:    Do you want to go first.

 19               MS. WHALEN:    So, your Honor, I'm going to go through

 20   it the same way the Government did.

 21               THE COURT:    Sure.

 22               MS. WHALEN:    With respect to Page 3 where the Court

 23   gives a statement of the indictment as an accusation only.

 24               THE COURT:    Right.

 25               MS. WHALEN:    If the Court is going to give the


                    Anthony D. Frisolone, FAPR, RDR, CRR, CRI, CSR
                                Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 359 Filed 10/26/18 Page 154 of 201 PageID #:
                                    3302

                                  Charge Conference                      2928


  1   introduction to the document, we'd ask that the following

  2   language also be used.       "The fact that I am including the

  3   introduction to the indictment in the written charge should

  4   carry no weight in your determination of the facts.            It is

  5   simply part of the accusation."

  6               MR. GOPSTEIN:    No objection.

  7               MR. TUCKER:    No.

  8               MS. WHALEN:    Again, our main objection is that it

  9   not be included.

 10               THE COURT:    Without waiving your prior objection.

 11               MS. WHALEN:    Okay.   Your Honor, then on Page 4, the

 12   first paragraph, burden of proof.

 13               We would just ask at that time a clause to be added

 14   to the last sentence of the first paragraph.          So it would say,

 15   "The defendants do not have to prove their innocence.           They

 16   need not have submitted any evidence at all including calling

 17   any witnesses."

 18               MR. TUCKER:    No objection, your Honor.

 19               THE COURT:    Okay.

 20               MS. WHALEN:    Further down on Page 4.      In terms of

 21   the reasonable doubt instruction going to the sentence that

 22   begins, "It is a doubt that would cause a reasonable person to

 23   hesitate."

 24               We ask that the language -- we'd ask that it read,

 25   "It's a doubt that would cause a reasonable person to hesitate


                    Anthony D. Frisolone, FAPR, RDR, CRR, CRI, CSR
                                Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 359 Filed 10/26/18 Page 155 of 201 PageID #:
                                    3303

                                 Charge Conference                       2929


  1   it act in a matter of the highest importance in his or her

  2   personal life."     I believe the "high importance" is the

  3   language from the Sand definition.

  4               THE COURT:    I'll check.    Is it?   If it is, it's

  5   changed.    I'll check it.

  6               I'm not so sure I agree with the concept, but that's

  7   what's required, of course, I'll add it.          I almost hesitate to

  8   pick the right toothpaste in the morning.         My teeth are

  9   important to me, but go ahead.

 10               MS. WHALEN:    Your Honor, then on Page 5, we would

 11   ask that the defense -- that the Court add the language from

 12   Page 8, our last paragraph on our submitted instruction which

 13   reads, "If after a fair and impartial consideration of all of

 14   the evidence and lack of evidence, you were satisfied of Mr.

 15   Khalupsky's guilt beyond a reasonable doubt, you should vote

 16   to convict.    On the other hand, if after a fair and impartial

 17   consideration of the evidence or lack of evidence, you have a

 18   reasonable doubt you must find Mr. Khalupsky not guilty."

 19               THE COURT:    I'm pretty comfortable with this

 20   language, Ms. Whalen.

 21               MS. WHALEN:    That's okay.    I'm just telling you what

 22   we prefer.    I understand you may prefer something else.

 23               THE COURT:    I understand.

 24               MS. WHALEN:    Okay.   Then on, I think, the Government

 25   moving to page -- on Page 9 in terms of separate counts, I


                    Anthony D. Frisolone, FAPR, RDR, CRR, CRI, CSR
                                Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 359 Filed 10/26/18 Page 156 of 201 PageID #:
                                    3304

                                 Charge Conference                       2930


  1   understand that this language is probably repetitive, but I

  2   guess, in an abundance of caution, we would ask that the last

  3   sentence have a clause added so that it would begin, "The fact

  4   that you may find a defendant guilty or not guilty as to one

  5   of the offenses charged does not determine your verdict as to

  6   the other offenses charged against him.         Nor again does it

  7   determine your verdict against the other defendant on that or

  8   any of the other offenses charged against him."

  9               THE COURT:    I would just simply say, "or against him

 10   or the other defendant on trial."

 11               MS. WHALEN:    That would work.

 12               THE COURT:    I'm happy to do that.

 13               MS. WHALEN:    Thank you.    Again, not waiving our

 14   objection, we would go to Page 16.

 15               MS. BRILL:    Are you going to --

 16               MS. WHALEN:    Yes.

 17               THE COURT:    We'll come back to her.

 18               MS. WHALEN:    If we're coming back to that, that's

 19   fine, your Honor.

 20               THE COURT:    We're going to come back to that.

 21   You'll have certain paragraphs in the introduction that you

 22   have particular grievance with.

 23               MS. WHALEN:    Right.

 24               THE COURT:    We'll come back to that introduction in

 25   a minute.


                    Anthony D. Frisolone, FAPR, RDR, CRR, CRI, CSR
                                Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 359 Filed 10/26/18 Page 157 of 201 PageID #:
                                    3305

                                 Charge Conference                       2931


  1               MS. WHALEN:    Okay.   Then, I think, your Honor, our

  2   next -- your Honor, I think the Government has addressed some

  3   of our concerns.     I'm going to Page 30 about the language in

  4   terms of the language used in the existence of a scheme to

  5   defraud.

  6               THE COURT:    Okay.

  7               MS. WHALEN:    So this wasn't specifically addressed

  8   by the Government, so I'm just flagging it to your Honor.

  9               If you look at -- I'm just going to go by line.          So

 10   in the paragraph beginning -- the second paragraph beginning,

 11   "A scheme or artifice."

 12               THE COURT:    Yes.

 13               MS. WHALEN:    Going to the third line.

 14               THE COURT:    Yes.

 15               MS. WHALEN:    I think that the Court could take out

 16   "represents."     It goes, "By means of false or fraudulent

 17   pretenses."    And then we could take out representations or

 18   promises reasonably calculated to deceive persons of average

 19   prudence because I don't believe that's part of the theory of

 20   this case.    It's not a swindle per se, it's an intrusion.

 21               THE COURT:    I understand your point.

 22               I think the word "or promises reasonably calculated"

 23   could come out, it's not the case.        I'm going to say,

 24   "Promises or fraudulent pretenses."

 25               MR. TUCKER:    We're okay with it being pretenses and


                    Anthony D. Frisolone, FAPR, RDR, CRR, CRI, CSR
                                Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 359 Filed 10/26/18 Page 158 of 201 PageID #:
                                    3306

                                 Charge Conference                          2932


  1   representations.     We do not object to striking the promises

  2   clause.

  3               THE COURT:    I'm going to make it "or

  4   representations," and end it there.

  5               MS. WHALEN:    Okay.

  6               THE COURT:    Okay.

  7               MS. WHALEN:    And then going to the last sentence

  8   which begins, "Fraud is a general term that embraces."            I

  9   think that we could end that sentence at "fraud is a general

 10   term that embraces all the various means that an individual

 11   can devise or that are used by an individual to gain an

 12   advantage over another by false recommendations."

 13               I don't believe that there's any issue here of

 14   suppression other omission of the truth or deliberate

 15   disregard for the truth.       So I think we could just end it at

 16   false representations and cut out the rest of that clause.

 17               MR. TUCKER:    No objection, your Honor.

 18               THE COURT:    Thank you.    Any way we can make it

 19   shorter.

 20               MS. WHALEN:    Then going to the last sentence on that

 21   page.   It begins, "In addition to proving that a statement was

 22   false or fraudulent and related to a material fact.            We think

 23   it might make more sense to begin at, "In order to establish a

 24   scheme to defraud," since I don't think we have any statements

 25   that were made.


                    Anthony D. Frisolone, FAPR, RDR, CRR, CRI, CSR
                                Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 359 Filed 10/26/18 Page 159 of 201 PageID #:
                                    3307

                                 Charge Conference                       2933


  1               THE COURT:    Yes, I think that's right.

  2               MS. WHALEN:    Then, on Page 31, in the second

  3   element, the Court said that it's already -- "I've already

  4   instructed you as to the meaning of knowing and willfully."

  5   We believe that just a brief restatement is always beneficial.

  6               THE COURT:    I bet you do.    I'm going to go through

  7   the charge and count how many times and then I'll see how many

  8   we're going to leash in and take out.

  9               MS. WHALEN:    Yes.   Then, your Honor, our next

 10   comment would be on Page 33.       And this is a comment just

 11   throughout.    The Court says, I think in the second full

 12   paragraph towards the end, "to sum up, if the Government fails

 13   to prove," and the Government has already noted that this is

 14   out of place.     But we'd ask instead of using the word "acquit"

 15   that the Court use the phrase "find not guilty" just because

 16   that mimics the jury instruction.

 17               THE COURT:    I don't like acquit.     Okay.

 18               MS. WHALEN:    Our next substantive request would be

 19   on Page 35.    And this is at the bottom of the page.          I think

 20   in the substantive -- further on in the substantive portion,

 21   you took out Subsection B to make any untrue statements of a

 22   material fact or met a material fact.         It is the law, but I

 23   don't think it's relevant here so I don't think we need to

 24   discuss it.    And later on, you just cite the first and the

 25   second.    The first and the third.


                    Anthony D. Frisolone, FAPR, RDR, CRR, CRI, CSR
                                Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 359 Filed 10/26/18 Page 160 of 201 PageID #:
                                    3308

                                 Charge Conference                       2934


  1               THE COURT:    Yes.   Any objection to that?

  2               MR. TUCKER:    No, Your Honor.

  3               MS. WHALEN:    Again, on Page 37, the last partial

  4   paragraph that says, "A statement, representation, claim, or

  5   document is false if it was untrue when made."          I don't think

  6   that that paragraph is relevant and I don't think the next

  7   paragraph is relevant until we come to the second sentence

  8   which begins, "A material fact is one that would have been

  9   significant to a reasonable investor."

 10               And just to clarify on the record, your Honor, I

 11   think that that sentence should remain because we think that

 12   the fact that there were these stolen press releases, and that

 13   people were -- or they're alleged to be stolen press releases

 14   and people are alleged to have been trading on them, I think

 15   there is evidence in the case that a reasonable investor would

 16   not be purchasing or selling stock if they knew someone had

 17   advance information.      But the rest of that paragraph

 18   continuing on, "A statement is not material with the puffery

 19   and sales," so I don't think is relevant to this case.

 20               So what we're asking is that starting on Page 37, "A

 21   statement representation, claim, or document is false," that

 22   that be stricken up until the second paragraph that "A

 23   material fact is one that would have been something can

 24   remain," and then strike the rest of that paragraph beginning

 25   with the next sentence a statement is not material.


                    Anthony D. Frisolone, FAPR, RDR, CRR, CRI, CSR
                                Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 359 Filed 10/26/18 Page 161 of 201 PageID #:
                                    3309

                                 Charge Conference                       2935


  1               THE COURT:    I certainly don't have any trouble with

  2   the first suggestion, does the Government?

  3               MR. TUCKER:    I'm sorry, your Honor.

  4               THE COURT:    The bottom paragraph beginning -- on the

  5   bottom of Page 37.

  6               MR. TUCKER:    I don't think we have an objection to

  7   striking that paragraph.

  8               THE COURT:    Yes.

  9               MR. TUCKER:    I think where we may have a difference

 10   of opinion in the first sentence in the next paragraph.            I

 11   think we might want to keep that.

 12               THE COURT:    The first sentence on the?

 13               MR. TUCKER:    First full paragraph on Page 38.        If I

 14   understood Ms. Whalen, she is preparing to strike that

 15   sentence as well.

 16               MS. WHALEN:    I don't think there have been false

 17   statements.    I think that it's a material fact that had other

 18   investors known about these press releases, they might not

 19   have invested.     But I don't believe that there's any evidence

 20   that there was an affirmative false statement or that there

 21   was puffery or deceit of a person of ordinary intelligence.

 22   So that's why I'm thinking that both the sentence before and

 23   the sentences after should be stricken.

 24               MR. TUCKER:    I think the issue that we might have

 25   here is that it is the Government's theory that one of the


                    Anthony D. Frisolone, FAPR, RDR, CRR, CRI, CSR
                                Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 359 Filed 10/26/18 Page 162 of 201 PageID #:
                                    3310

                                 Charge Conference                       2936


  1   flavors of deceit was omission, and the omission is captured

  2   in the language at the beginning and afterwards.           So I don't

  3   disagree with Ms. Whalen that the false statements part

  4   doesn't necessarily fly, but omissions language does.

  5               MS. WHALEN:    But perhaps if the Court could think

  6   about deceive?

  7               MR. TUCKER:    We'll think about it, too, I see where

  8   Ms. Whalen is getting at.

  9               THE COURT:    Well, think about it and give me

 10   whatever suggestions you have.         The first section we can take

 11   out.   Okay?

 12               MR. TUCKER:    Just so we're clear.

 13               On counsel's proposal that would be to strike that

 14   entire first full paragraph of 38 except the sentence reading,

 15   "A material fact is one that would have been significant to a

 16   reasonable investor in making an investment decision."

 17               MS. WHALEN:    Right.    And it may need to be moved

 18   around given the other language, but that would be our

 19   proposal.

 20               THE COURT:    All right.    I'll take a look at it.

 21               MS. WHALEN:    Your Honor, then at the top of Page 39

 22   beginning intent to defraud.

 23               THE COURT:    Yes.

 24               MS. WHALEN:    The second sentence, I think it is

 25   extraneous.     I don't think it's necessary and I don't think


                     Anthony D. Frisolone, FAPR, RDR, CRR, CRI, CSR
                                 Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 359 Filed 10/26/18 Page 163 of 201 PageID #:
                                    3311

                                 Charge Conference                       2937


  1   it's part of the Sand instruction, or the Sand definition.

  2               THE COURT:    I'm comfortable with it at this point.

  3   I'll look at it.

  4               MS. WHALEN:    And then, I guess, our next -- at the

  5   bottom of the page going into the next page.          While I believe

  6   that some -- the first sentence or the first and second

  7   sentence under the antifraud statutes.         "Even false

  8   representations statements or omissions of material fact do

  9   not amount to a fraud unless done with fraudulent intent

 10   however misleading or deceptive a plan may be it was not

 11   fraudulent and carried out in good faith."

 12               But I guess the rest of it, "An honest belief in the

 13   truth of the representations," that doesn't apply here.            And

 14   also, I don't think there's any evidence in terms of a

 15   good-faith belief that everything would work out, or people

 16   wouldn't lose money.      I don't think there's been any testimony

 17   as to that.    So I think other than the sort of initial basic

 18   statement of a good-faith belief is that the Government.

 19               THE COURT:    I'm not so sure the entire paragraph

 20   belongs in the charge.

 21               MR. TUCKER:    Yes, Your Honor.     I think that could be

 22   right.    So we could strike under the antifraud statutes

 23   paragraph and also the next paragraph is that the proposal?

 24               MS. WHALEN:    Yes.

 25               THE COURT:    Works for me.


                    Anthony D. Frisolone, FAPR, RDR, CRR, CRI, CSR
                                Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 359 Filed 10/26/18 Page 164 of 201 PageID #:
                                    3312

                                 Charge Conference                       2938


  1               MR. TUCKER:    No objection from the Government.

  2               THE COURT:    It's not this case.

  3               MS. WHALEN:    Okay.    And then; your Honor, on

  4   Page 42.

  5               THE COURT:    Page 42?

  6               MS. WHALEN:    Page 42.

  7               THE COURT:    Yes.

  8               MS. WHALEN:    Talking about the Court sort of in the

  9   let's see it's in the fourth paragraph the Court says that

 10   it's already instructed as to the meaning of knowingly and

 11   intentionally.     The Court hasn't already instructed in the

 12   definition of intentionally.         You've instructed on the intent

 13   to defraud that we would just ask that the Court use the

 14   intentional -- define it here and use the Sand instruction

 15   which is that it's the defendant acted deliberately and

 16   purposefully, the conscious objective --

 17               THE COURT:    I do believe it's in here.

 18               MS. WHALEN:    I think it comes up later, but I don't

 19   think it's previous to that.         If it's there and I missed it,

 20   we're just asking that it be defined.

 21               THE COURT:    If it hasn't been defined, it will be

 22   defined.

 23               MS. WHALEN:    Great.

 24               THE COURT:    Let me make a note.     Where is it again?

 25               MS. WHALEN:    Page 42.    In the paragraph beginning,


                    Anthony D. Frisolone, FAPR, RDR, CRR, CRI, CSR
                                Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 359 Filed 10/26/18 Page 165 of 201 PageID #:
                                    3313

                                  Charge Conference                      2939


  1   "With respect to the second element."

  2               THE COURT:    Okay.

  3               MS. WHALEN:    And then moving to Page 46.

  4               We think in Paragraph F the language about

  5   Mr. Khalupsky's G-Mail account which was registered in

  6   Brooklyn, New York.       We believe that that language should be

  7   stricken.    The Government has introduced evidence of our

  8   client's creation of the e-mail account which took place, I

  9   believe, in 2002 well before the start of this conspiracy.

 10               So we don't think that it's relevant as to an overt

 11   act in the indictment.       They've introduced evidence that the

 12   G-Mail account existed, and we agree that the fact that it was

 13   created in Brooklyn in 2008 is outside of the scope of the

 14   indictment and I think for purposes of venue takes it

 15   beyond --

 16               MR. GOPSTEIN:    No objection.

 17               THE COURT:    So are you talking about striking it?

 18               MS. WHALEN:    Yes.   You have on or about December 18,

 19   2013, Khalupsky sent an e-mail but just strike the phrase that

 20   says.

 21               THE COURT:    The which was.

 22               MS. WHALEN:    The which was, yes.

 23               MR. TUCKER:    We're keeping the attaching unreleased

 24   native version of the press release.

 25               THE COURT:    I'm sorry.    Yes, thank you.     Thank you.


                    Anthony D. Frisolone, FAPR, RDR, CRR, CRI, CSR
                                Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 359 Filed 10/26/18 Page 166 of 201 PageID #:
                                    3314

                                 Charge Conference                         2940


  1   We're keeping that phrase.         Just we got which was registered

  2   you got that?

  3               LAW CLERK:    Yes.

  4               MS. WHALEN:    We have no objection to the multiple

  5   conspiracies coming out on Page 59.

  6               Our next substantive objection is Page 62.         The

  7   first sentence at the top of the page reads for the securities

  8   fraud counts venue is proper if you find the defendant

  9   intentionally and knowingly caused an act or transaction

 10   constituting securities fraud to occur.         And then the Court

 11   adds the phrase, "At least in part," and don't believe that

 12   that's in the statute.      The securities fraud offenses have

 13   their own specific venue provision.

 14               THE COURT:    Right.

 15               MS. WHALEN:    Which reads, "Any criminal proceeding

 16   may be brought in the district wherein any act or transaction

 17   constituting the violation occurred.         It doesn't have the

 18   "limiting at least in part" language.         I think the statute

 19   just for the citation is 15 U.S.C. Section 78(8)(a).

 20               THE COURT:    That's right.

 21               MS. WHALEN:    We will provide you with theory of

 22   defense this evening.

 23               MR. TUCKER:    I'll let Ms. Whalen finish and then I

 24   have a proposal.

 25               MS. WHALEN:    I'm sorry.


                    Anthony D. Frisolone, FAPR, RDR, CRR, CRI, CSR
                                Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 359 Filed 10/26/18 Page 167 of 201 PageID #:
                                    3315

                                 Charge Conference                       2941


  1               Your Honor, we would also ask that the conscious

  2   avoidance instruction be stricken.         We don't believe that it's

  3   part here especially in terms of the conspiracy charges we

  4   believe that Mr. Khalupsky had to act intentionally and that

  5   he can't have participated in this offense by closing his

  6   eyes.   Yes.

  7               In order to get this instruction, and, Judge, I

  8   think I'm quoting from, I'm sorry, I thought it was our

  9   submission but it's not, United States v.          Ferguson says that

 10   "A conscious avoidance instruction is appropriate only when

 11   the defendant asserts the lack of some specific aspect of

 12   knowledge required for the conviction and the appropriate

 13   factual predicate for the charge exists.          The evidence is such

 14   that a rational juror can reach a conclusion beyond a

 15   reasonable doubt that the defendant was aware of a high

 16   probability of the fact in dispute and consciously avoided

 17   confirming the fact."

 18               And that's United States v. Ferguson, 676 F.3d 260

 19   citing to Page 278, Second Circuit in 2011.          So we don't

 20   believe in this case given the evidence that's coming in that

 21   it's an appropriate charge.

 22               THE COURT:    As I sit here now, I'm inclined to at

 23   least disagree which is unusual because I don't like the

 24   charge, but based on what I've been hearing.          On the other

 25   hand, it's certainly not your theory of the case, is it?


                     Anthony D. Frisolone, FAPR, RDR, CRR, CRI, CSR
                                 Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 359 Filed 10/26/18 Page 168 of 201 PageID #:
                                    3316

                                 Charge Conference                       2942


  1   You're not going to sum up that this man, you know, played

  2   blind.

  3               MR. TUCKER:    Your Honor, I think in part to depends

  4   on the nature of the defense that is advanced during

  5   summations.    I could imagine a scenario where on rebuttal we

  6   would point to this charge to respond to a particular defense

  7   that we're advancing.

  8               THE COURT:    They're going to want to know whether

  9   this is in or out about of they sum up.

 10               (Continued on the next page.)

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25


                    Anthony D. Frisolone, FAPR, RDR, CRR, CRI, CSR
                                Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 359 Filed 10/26/18 Page 169 of 201 PageID #:
                                    3317

                                        Proceedings                      2943


  1               MR. TUCKER:     Your Honor, I think the Court is right

  2   to put this in.     I think that Ms. Whalen already has

  3   attempted to lay -- and Ms. Felder has attempted to lay a

  4   foundation for some kind of argument that other employees at

  5   Dolphin Trading were the ones doing this trading.

  6               THE COURT:     I understand.    I listened to the

  7   openings.    I was surprised by it.        I understand it.   That is

  8   not a criticism, it is just an observation.

  9               All right.     I will give it one last thought.

 10               MS. WHALEN:     Your Honor, and then with respect to

 11   Page 65, the cooperating witness charge.

 12               THE COURT:     65?

 13               MS. WHALEN:     Yes.    We would ask that the Court in

 14   the second paragraph, We should bear in mind.

 15               THE COURT:     Yes.

 16               MS. WHALEN:     We'd ask that the language be

 17   strengthened to, A witness who realizes he may be able to

 18   avoid prosecution, retain his own freedom or receive a

 19   lighter sentence by giving testimony favorable to the

 20   prosecution, has a motive to testify falsely and that is the

 21   language given in Sand --

 22               THE COURT:     Yeah, that's true.

 23               MS. WHALEN:     -- 711.

 24               THE COURT:     That's true.

 25               MS. WHALEN:     And then we'd ask, You should ask



                               David R. Roy, RPR, CSR, CCR
                                  Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 359 Filed 10/26/18 Page 170 of 201 PageID #:
                                    3318

                                        Proceedings                       2944


  1   yourselves whether the witness would benefit more by lying

  2   or telling the truth.       We ask that that paragraph be

  3   removed.

  4               And then with respect --

  5               THE COURT:     That whole paragraph be removed?

  6               MS. WHALEN:     Yes.

  7               THE COURT:     No, I am not going to do that.      Go

  8   ahead.

  9               MS. WHALEN:     And then on Page 66 at the top, the

 10   no conclusions are inference of guilt because those

 11   individuals have pled guilty.

 12               THE COURT:     Yes.

 13               MS. WHALEN:     With respect to the last sentence, we

 14   would just ask it to read -- not the last sentence, the

 15   sentence before.     The witness' decision or anyone's decision

 16   to plead guilty is a personal decision about his own guilt.

 17   I think, and remove the phrase, As to matters which are not

 18   initiative in this trial because those matters clearly are

 19   at issue in this trial.

 20               THE COURT:     Absolutely.

 21               MS. WHALEN:     And then -- and then that's it for

 22   us -- oops -- oh, yeah, Ms. Felder has just reminded me.            I

 23   didn't point out every time every instance of acquit, but

 24   we're asking for the global change acquit to not --

 25               THE COURT:     Yeah, I don't like the acquit.      When I



                               David R. Roy, RPR, CSR, CCR
                                  Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 359 Filed 10/26/18 Page 171 of 201 PageID #:
                                    3319

                                     Proceedings                           2945


  1   find them I will change them.

  2               MS. WHALEN:     Okay.   Thank you.

  3               THE COURT:     Okay.    Ms. Brill, you're up.

  4               What have I done here?

  5               MS. BRILL:     On Page 4.

  6               THE COURT:     Bear with me just a second.      I have

  7   somehow managed to get some papers messed up here.           Okay

  8   Page 4?

  9               MS. BRILL:     We request -- starting at the top of

 10   the page which is the burden of proof, the burden of proof

 11   instruction, the last sentence subsumed in the burden of

 12   proof instruction is about the defendant's right or, you

 13   know, exercise of his right not to testify.            And our request

 14   is that that be a separate instruction.          And I can read you

 15   what our request would be.

 16               THE COURT:     No, I have your requests.      It is a

 17   separate instruction -- I don't understand.            You want a

 18   separate heading?

 19               MS. BRILL:     A separate heading, yes, with a

 20   separate instruction and not subsumed in the burden of

 21   proof.

 22               THE COURT:     What heading would you like?

 23               MS. BRILL:     I'm sorry.    Defendant's right not to

 24   testify.

 25               THE COURT:     Is that okay with you, Ms. Whalen?



                               David R. Roy, RPR, CSR, CCR
                                  Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 359 Filed 10/26/18 Page 172 of 201 PageID #:
                                    3320

                                     Proceedings                          2946


  1               MS. WHALEN:     That's fine, Your Honor.

  2               MS. BRILL:     And then the -- the request -- well,

  3   it's also an expanded request of that instruction as well.

  4               THE COURT:     Wait just a second.     The heading is

  5   going to be defendants', plural apostrophe, right not to

  6   testify.

  7               Okay.   And your next thought?

  8               MS. BRILL:     Our next thought is to use the

  9   paragraph that Your Honor has and add the following

 10   paragraph -- well, Your Honor, I mean at this time it's

 11   simply to make the -- I can see that what I'm about to read

 12   is what Your Honor has in the paragraph so it's to make it a

 13   separate instruction.

 14               THE COURT:     Okay.

 15               MS. BRILL:     And on that page, Your Honor, I note

 16   in the second instruction on that -- well, now the third

 17   instruction on that page, but the second instruction is

 18   reasonable doubt.     The very last couple of sentences they

 19   say, It is not an excuse to avoid the performance of an

 20   unpleasant duty and it is not sympathy.          We object to those

 21   two sentences.      They don't seem to make sense.

 22               THE COURT:     Note.

 23               Okay.   Next?

 24               MS. BRILL:     Join in the request of Ms. Whalen, of

 25   course, about after that comes at the end of that.



                               David R. Roy, RPR, CSR, CCR
                                  Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 359 Filed 10/26/18 Page 173 of 201 PageID #:
                                    3321

                                        Proceedings                      2947


  1               THE COURT:     I'm sorry.    Say that again.

  2               MS. BRILL:     Ms. Whalen made a request at the end

  3   of that instruction.       That is the reasonable doubt

  4   instruction --

  5               THE COURT:     Yes.

  6               MS. BRILL:     -- to use a paragraph that's If after

  7   consideration of evidence, and we echo that request.

  8               THE COURT:     Well, I have it in here somewhere, but

  9   enough is enough.

 10               Next?

 11               MS. BRILL:     And then moving on to Page 7 and the

 12   circumstantial evidence request.

 13               THE COURT:     Yes, ma'am.

 14               MS. BRILL:     We made a specific request for a

 15   different circumstantial evidence instruction.

 16               THE COURT:     Yes, you did.

 17               MS. BRILL:     And I understand that the Court is

 18   giving this instruction but there's a particular sentence

 19   which is the -- about two-thirds of the way through the

 20   instruction, That's all there is to circumstantial evidence.

 21   And we -- our instruction, the one that we requested, really

 22   took the opposite stance about that particular concept.            In

 23   other words, it's not just that you can draw an inference

 24   from someone walking into a courtroom that it's wet, it

 25   rained, in the interim it's There are many inferences that



                               David R. Roy, RPR, CSR, CCR
                                  Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 359 Filed 10/26/18 Page 174 of 201 PageID #:
                                    3322

                                     Proceedings                         2948


  1   you can draw.       And so the limiting way, particularly the way

  2   that this sentence casts a limiting way on circumstantial

  3   evidence is what we are particularly objecting to.

  4               THE COURT:     You know what I'm going do for you?       I

  5   am going to remove the sentence.

  6               MS. BRILL:     And we still wish that you would give

  7   the other instruction, but I heard you.

  8               THE COURT:     I'm sorry?

  9               MS. BRILL:     Yes, Your Honor.     Thank you.

 10               THE COURT:     A simple thank you would be -- I am

 11   being facetious.

 12               But go ahead.

 13               MS. BRILL:     Okay.    I'm trying to skip over the

 14   pages of the introduction and not repeat.

 15               Oh, on Page 26, the end of the paragraph that

 16   begins, Let me start with the first element --

 17               THE COURT:     Yes, ma'am.

 18               MS. BRILL:     The very end is about how you can

 19   infer an agreement and then the last clause is, It's

 20   ordinarily a conspiracy is secret.         We object to the Court

 21   saying that, that ordinarily a conspiracy is secret.

 22               THE COURT:     Noted.

 23               Next?

 24               MS. BRILL:     The next page, Page 27, the paragraph

 25   that begins, The extent or duration.



                               David R. Roy, RPR, CSR, CCR
                                  Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 359 Filed 10/26/18 Page 175 of 201 PageID #:
                                    3323

                                        Proceedings                       2949


  1               THE COURT:     Yes.

  2               MS. BRILL:     The last --

  3               THE COURT:     You would like to strike that

  4   paragraph.

  5               MS. BRILL:     -- sentence --

  6               THE COURT:     That's --

  7               MS. BRILL:     Sure.    But join in that request.

  8               But at least the last sentence, it seems to me,

  9   repetitive of all the other sentences and so we move to

 10   strike the last sentence as repetitive.

 11               THE COURT:     Okay.

 12               Next?

 13               MS. BRILL:     Similar request as before on Page 31,

 14   the very last two sentences on that -- two full sentences on

 15   that page, The direct proof of knowledge and fraudulent

 16   attempt is almost never available.          It would be a rare case

 17   where it could be shown, et cetera.

 18               We object to that aspect of this instruction.

 19               THE COURT:     Okay.

 20               MS. BRILL:     Request that those two sentences be

 21   stricken.

 22               THE COURT:     I will look at it.     I am not likely

 23   going to change it but I will look at it.

 24               Page 32, the discussion of circumstantial evidence

 25   at the top of that page is repetitive.



                               David R. Roy, RPR, CSR, CCR
                                  Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 359 Filed 10/26/18 Page 176 of 201 PageID #:
                                    3324

                                        Proceedings                        2950


  1               THE COURT:     It is out.    It is already out.

  2               Thank you.

  3               MS. BRILL:     And Page 39 beginning in the first

  4   third of that page, That direct proof of knowledge and it

  5   would be a rare case language is repeated.             Whether you take

  6   it out or not, these other requests would be denied

  7   repeated.

  8               THE COURT:     It is somewhat repetitive.       I will

  9   take a look at it.

 10               You say on Page 39?

 11               MS. BRILL:     Yes, 1, 2, 3, the third paragraph

 12   begins Direct proof of --

 13               THE COURT:     I took that paragraph out.

 14               MS. BRILL:     Okay.

 15               THE COURT:     It is largely repetitive.

 16               MS. BRILL:     All right.    Page 43 is the end of the

 17   aiding and abetting --

 18               THE COURT:     Yes.

 19               MS. BRILL:     -- instruction.

 20               THE COURT:     Yes.

 21               MS. BRILL:     And our request is that -- that

 22   instruction end 1, 2, 3, 4 lines down, The mere presence is

 23   not sufficient to establish.

 24               The next couple of sentences refer to -- I mean,

 25   perhaps the next sentence could remain.          But the sentence



                               David R. Roy, RPR, CSR, CCR
                                  Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 359 Filed 10/26/18 Page 177 of 201 PageID #:
                                    3325

                                     Proceedings                         2951


  1   after that refers to being on the scene and it doesn't seem

  2   to apply.    And then the couple of paragraphs after that

  3   refer to a series of questions that if they answered yes,

  4   the jury must find that they are aiders and abetters, but

  5   it's not questions like Was the defendant merely present

  6   or -- it's a series of questions that are skewed towards a

  7   finding that the defendant is an aider and abetter.

  8               THE COURT:     Well, first of all I think your first

  9   point is well taken.

 10               However, the defendant's presence is for a

 11   different sort of case.       I will take that sentence out.       But

 12   this is very -- you are the first defense that has ever

 13   objected to this.     It has got to answer all three questions

 14   yes.   If on the other hand any answer to any one of these

 15   questions is no, then the defendant is not an aider and

 16   abetter and they must conclude that he is not guilty as an

 17   aider and abetter.       I am going to leave that in, but I will

 18   take the other sentence that you find, I think,

 19   appropriately, so inappropriate to this case, I will take it

 20   out.

 21               MS. BRILL:     Moving to Page 46 where the list of

 22   the overt acts, I'm conscious of the other overt acts that

 23   were discussed and I just -- and this could be my -- I mean,

 24   the Government having looked at it and codefendants' counsel

 25   having looked at it, was there proof of C?



                               David R. Roy, RPR, CSR, CCR
                                  Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 359 Filed 10/26/18 Page 178 of 201 PageID #:
                                    3326

                                     Proceedings                         2952


  1               MR. GOPSTEIN:     Yeah.    And I think -- I have not

  2   looked at the specific document, but because all of Momotok

  3   Brokerage trading records are in evidence, I believe those

  4   records include this trade.

  5               THE COURT:     Take a look for me, will you?

  6               MR. GOPSTEIN:     We'll do, Your Honor.

  7               THE COURT:     Okay.

  8               MS. BRILL:     Page 47, the sentence about halfway

  9   down -- okay, paragraph begins The proof of an overt act.

 10               THE COURT:     Right.

 11               MS. BRILL:     The next sentence is repetitive of the

 12   first sentence.

 13               THE COURT:     Oh, all right.    If you want to take it

 14   out.

 15               MS. BRILL:     And moving down that page, the second

 16   to the last sentence on the page, Frequently and apparently

 17   innocent act sheds its harmless character, we object to the

 18   Court giving that instruction.

 19               THE COURT:     Next.

 20               MR. TUCKER:     Your Honor, before we move past 47.

 21               THE COURT:     Yes, sir.

 22               MR. TUCKER:     I believe we need to -- maybe

 23   Ms. Brill wasn't cutting this far, but I think we need to

 24   leave in language that the jury needs to agree on the same

 25   overt act.



                               David R. Roy, RPR, CSR, CCR
                                  Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 359 Filed 10/26/18 Page 179 of 201 PageID #:
                                    3327

                                        Proceedings                      2953


  1               MS. BRILL:     Yes, I was only talking about --

  2               THE COURT:     I did not take that out.

  3               MR. TUCKER:     Okay, great.    Thank you.

  4               THE COURT:     I'm sorry, your next page?

  5               MS. BRILL:     Yes, I'm sorry.

  6               Next page is Page 52.

  7               THE COURT:     50?

  8               MS. BRILL:     Two.

  9               THE COURT:     Okay.

 10               MS. BRILL:     And this is part of the instruction as

 11   to Count 2, which is the conspiracy to commit the

 12   conspiracy; that is, it's the computer intrusion conspiracy

 13   mixed with the securities fraud conspiracy, and we had

 14   already moved the Court about this.          And it's -- I don't

 15   want to use the wrong word I never get it right --

 16   duplicitous or multiplicitas nature and so -- and the Court

 17   ruled that this was not two different conspiracies and

 18   specifically said this is not two different conspiracies

 19   that the jury could find as to one or as to the other if

 20   putting aside what they need to be unanimous about.

 21               But here --

 22               THE COURT:     You probably could have charged one

 23   conspiracy in this case.

 24               MS. BRILL:     They could have charged one --

 25               THE COURT:     Instead of both of them.



                               David R. Roy, RPR, CSR, CCR
                                  Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 359 Filed 10/26/18 Page 180 of 201 PageID #:
                                    3328

                                     Proceedings                         2954


  1               MS. BRILL:     -- but they didn't and so you're

  2   proposing to instruct right below the three asterisks,

  3   you're telling the jury that they could either find a

  4   conspiracy to commit securities fraud or a conspiracy to

  5   obtain information by computer intrusion and whichever one

  6   they find they could find unanimously, but that was

  7   precisely our objection back in our July 2017 motion and

  8   precisely what the rule -- the Court said, no, there's only

  9   one conspiracy charge there's not two different conspiracy

 10   charged.

 11               THE COURT:     That is right.

 12               MS. BRILL:     So we -- looking at this instruction,

 13   we -- we find that inconsistent with the Court's ruling.

 14               THE COURT:     One conspiracy, two different

 15   objective crimes.     I do not think I am inconsistent at all,

 16   but you have made you point and others, who knows, may agree

 17   with you.

 18               Okay.

 19               What else?

 20               MS. BRILL:     Conscious avoidance charge on Page 62,

 21   Your Honor, we do object because the nature of the

 22   Government's evidence and the evidence in the case has been

 23   of direct knowledge.       And so we understand the case law to

 24   be if that is the evidence in the case, then the charge is

 25   not necessary.



                               David R. Roy, RPR, CSR, CCR
                                  Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 359 Filed 10/26/18 Page 181 of 201 PageID #:
                                    3329

                                        Proceedings                      2955


  1               THE COURT:     Well, I understand.     I think it is --

  2   as I said a moment ago, I think it is legally -- I do not

  3   like the charge generally, but I think it is legally

  4   justified in this case.       Whether it is needed is a different

  5   story given what I know we are going to hear from the

  6   Government.    But that is one of the substantive issues you

  7   are going to need a decision on before you start in tomorrow

  8   morning, conscious avoidance.

  9               Okay.   What else?      Likely going to stay.

 10               That's the way I look at it.

 11               MS. BRILL:     Last one, Your Honor, I think.

 12               THE COURT:     Yes.

 13               MS. BRILL:     Apart from the biggie, Page 68, the

 14   very -- in the character evidence charge, the last clause

 15   says, You must not acquit him merely because you believe him

 16   to be a person of good character.         The "must not" and

 17   "merely" are what we object to.

 18               THE COURT:     I am just changing the acquit to not

 19   guilty.

 20               Now what is the sentence?       On the other hand if

 21   after considering all the evidence, including that of the

 22   defendant's character, you are satisfied beyond a reasonable

 23   doubt you must not acquit him merely because you believe him

 24   to be a person of good character.         What is wrong with that?

 25               MS. BRILL:     Again, Your Honor, you must not find



                               David R. Roy, RPR, CSR, CCR
                                  Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 359 Filed 10/26/18 Page 182 of 201 PageID #:
                                    3330

                                       Proceedings                       2956


  1   him not guilty, I guess is what you changed it too, merely

  2   because you -- we object to the word --

  3               THE COURT:     People of good character commit

  4   crimes.    That is all it is saying.

  5               MS. BRILL:     I understand that's what it's saying

  6   but these are the instructions to the jury and so you are

  7   acquainting the finding that he is a person of good

  8   character with something that's more trivial.

  9               THE COURT:     I am balancing the Charge.     I am

 10   telling them evidence of good character may alone support a

 11   finding of not guilty.

 12               MS. BRILL:     No, you're saying it doesn't support

 13   it.

 14               THE COURT:     No.   You are not looking at the

 15   whole --

 16               MS. BRILL:     And I lost my page, Your Honor --

 17   Page 68 -- I'm looking at the last paragraph and it seems to

 18   say that -- well, I understand your -- I understand you're

 19   balancing the -- in the two final paragraphs there's a

 20   balance going on and again the objection would be to the

 21   word "merely."

 22               THE COURT:     I'm sorry?

 23               MS. BRILL:     The objection is to the word "merely."

 24               THE COURT:     Merely, let me see.

 25               MS. BRILL:     And, Your Honor, we do object just to



                               David R. Roy, RPR, CSR, CCR
                                  Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 359 Filed 10/26/18 Page 183 of 201 PageID #:
                                    3331

                                        Proceedings                        2957


  1   the --

  2               THE COURT:     I will take the word "merely" out.

  3               MS. BRILL:     Well, I mean, we object to the clause.

  4               THE COURT:     You object to the whole sentence?

  5               MS. BRILL:     Yes.

  6               THE COURT:     All right.    Noted.

  7               MS. BRILL:     And that's it except for the other

  8   objections.

  9               THE COURT:     Okay.

 10               MR. TUCKER:     Your Honor, with respect to the --

 11   I'm sorry, Your Honor.

 12               THE COURT:     No, you go ahead.

 13               MR. TUCKER:     With respect to the introduction,

 14   it's not a proposal, might get us out of here faster.

 15   The Government will consent to removing the introduction

 16   section from the Court's Charge if the defense will not

 17   include in the Charge the theory of defense case.           We cut

 18   our intro, they don't get their statement.

 19               THE COURT:     Well, that is horse trading, and you

 20   are welcome to do it.

 21               MR. TUCKER:     I couldn't --

 22               THE COURT:     I said that is horse trading and you

 23   are welcome to do it with them.          I do not want to be a part

 24   of that.

 25               MR. TUCKER:     Understood, Your Honor.



                               David R. Roy, RPR, CSR, CCR
                                  Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 359 Filed 10/26/18 Page 184 of 201 PageID #:
                                    3332

                                     Proceedings                          2958


  1               THE COURT:     Otherwise I call them as I see them.

  2               I do have some concerns, as I sit here thinking

  3   about it, because I have read through this introduction,

  4   believe it or not, once.        I do have some concerns.     I am

  5   well aware of the law.       There are aspects of that, that

  6   concern me.    Frankly the last thing I think you want, maybe

  7   the defense wants, but I do not think anybody wants is for

  8   them to be sitting in there pouring other this extended

  9   introduction much of -- some of which goes into matters that

 10   I do not recall there being testimony about, to be honest

 11   with you.    I just think it is foolhardy, nobody wants to try

 12   the case twice.     So I want to think about it some more.

 13               To me -- oh, you wanted to -- you wanted to note

 14   specific paragraphs that you found particularly

 15   objectionable if I am going to slice the baby in half, which

 16   is not likely, but I would like to know what they are.

 17               MS. WHALEN:     Okay.   Your Honor, on Page 20.

 18               THE COURT:     Do you mean the first nine pages of

 19   the introduction are okay?

 20               MS. WHALEN:     No, no, we have our standing

 21   instruction.

 22               THE COURT:     Yes, I understand.

 23               MS. WHALEN:     Our waiver.    You are asking for the

 24   specific.

 25               MS. BRILL:     I got some stuff on --



                               David R. Roy, RPR, CSR, CCR
                                  Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 359 Filed 10/26/18 Page 185 of 201 PageID #:
                                    3333

                                     Proceedings                         2959


  1               MS. WHALEN:     Yeah, just to rephrase our -- our

  2   initial request is that the introduction Pages 11 through 16

  3   be stricken and then in terms of the body of the fraudulent

  4   hacking and trading scheme, our first objection would be on

  5   Page 20.

  6               THE COURT:     Right.

  7               MS. WHALEN:     And we believe Paragraphs 37 and 38

  8   should be stricken and we conferred with the Government on

  9   Paragraph 37, I think we're in agreement that the evidence

 10   did not come in at trial and then with Paragraph 38, that's

 11   the layering scheme which also did not come in at trial.

 12               THE COURT:     Those are two easy calls.     Do you

 13   agree with that, gentlemen?

 14               MR. TUCKER:     Yes, Your Honor.

 15               MR. GOPSTEIN:     Yes.

 16               THE COURT:     Okay.

 17               MS. WHALEN:     And then, Your Honor, with respect to

 18   Page 21 there is a reference to a wish list.           I believe the

 19   testimony came in that it was a list or shopping list.            We

 20   would ask that the word "wish" come out and it just be

 21   referred to as a list.

 22               THE COURT:     Okay.

 23               MR. HEALY:     Well -- okay, I'm sorry.

 24               MS. WHALEN:     And then on Page 22.

 25               MR. TUCKER:     Your Honor, somehow I think that's a



                               David R. Roy, RPR, CSR, CCR
                                  Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 359 Filed 10/26/18 Page 186 of 201 PageID #:
                                    3334

                                     Proceedings                         2960


  1   defined term in the introduction, "wish list" is defined in

  2   the introduction in the preceding paragraph.

  3               THE COURT:     It is defined a couple lines above it.

  4               MR. TUCKER:     Yes -- yes, Your Honor.

  5               MS. WHALEN:     Your Honor, I don't believe -- well,

  6   it may have been defined in the introduction and it may have

  7   been defined in this introduction, this further introduction

  8   as to the Indictment.       I don't believe that it was defined

  9   as such at trial.     I think the testimony at trial was to a

 10   list of stocks that he was interested in or a list of stocks

 11   that he was asking for, but I don't think that it was

 12   referred to as a wish list.        And I think that evidentiarily

 13   there is an alternate interpretation of that information and

 14   so we would just ask that the word "wish" be removed from

 15   the reference to this list.        There was evidence of a list,

 16   but I believe that there may have been more than one at the

 17   trial, but I don't believe that any of them were referred to

 18   as a wish list.

 19               And then finally, Your Honor, with respect -- on

 20   Page 22 in Paragraph 42 it talks about $30 million in

 21   illegal proceeds, I believe that -- I believe that it's now

 22   been reduced to the Government's opening to $20 million.

 23               THE COURT:     I guess I am going to blind at this

 24   hour.   I can't find the number.

 25               MS. WHALEN:     Oh, sure.    On Page 22.



                               David R. Roy, RPR, CSR, CCR
                                  Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 359 Filed 10/26/18 Page 187 of 201 PageID #:
                                    3335

                                        Proceedings                      2961


  1               THE COURT:     Yes.

  2               MS. WHALEN:     Paragraph 42.       It's the third

  3   sentence.

  4               THE COURT:     Oh, I see.    Is that right, all the way

  5   down to 20 million.

  6               MR. TUCKER:     Well, Your Honor, the problem is that

  7   the conspiracy is a little broadly defined on the Indictment

  8   in this case three years ago than the proof that we've shown

  9   at trial.    This is the issue in the introduction that is

 10   drafts three years ago with a larger conspiracy.

 11               THE COURT:     Which may be one of the best arguments

 12   they have to make if you get that exclusion.

 13               Is that it, Ms. Whalen?

 14               MS. WHALEN:     That is it for us, Your Honor.

 15               THE COURT:     In effect, you might say having this

 16   as an allegation in the Indictment leaves you vulnerable to

 17   the defense standing up and saying to the jury, you can go

 18   through the evidence 15 different ways for the next ten

 19   years and you're not going to find any evidence that this

 20   $30 million in illegal proceeds.          That doesn't do much for

 21   the defense.

 22               Okay.   Ms. Brill, you had some specifics.

 23               MS. BRILL:     We have more concerns, Your Honor.

 24   First is on Page 12 there's a very long -- in Paragraph 13

 25   it's a very long paragraph that lists tickers and it



                               David R. Roy, RPR, CSR, CCR
                                  Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 359 Filed 10/26/18 Page 188 of 201 PageID #:
                                    3336

                                     Proceedings                         2962


  1   connects them to the press releases and it's -- it just -- I

  2   don't -- I mean, the issue of press releases has been

  3   litigated.    Press releases has been admitted, but it's

  4   just -- I think this -- our concern is that the paragraph

  5   sort of sets out, you know, as a fact that all of these

  6   tickers have corresponding press releases that are somehow

  7   relevant to the case that they heard.

  8               THE COURT:     I understand.

  9               MS. BRILL:     Okay.   So that's that objection.

 10               In Paragraph 14 on Page 14, in the sentence that

 11   defines IP address, there's a sentence in the middle that

 12   said an IP address served two principal functions and we

 13   object to the -- I'm not sure that both of those functions

 14   came out in the testimony.         And, again, we object to the use

 15   of this introduction to draw that out for the jury of what

 16   the function of an IP address was.

 17               THE COURT:     Yeah, I actually did think that that

 18   came out in the testimony, but that is neither here nor

 19   there.    What's next?

 20               MS. BRILL:     And then in Paragraph 15 they've got

 21   URLs.

 22               THE COURT:     Same.

 23               MS. BRILL:     Okay.   PHP strict.    I don't know that

 24   there was any testimony about that --

 25               THE COURT:     That, I don't remember.



                               David R. Roy, RPR, CSR, CCR
                                  Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 359 Filed 10/26/18 Page 189 of 201 PageID #:
                                    3337

                                     Proceedings                         2963


  1               MS. BRILL:     -- without having checked.

  2               Well, Page 16, the things that I have circled on

  3   Page 16 are just the --

  4               THE COURT:     The words that you --

  5               MS. BRILL:     Fraudulent hacking and trading scheme,

  6   the definition of it.       It's essentially the roadmap argument

  7   set forth by Ms. Whalen, which really continues and comes to

  8   a head on Page 17 at the bottom of Page 17 and -- 100,000

  9   press releases, a thousand inside window trades and

 10   $30 million in profits.       There's a lot of evidence there was

 11   a lot of press releases, there were a lot of trades but I --

 12   you know, those numbers like the 30 million number may need

 13   to be -- still need to be adjusted.

 14               THE COURT:     Okay.

 15               MS. BRILL:     Paragraph 35, which is on Page 19, the

 16   last sentence, so the -- the first sentence has to do with

 17   an e-mail that I believe was admitted, the first couple of

 18   sentences, but the last sentence has to do with the traders

 19   trading in 12 specific stocks.         And we heard -- and that may

 20   be borne out by the, you know, very -- as we've heard

 21   voluminous trading material that could be reviewed, but we

 22   heard no evidence at trial about any of those particular

 23   tickers and so it just highlights the prejudice that we are

 24   calling the Court's attention to for the jury to see this

 25   kind of allegation about stocks that weren't even mentioned.



                               David R. Roy, RPR, CSR, CCR
                                  Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 359 Filed 10/26/18 Page 190 of 201 PageID #:
                                    3338

                                     Proceedings                         2964


  1               THE COURT:     A couple were but the point is well

  2   taken.

  3               MS. BRILL:     We talked about 37 and 38.

  4               With respect to Paragraph 39 that Ms. Whalen spoke

  5   about, and this -- what I'm about to say which is very

  6   similar to what I just said applies to 39, 40, and 41.            It's

  7   one thing that the evidence of the e-mail came out.           It's --

  8   it's another to set forth in detail what was the testimony

  9   at trial about these -- about these trades and it's -- the

 10   ability to reiterate that precise testimony which had to be

 11   made between 3 or 4 -- you know, had to come out between 3

 12   or 4 witnesses that were cross-examined.

 13               The paragraph -- sentence that I have referred to

 14   referring to that was pure argument is a sentence on

 15   Page 22, Paragraph 42.       The timely coordination was critical

 16   to success of a scheme that yielded more than $30 million in

 17   proceeds.    So that's the kind of a sentence that's not --

 18   that ought not go to the jury.         It's not an allegation.     And

 19   then the very last sentence of Paragraph 42.

 20               THE COURT:     It is -- did you say it is not an

 21   allegation?

 22               MS. BRILL:     It's not a -- I'm sorry, it's a

 23   sentence that ought not go to the jury.          Strike the last --

 24               THE COURT:     Okay.    No, I just want to make sure we

 25   are all on the same page.          All of these are allegations.



                               David R. Roy, RPR, CSR, CCR
                                  Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 359 Filed 10/26/18 Page 191 of 201 PageID #:
                                    3339

                                     Proceedings                         2965


  1   Your concern is, among other things, collectively it sort of

  2   overwhelms the jury potentially.

  3               MS. BRILL:     Yeah.   And we are on the same page,

  4   Your Honor.

  5               THE COURT:     Okay.

  6               MS. BRILL:     And in that same paragraph,

  7   Paragraph 42 on Page 22, the last two sentences refer to a

  8   series of real estate transactions and intermediary

  9   transactions and purchases of real estate by Mr. Korchevsky.

 10   They are not the real estate purchases that were alluded to

 11   during the defense case and they were not proven at trial.

 12               MR. TUCKER:     Those are the forfeiture allegations,

 13   Your Honor.    As the Court knows, the defense has signed

 14   waivers of jury determinations on the issue of forfeiture.

 15   That's why the language was in there, just for the record.

 16               MS. BRILL:     Right, but it's nothing about that

 17   came out during trial.

 18               THE COURT:     All right.    Anything else?

 19               MS. BRILL:     Well, the same I think as to

 20   Paragraph 43 and the ticker track.

 21               THE COURT:     It is a very unusual situation --

 22               MS. BRILL:     And that's it.

 23               THE COURT:     -- to have a 44-paragraph introduction

 24   and I am a little uncomfortable with the idea.            I have got

 25   to think this through.       I want to make a list with you now



                               David R. Roy, RPR, CSR, CCR
                                  Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 359 Filed 10/26/18 Page 192 of 201 PageID #:
                                    3340

                                     Proceedings                            2966


  1   as to those substantive charges, language I don't think we

  2   have to worry about.       Substantive issues that I am going to

  3   need to resolve for you before you begin at 9:00 o'clock.

  4   One is, of course, is conscious avoidance.             The other is the

  5   introduction, what to do about it.         The only thing I can

  6   tell you is I am not going to read it.

  7               Are there any other substantive disputes?          Is it

  8   the hour of the day or is it the heat in the room or is it

  9   just that we tapped them all?

 10               MS. BRILL:     Must be multiple conspiracies, Your

 11   Honor, is a an issue.

 12               THE COURT:     Multiple conspiracies.       You are the

 13   only one that seems to be insisting on multiple

 14   conspiracies, so I do not think I am going to give --

 15               MS. BRILL:     Your Honor, I would point out that

 16   with respect to U.S. Court and you asked the lawyers this

 17   morning about a way that a defendant could be not part of

 18   the overall conspiracy but part -- that some other

 19   conspiracy could interfere in multiple conspiracies, weigh

 20   with the rest of the conspiracy.

 21               THE COURT:     Conspiracies.

 22               MS. BRILL:     There was testimony at the trial that

 23   at one point Arkadiy Dubovoy with the help of Mr. Khalupsky

 24   found other hackers in -- or other obtainers of press

 25   releases.    I should be more precise.        If Leningrad, was it,



                               David R. Roy, RPR, CSR, CCR
                                  Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 359 Filed 10/26/18 Page 193 of 201 PageID #:
                                    3341

                                        Proceedings                      2967


  1   and there's been no testimony as to how those people, if

  2   they existed, and if they did what they said they did,

  3   intruded upon computers.          In other words, it would have an

  4   impact on Count 2.       That testimony, our assertion is, would

  5   have an impact on Mr. Korchevsky and Count 2 and whether

  6   there are multiple conspiracies with respect to that count.

  7               THE COURT:     Huh?    All right.   I will give it some

  8   thought.

  9               MR. TUCKER:     Your Honor, the only substantive

 10   point that the Government would raise is in regard to

 11   something Your Honor mentioned this morning, the

 12   investigative techniques instruction.           I could be surprised

 13   but my sense is that we -- the Government is going to be the

 14   target of substantial fire from both defendants in our

 15   failure to employee certain investigative techniques.

 16               THE COURT:     Then I am going to insert the charge.

 17               MR. TUCKER:     Fair enough, Your Honor.     My point is

 18   simply this:     To the extent I responding to those arguments

 19   in my rebuttal, it would be useful to know before the

 20   rebuttal whether that charge --

 21               THE COURT:     Just ask me.

 22               MR. TUCKER:     Fair enough, Your Honor.

 23               THE COURT:     Ms. Felder.

 24               MS. FELDER:     Your Honor, as a procedural matter I

 25   just note that we do renew our Rule 29 motions that were



                               David R. Roy, RPR, CSR, CCR
                                  Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 359 Filed 10/26/18 Page 194 of 201 PageID #:
                                    3342

                                     Proceedings                           2968


  1   previously made.

  2               THE COURT:     Please do.

  3               MS. FELDER:     As to venue in Counts 3 and 4, we

  4   move for an acquittal on Counts 3 and 4 because of lack of

  5   venue.

  6               As to Count 2 we move for an acquittal in terms of

  7   the constructive amendment of the Indictment, which is per

  8   se prejudicial.

  9               THE COURT:     I must say you kept me up by trying to

 10   figure that one out.       But you are doing your job.      Go ahead.

 11               MS. FELDER:     Lastly we do renew our objection to

 12   the testimony from Alexander Garkusha that came in about him

 13   overhearing or it being relayed to him that Arkadiy Dubovoy

 14   was upset with Mr. Khalupsky about his trading.          I believe

 15   initially the Court made one ruling and then after the

 16   testimony came out, asked the Government for further

 17   information about whether or not the statement in the

 18   testimony was actually in furtherance of the conspiracy.             So

 19   we made a pretrial motion to preclude that statement.           We

 20   renewed our objection at trial and we also maintained that

 21   objection based on the testimony at trial.

 22               THE COURT:     Well, yeah, and then I eventually

 23   agreed with you.

 24               (Continued on next page.)

 25



                               David R. Roy, RPR, CSR, CCR
                                  Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 359 Filed 10/26/18 Page 195 of 201 PageID #:
                                    3343

                                  Charge Conference                         2969


  1               THE COURT:    Well, yes, and I eventually agreed with

  2   you.

  3               MS. FELDER:    Your Honor, I didn't recall a ruling.

  4   So our position is that that statement, that testimony should

  5   be stricken.

  6               THE COURT:    Fine.   I'll strike it.

  7               MS. FELDER:    Thank you.

  8               THE COURT:    Take a shot.

  9               MR. GOPSTEIN:    Thank you, your Honor.      I'll take a

 10   shot.    And I will do did briefly.

 11               THE COURT:    You better identify it because if he had

 12   made application at the time I would have been able to deal

 13   with it, but you didn't.       I simply said I ultimately agreed

 14   with you and I put the charge to you to figure out to tell me

 15   overnight how to was in furtherance of the conspiracy.            I

 16   never heard a word from you.

 17               MR. GOPSTEIN:    I did not.

 18               THE COURT:    I know you had nothing else to do but go

 19   ahead.

 20               MR. GOPSTEIN:    The proffer is this, your Honor.          I

 21   think that a statement can be in furtherance of a conspiracy

 22   in multiple ways.     There's a substantial case law that if one

 23   co-conspirator is, for example, informing another -- I don't

 24   have the case law here but I looked at it that evening just to

 25   make sure I was looking at the right stuff.          If one


                    Anthony D. Frisolone, FAPR, RDR, CRR, CRI, CSR
                                Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 359 Filed 10/26/18 Page 196 of 201 PageID #:
                                    3344

                                  Charge Conference                      2970


  1   co-conspirator is telling another co-conspirator who another

  2   member of the conspiracy is, that can fall under the

  3   co-conspirator exception.

  4               THE COURT:    Absolutely.

  5               MR. GOPSTEIN:    If one co-conspirator is keeping

  6   another co-conspirator apprised the of the status of the

  7   activity in the conspiracy.

  8               THE COURT:    We're in agreement on that.

  9               MR. GOPSTEIN:    Yes.   And so, I think the factual

 10   record at this point is false which is that Mr. Garkusha was

 11   in the trading until the very end of the conspiracy.           Your

 12   Honor asked him those questions.        If I could do it over, I

 13   would ask those questions prior to ask the question I asked.

 14   But as I said, I think at sidebar at the time that the

 15   statement was made, Mr. Garkusha was trading and was a member

 16   of the conspiracy and they were speaking openly about it.

 17               So I think the temporal aspect of the statement is

 18   what is particularly relevant here.        Just as you know, we only

 19   had two statements from Mr. Garkusha on the stand about

 20   Mr. Khalupsky.     The first was about meeting in 2013 where he

 21   was not informed that Mr. Khalupsky was trading on the press

 22   releases even though the record establishes that he was.            And

 23   the reason for that is, I think, a reasonable inference from

 24   that is he at that point was not trading.         But in 2015 when

 25   Arkadiy Dubovoy was telling him about it, he's letting him


                    Anthony D. Frisolone, FAPR, RDR, CRR, CRI, CSR
                                Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 359 Filed 10/26/18 Page 197 of 201 PageID #:
                                    3345

                                 Charge Conference                       2971


  1   know that Mr. Khalupsky is trading on stolen press releases.

  2   And just as Mr. Arkadiy Dubovoy told Garkusha in 2015 that

  3   Khalupsky was trading on the stolen press releases, he's

  4   testified shortly thereafter, Mr. Garkusha did, that Arkadiy

  5   Dubovoy told him about Korchevsky's trading in that same time

  6   period.

  7               And so, I think, your Honor, for those reasons what

  8   you have is you have a time period that I think is what's key

  9   here.   And, at the end of the day, you have one co-conspirator

 10   telling another that a third co-conspirator, namely, the

 11   defendant is, in fact, trading.

 12               So that's the proffer.      That was the foundation for

 13   the statement, and I think under the case law it's a relevant

 14   statement that shows at a minimum one co-conspirator telling

 15   the other who the members of his conspiracy are and that's

 16   important information for any member of the conspiracy to

 17   know.

 18               And I understand the way the testimony came out,

 19   your Honor, I do.     And I went back and read the record and I

 20   read what I said in the sidebar I don't believe that what I

 21   said at the sidebar and what I previewed was

 22   inconsistent -- certainly wasn't inconsistent with what I

 23   anticipated he would say.       I don't believe it was inconsistent

 24   with what he did say which is that at the time of this

 25   conversation, at the time of this conversation, Mr. Garkusha


                    Anthony D. Frisolone, FAPR, RDR, CRR, CRI, CSR
                                Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 359 Filed 10/26/18 Page 198 of 201 PageID #:
                                    3346

                                  Charge Conference                      2972


  1   was trading and you asked those two specific questions were

  2   you active life involved at this time and the answer was yes.

  3   And I'll just say just I'll just say to your Honor in terms

  4   your response to the question you had asked me prior.           You

  5   know, the way that this testimony came out was sure slightly

  6   different than as I heard it previously.         I think all the

  7   factual underpinnings from a legal matter are the same and if

  8   I knew everything that Mr. Garkusha was going to do on the

  9   stand and how the words were going to come out, he used the

 10   word friendly.     And I understand that probably struck a chord

 11   he said it was a friendly conversation.

 12               THE COURT:    Not really but you if shall your point

 13   and I'll tell you my recollection.

 14               MR. GOPSTEIN:    No, but my only point was that the

 15   foundation for the co-conspirator statement sufficient to have

 16   two co-conspirators talking at the time reasonable at that

 17   time reasons I said.

 18               The only other point was I was make if I knew

 19   exactly how his testimony was going to comes I would not have

 20   asked him to identify Mr. Khalupsky on the stand.           So I did

 21   not know exactly the way things were going to go out, but I

 22   didn't know the foundation for the statements.          I think, from

 23   a legal matter, it was admissible regardless of the particular

 24   words that were used because the question is was there a

 25   foundation for it and I believe that there was one.


                    Anthony D. Frisolone, FAPR, RDR, CRR, CRI, CSR
                                Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 359 Filed 10/26/18 Page 199 of 201 PageID #:
                                    3347

                                  Charge Conference                      2973


  1               THE COURT:    Here's how were I recall it, and if you

  2   can go back to the transcript and convince me otherwise I'll

  3   keep an open mind.

  4               Mr. Arkadiy Dubovoy was explaining to Mr. Garkusha

  5   why he decided not to invest in Khalupsky's business

  6   50 percent, I think it was 50 percent.         And he said, I'm not

  7   going to invest with it because he's gotten lazy and he's

  8   trading on stolen invoices.       The implication being that he's

  9   not doing his homework, he's not doing his job, he's not

 10   running his business the way he once did.         He's just trading

 11   on stolen invoices.      And I did not perceive that that

 12   statement in that context was in furtherance these

 13   conspiracies.     It was an explanation volunteered by Arkadiy

 14   Dubovoy as to why he was no longer going to invest with

 15   Mr. Khalupsky.     That's not I don't see that in furtherance.

 16               MR. GOPSTEIN:    I don't agree with that's how the

 17   statement came out.      I think what we have again is you have

 18   why are they talking about Vladislav Khalupsky in 2015.            Why

 19   are they talking about his trading business and why is he

 20   telling him trading on stolen press releases.

 21               THE COURT:    Okay.   I can only deal with how the

 22   statement came out.      I appreciating your effort.       Okay.   So we

 23   have.

 24               MS. BRILL:    Your Honor, mercifully, briefly I join

 25   we also renew our Rule 29 on Korchevsky for the counts stated


                    Anthony D. Frisolone, FAPR, RDR, CRR, CRI, CSR
                                Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 359 Filed 10/26/18 Page 200 of 201 PageID #:
                                    3348

                                  Charge Conference                      2974


  1   by Ms. Felder.      And also to all the counts for the reasons

  2   stated by me last Thursday.       Nothing about the defense

  3   presentation has diminished those arguments.

  4               THE COURT:    Motion is renewed, motion is denied.         I

  5   did say at the time that if necessary might have to take a

  6   closer look at the question of the venue on the securities

  7   count and to be continued.

  8               I would like to see you all here at 8:30 tomorrow

  9   morning.    I'm sorry to do that to you but I want to make sure

 10   that I give you some rulings.       You've got three:      Conscious

 11   avoidance, the what we're going to do with the introduction

 12   and multiple conspiracies.

 13               And with that, I thank the reporters, hanging in

 14   there.    They earn every dollar they make.       I wish I could say

 15   that about all the judges.

 16               Okay.   Good night.

 17               I assume this is your verdict sheet.        Your draft of

 18   the verdict sheet have you seen this?         Have you folks seen

 19   this.

 20               MS. BRILL:    This might be in.

 21               MR. GOPSTEIN:    We filed one.

 22               THE COURT:    Get them copies, all right?

 23               MR. TUCKER:    Sure, your Honor.

 24               THE COURT:    We have time for the verdict sheet.

 25               (Adjourned to July 3, 2018 at 8:30 a.m.)


                    Anthony D. Frisolone, FAPR, RDR, CRR, CRI, CSR
                                Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 359 Filed 10/26/18 Page 201 of 201 PageID #:
                                    3349

                                        INDEX                             2975


  1                                   I N D E X

  2                             W I T N E S S E S

  3

  4                     M I C H A E L     M A Y E R

  5     DIRECT EXAMINATION                                         2788
        BY MR. HEALY
  6
        CROSS EXAMINATION
  7     BY MR. GOPSTEIN                                            2836

  8     REDIRECT EXAMINATION                                       2867
        BY MR. HEALY
  9

 10               A L E K A N D E R      S I P K O

 11     DIRECT EXAMINATION                                         2872
        BY MS. BRILL
 12
        CROSS-EXAMINATION                                          2882
 13     BY MS. NESTOR

 14
                        E U G E N E     C A N J E L S
 15
        DIRECT EXAMINATION (Rebuttal)                              2895
 16     BY MR. GOPSTEIN

 17     CROSS EXAMINATION (Rebuttal)                               2899
        BY MR. HEALY
 18

 19

 20                              E X H I B I T S

 21
        Defendants' Exhibit Number H                               2799
 22

 23     Defendants' Exhibit KHAL-V KKK                             2885

 24                                                                2898
        Government's Exhibit Number 8010
 25



                              David R. Roy, RPR, CSR, CCR
                                 Official Court Reporter
